Exhibit 10.5

Execution Version

 

 

 

DELL TECHNOLOGIES INC.

AMENDED AND RESTATED SPONSOR STOCKHOLDERS AGREEMENT

Dated as of September 7, 2016

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

DEFINITIONS

  

  

Section 1.1.

 

Definitions

     3   

Section 1.2.

 

General Interpretive Principles

     23    ARTICLE II    REPRESENTATIONS AND WARRANTIES   

Section 2.1.

 

Representations and Warranties of the Stockholders

     23   

Section 2.2.

 

Representations and Warranties of the MD Stockholders and the MSD Partners
Stockholders

     24    ARTICLE III    GOVERNANCE   

Section 3.1.

 

Board of Directors of the Company

     25   

Section 3.2.

 

Specified Subsidiaries

     34   

Section 3.3.

 

Protective Provisions

     34   

Section 3.4.

 

Additional Management Provisions

     38   

Section 3.5.

 

VCOC Investors

     39    ARTICLE IV    TRANSFER RESTRICTIONS   

Section 4.1.

 

General Restrictions on Transfers

     40   

Section 4.2.

 

Specified Restrictions on Transfers

     43   

Section 4.3.

 

Permitted Transfers

     47   

Section 4.4.

 

Tag-Along Rights

     47   

Section 4.5.

 

Drag-Along Rights

     52   

Section 4.6.

 

Diligence Access and Cooperation

     56   

Section 4.7.

 

IPO Rights

     56    ARTICLE V    PARTICIPATION RIGHTS   

Section 5.1.

 

Right of Participation

     59   

Section 5.2.

 

Excluded Transactions

     62   

Section 5.3.

 

Termination of ARTICLE V

     62    ARTICLE VI    ADDITIONAL AGREEMENTS   

Section 6.1.

 

Further Assurances

     62   

 

i



--------------------------------------------------------------------------------

Section 6.2.

 

Other Businesses; Waiver of Certain Duties

     62   

Section 6.3.

 

Confidentiality

     64   

Section 6.4.

 

Publicity

     65   

Section 6.5.

 

Certain Tax Matters

     66   

Section 6.6.

 

Restriction on Employee Equity Program

     66   

Section 6.7.

 

Expense Reimbursement

     66   

Section 6.8.

 

Information Rights; Visitation Rights

     68   

Section 6.9.

 

Cooperation with Reorganizations and SEC Filings

     70   

Section 6.10.

 

VMware Board of Directors

     71   

Section 6.11.

 

VMware Section 16 Liability

     71    ARTICLE VII    ADDITIONAL PARTIES   

Section 7.1.

 

Additional Parties

     71    ARTICLE VIII    INDEMNIFICATION; INSURANCE   

Section 8.1.

 

Indemnification of Directors

     72   

Section 8.2.

 

Indemnification of Stockholders

     72   

Section 8.3.

 

Insurance

     73    ARTICLE IX    MISCELLANEOUS   

Section 9.1.

 

Entire Agreement

     74   

Section 9.2.

 

Effectiveness

     74   

Section 9.3.

 

Specific Performance

     74   

Section 9.4.

 

Governing Law

     74   

Section 9.5.

 

Submissions to Jurisdictions; WAIVER OF JURY TRIAL

     75   

Section 9.6.

 

Obligations

     76   

Section 9.7.

 

Consents, Approvals and Actions

     76   

Section 9.8.

 

Amendment; Waiver

     77   

Section 9.9.

 

Assignment of Rights By Stockholders

     77   

Section 9.10.

 

Binding Effect

     78   

Section 9.11.

 

Third Party Beneficiaries

     78   

Section 9.12.

 

Termination

     78   

Section 9.13.

 

Notices

     79   

Section 9.14.

 

No Third Party Liability

     81   

Section 9.15.

 

No Partnership

     81   

Section 9.16.

 

Aggregation; Beneficial Ownership

     82   

Section 9.17.

 

Severability

     82   

Section 9.18.

 

Counterparts

     82   

 

ii



--------------------------------------------------------------------------------

ANNEXES AND EXHIBITS

 

ANNEX A-1    –   FORM OF JOINDER AGREEMENT ANNEX A-2    –   FORM OF SPECIFIED
SUBSIDIARY JOINDER AGREEMENT ANNEX B    –   FORM OF SPOUSAL CONSENT ANNEX C    –
  FORM OF DIRECTOR INDEMNIFICATION AGREEMENT EXHIBIT A    –   ANNUAL OPERATING
PLAN LINE ITEMS

 

iii



--------------------------------------------------------------------------------

DELL TECHNOLOGIES INC.

AMENDED AND RESTATED SPONSOR STOCKHOLDERS AGREEMENT

This AMENDED AND RESTATED SPONSOR STOCKHOLDERS AGREEMENT is made as of September
7, 2016, by and among Dell Technologies Inc., a Delaware corporation (together
with its successors and assigns, the “Company”), Denali Intermediate Inc., a
Delaware corporation and wholly-owned subsidiary of the Company (together with
its successors and assigns, “Intermediate”), Dell Inc., a Delaware corporation
and wholly-owned subsidiary of Intermediate (together with its successors and
assigns, “Dell”), Universal Acquisition Co., a Delaware corporation and direct
wholly-owned subsidiary of Dell (“Merger Sub”), which, pursuant to an Agreement
and Plan of Merger dated as of October 12, 2015 (as further amended, restated,
supplemented or modified from time to time, the “Merger Agreement”) by and among
the Company, Merger Sub, Dell and EMC Corporation, a Massachusetts corporation
(together with its successors and assigns, “EMC”), Merger Sub will be merged
with and into EMC (the “Merger”), with EMC surviving the Merger as a
wholly-owned subsidiary of the Company, Denali Finance Corp., a Delaware
corporation (together with its successors and assigns, “Denali Finance”), Dell
International L.L.C., a Delaware limited liability company (together with its
successors and assigns, “Dell International”), each other Specified Subsidiary
(as defined herein) that becomes a party hereto pursuant to, and in accordance
with, Section 3.2(a), and each of the following (hereinafter severally referred
to as a “Stockholder” and collectively referred to as the “Stockholders”):

 

  (a) Michael S. Dell (“MD”) and Susan Lieberman Dell Separate Property Trust
(the “SLD Trust” and together with MD and their respective Permitted Transferees
(as defined herein) that acquire DTI Common Stock (as defined herein) pursuant
to the terms of this Agreement (as defined herein), the “MD Stockholders”);

 

  (b) the MSD Partners Stockholders;

 

  (c) the SLP Stockholders (and together with the MD Stockholders and the MSD
Partners Stockholders, the “Sponsor Stockholders”);

 

  (d) each Person signatory hereto and identified on the signature pages hereto
as a “MD Co-Investor” (the “MD Co-Investors”);

 

  (e) each Person signatory hereto and identified on the signature pages hereto
as a “MSD Partners Co-Investor” (the “MSD Partners Co-Investors”); and

 

  (f) any other Person who becomes a party hereto pursuant to, and in accordance
with, ARTICLE VII.

WHEREAS, the parties are party to that certain Sponsor Stockholders Agreement,
dated as of October 29, 2013 (the “Original Agreement”), and the parties desire
to amend and restate the Original Agreement as set forth herein pursuant to
Section 9.8 of the Original Agreement in order to reflect the occurrence of
certain events that have transpired since the date of the Original Agreement,
including the execution of the Merger Agreement;



--------------------------------------------------------------------------------

WHEREAS, upon the filing and effectiveness of the Company’s Fourth Amended and
Restated Certificate of Incorporation, (i) each issued and outstanding share of
Series A Common Stock of the Company, par value $0.01 per share (“Series A
Stock”), will be automatically reclassified as and become one validly issued,
fully paid, and non-assessable share of Class A DTI Common Stock on a
one-for-one basis, (ii) each issued and outstanding share of Series B Common
Stock of the Company, par value $0.01 per share (“Series B Stock”), will be
automatically reclassified as and become one validly issued fully-paid and
non-assessable share of Class B DTI Common Stock on a one-for-one basis, and
(iii) each issued and outstanding share of Series C Common Stock of the Company,
par value $0.01 per share (“Series C Stock” and, together with the Series A
Stock and the Series B Stock, the “Original Stock”), will be automatically
reclassified as and become one validly issued, fully paid, and non-assessable
share of Class C DTI Common Stock on a one-for-one basis, in each case without
any action by any holder thereof.

WHEREAS, each of MD and the SLD Trust, pursuant to a Common Stock Purchase
Agreement dated as of October 12, 2015, between the Company and each such Person
(the “MD Subscription Agreement”) has agreed to acquire additional shares of
Class A DTI Common Stock upon the terms and subject to the conditions set forth
therein and, as a condition of receipt of such shares of Class A DTI Common
Stock is required to enter into this Agreement and the Registration Rights
Agreement (as defined herein);

WHEREAS, each of MSDC Denali Investors and MSDC Denali EIV, pursuant to a Common
Stock Purchase Agreement dated as of October 12, 2015, between the Company and
each such Person (the “MSD Partners Subscription Agreement”) has agreed to
acquire additional shares of Class A DTI Common Stock upon the terms and subject
to the conditions set forth therein and, as a condition of receipt of such
shares of Class A DTI Common Stock, is required to enter into this Agreement and
the Registration Rights Agreement;

WHEREAS, each of SLP III and SLP IV, pursuant to a Common Stock Purchase
Agreement dated as of October 12, 2015, between the Company and each such Person
(the “SLP Subscription Agreement”) has agreed to acquire additional shares of
Class B DTI Common Stock (as defined herein) upon the terms and subject to the
conditions set forth therein and, as a condition of receipt of such shares of
Class B DTI Common Stock is required to enter into this Agreement and the
Registration Rights Agreement;

WHEREAS, (i) the Stockholders and the amount and type of Original Stock
beneficially owned by each Stockholder as of the Original Closing Date and (ii)
the amount and type of DTI Securities (as defined herein) beneficially owned by
each Stockholder as of the date of the Closing are identified on a
capitalization table provided separately by the Company to each of the
Stockholders (the “Capitalization Table”); and

WHEREAS, the Company, the MD Stockholders, the MSD Partners Stockholders and the
SLP Stockholders desire to provide for the management of the Company and to set
forth the respective rights and obligations of the parties hereto with respect
to the ownership of DTI Securities.

 

2



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the agreements and obligations set forth
herein and for other good and valuable consideration, the receipt of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree that the Original Agreement is, as of the Closing Date and subject to
Section 9.2, amended and restated in its entirety as follows:

ARTICLE I

DEFINITIONS

Section 1.1. Definitions. As used in this Agreement, the following terms shall
have the meanings set forth below:

“5% Holder” means, as of any given date, any Stockholder (other than a Sponsor
Stockholder) that, together with its Permitted Transferees, beneficially owns at
least 5% but less than 10% of all issued and outstanding DTI Common Stock as of
such date.

“10% Holder” means, as of any given date, any Stockholder (other than a Sponsor
Stockholder) that, together with its Permitted Transferees, beneficially owns at
least 10% of all issued and outstanding DTI Common Stock as of such date.

“Additional Consideration” has the meaning ascribed to such term in Section
4.4(a).

“Affiliate” means, with respect to any Person, any other Person that controls,
is controlled by, or is under common control with such Person. The term
“control” means the power to direct or cause the direction of the management and
policies of such Person, directly or indirectly, whether through the ownership
of voting securities, by contract or otherwise. The terms “controlled” and
“controlling” have meanings correlative to the foregoing. Notwithstanding the
foregoing, for purposes of this Agreement, (i) the Company, its Subsidiaries and
its other controlled Affiliates (including VMware and its subsidiaries) shall
not be considered Affiliates of any of the Sponsor Stockholders or any of such
party’s Affiliates (other than the Company, its Subsidiaries and its other
controlled Affiliates), (ii) none of the MD Stockholders and the MSD Partners
Stockholders, on the one hand, and/or the SLP Stockholders, on the other hand,
shall be considered Affiliates of each other, and (iii) except with respect to
Section 6.2 and Section 9.14, none of the Sponsor Stockholders shall be
considered Affiliates of (x) any portfolio company in which any of the Sponsor
Stockholders or any of their investment fund Affiliates have made a debt or
equity investment (and vice versa) or (y) any limited partners, non-managing
members or other similar direct or indirect investors in any of the Sponsor
Stockholders or their affiliated investment funds.

“Agreement” means this Amended and Restated Sponsor Stockholders Agreement
(including the annexes and exhibits attached hereto) as the same may be amended,
restated, supplemented or modified from time to time.

“Annual Operating Plan” has the meaning ascribed to such term in Section
3.3(a)(ii).

 

3



--------------------------------------------------------------------------------

“Anticipated Closing Date” means the anticipated closing date of any proposed
Qualified Sale Transaction, as determined in good faith by the Board on the
Applicable Date.

“Applicable Date” means, with respect to any proposed Qualified Sale
Transaction, (i) the date that the applicable Drag-Along Sale Notice is
delivered to the SLP Stockholders; provided, that a definitive agreement
providing for such Qualified Sale Transaction on the terms specified in the
Drag-Along Sale Notice has been entered into with the applicable purchaser prior
to delivery of the Drag-Along Sale Notice and (ii) in all instances other than
those specified in clause (i), the date that a definitive agreement is entered
into with the applicable purchaser providing for such Qualified Sale
Transaction.

“Applicable IPO Return” has the meaning ascribed to such term in Section
4.7(a)(i)(C).

“Approved Exchange” means the New York Stock Exchange and/or the Nasdaq Stock
Market.

“Approved Equity Plan” means (i) the Dell Technologies Inc. 2013 Stock Incentive
Plan and (ii) any other equity incentive plan approved by the Company or its
Subsidiaries in accordance with Section 3.3(b)(xii).

“Audit Committee” has the meaning ascribed to such term in Section 3.1(c)(v)(A).

“beneficial ownership” and “beneficially own” and similar terms have the meaning
set forth in Rule 13d-3 under the Exchange Act; provided, however, that (i)
subject to Section 9.16, no party hereto shall be deemed to beneficially own any
Securities held by any other party hereto solely by virtue of the provisions of
this Agreement (other than this definition) and (ii) with respect to any
Securities held by a party hereto that are exercisable for, convertible into or
exchangeable for shares of DTI Common Stock upon delivery of consideration to
the Company or any of its Subsidiaries, such shares of DTI Common Stock shall
not be deemed to be beneficially owned by such party unless, until and to the
extent such Securities have been exercised, converted or exchanged and such
consideration has been delivered by such party to the Company or such
Subsidiary.

“Board” means the Board of Directors of the Company or, if the context so
requires, the board of directors or equivalent governing body of any Specified
Subsidiary.

“Board Observer” has the meaning ascribed to such term in Section 3.1(a).

“Business Day” means a day, other than a Saturday, Sunday or other day on which
banks located in New York, New York, Austin, Texas or San Francisco, California
are authorized or required by law to close.

“Capital Stock Committee” means a committee of the Board established by Article
IV Section 4.2 of the Bylaws of the Company that will have such power and
authority with respect to decisions affecting the Class V Stock as shall be
delegated to such committee in accordance with the Company’s Bylaws and the
Company’s Tracking Stock Policies.

 

4



--------------------------------------------------------------------------------

“Cause” means any of (i) the conviction of MD for a felony resulting in his
incarceration or (ii) the legal incapacity of MD to serve as (x) a director of
the Board of the Company or any Domestic Specified Subsidiary or (y) Chief
Executive Officer of the Company or any Domestic Specified Subsidiary (if, in
the case of clauses (x) and (y), with respect to a Domestic Specified
Subsidiary, MD is at the time of such legal incapacity serving as a director or
Chief Executive Officer of such Domestic Specified Subsidiary).

“Class A DTI Common Stock” means the Class A Common Stock, par value $0.01 per
share, of the Company.

“Class A Stockholders Agreement” means the Amended and Restated Class A
Stockholders Agreement, dated as of the date hereof, by and among the Company,
the Class A Stockholders party thereto, the Sponsor Stockholders party thereto
and the other signatories thereto, as it may be amended from time to time.

“Class B DTI Common Stock” means the Class B Common Stock, par value $0.01 per
share, of the Company.

“Class C DTI Common Stock” means the Class C Common Stock, par value $0.01 per
share, of the Company.

“Class C Stockholders Agreement” means the Class C Stockholders Agreement, dated
as of the date hereof, by and among the Company, the Class C Stockholders party
thereto, the Sponsor Stockholders party thereto and the other signatories
thereto, as it may be amended from time to time.

“Class D DTI Common Stock” means the Class D Common Stock, par value $0.01 per
share, of the Company.

“Class V Stock” means the Class V Common Stock, par value $0.01 per share, of
the Company.

“Closing” has the meaning ascribed to such term in the Merger Agreement.

“Closing Date” has the meaning ascribed to such term in the Merger Agreement.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

“Co-Investor” means any or all of the MD Co-Investors and the MSD Partners
Co-Investors.

“Common Stock” means the Class A DTI Common Stock, the Class B DTI Common Stock,
the Class C DTI Common Stock, the Class D DTI Common Stock and the Class V
Stock.

“Company” has the meaning ascribed to such term in the Preamble.

 

5



--------------------------------------------------------------------------------

“Company Awards” means an award pursuant to a Company Stock Plan of restricted
stock units (including performance-based restricted stock units) that correspond
to DTI Common Stock and/or Company Stock Options.

“Company Stock Option” means an option to subscribe for, purchase or otherwise
acquire shares of DTI Common Stock.

“Company Stock Plan” means each of (i) the Dell 2012 Long-Term Incentive Plan,
Dell 2002 Long-Term Incentive Plan, Dell 1998 Broad-Based Stock Option Plan,
Dell 1994 Incentive Plan, Quest Software, Inc. 2008 Stock Incentive Plan, Quest
Software, Inc. 2001 Stock Incentive Plan, Quest Software, Inc. 1999 Stock
Incentive Plan, V-Kernel Corporation 2007 Equity Incentive Plan, and Force10
Networks, Inc. 2007 Equity Incentive Plan and (ii) such other Approved Equity
Plan pursuant to which the Company or its Subsidiaries have granted or issued
Company Awards.

“Compensation Committee” has the meaning ascribed to such term in Section
3.1(c)(v)(A).

“Competitor” means, as of any particular date, (i) any of Acer Inc., Apple Inc.,
AsusTEK, Cisco Systems, Inc., Hewlett-Packard Company, International Business
Machines Corporation, Samsung Electronics Co., Ltd. and Lenovo Group Limited and
any Affiliate or direct or indirect subsidiary of the foregoing and any
successors thereof and (ii) any company or Person having, as of such date, (x) a
top ten global market share of revenue from the sale of personal computers, or
(y) a top five global market share of revenue from the sale of any of (A)
servers, (B) storage systems or (C) computer services, in each case in the most
recent calendar year prior to such date for which Gartner, Inc. has published
such information.

“Compliant Terms” has the meaning ascribed to such term in Section 5.1(b)(i).

“Confidential Information” has the meaning ascribed to such term in Section
6.3(a).

“Contribution” has the meaning ascribed to such term in Section 6.5.

“Covered Person” means (i) any director or officer of the Company or any of its
Subsidiaries (including for this purpose VMware and its subsidiaries) who is
also a director, officer, employee, managing director or other Affiliate of MSD
Partners or SLP, (ii) MSD Partners and the MSD Partners Stockholders, and (iii)
SLP and the SLP Stockholders; provided, that MD shall not be a “Covered Person”
for so long as he is an executive officer of the Company or any of the Specified
Subsidiaries.

“Covered Securities” means any equity securities, debt securities exercisable or
exchangeable for, or convertible into equity securities, or any option, warrant
or other right to acquire any such equity securities or debt securities, in each
case, of the Company or any of its Subsidiaries; provided, that none of the
Class V Stock and any debt securities exercisable or exchangeable solely for, or
convertible solely into Class V Stock, or any option, warrant or other right to
acquire any Class V Stock or such debt securities shall be considered Covered
Securities unless, in each case, an MD Stockholder or an SLP Stockholder is
purchasing and/or otherwise being issued such Class V Stock, debt securities
and/or options, warrants or other rights to acquire any Class V Stock or such
debt securities.

 

6



--------------------------------------------------------------------------------

“Dell” has the meaning ascribed to such term in the Preamble.

“Dell International” has the meaning ascribed to such term in the Preamble.

“Demand Registration” has the meaning ascribed to such term in the Registration
Rights Agreement.

“Denali Acquiror” means Denali Acquiror Inc.

“Denali Finance” has the meaning ascribed to such term in the Preamble.

“Designation Rights Trigger Event” means the earliest to occur of the following:
(i) with respect to the Class A DTI Common Stock and the Class B DTI Common
Stock, an IPO, (ii) with respect to the Class A DTI Common Stock, the Aggregate
Group II Director Votes (as defined in the Company’s Fourth Amended and Restated
Certificate of Incorporation) equaling zero and (iii) with respect to the Class
B DTI Common Stock, the Aggregate Group III Director Votes (as defined in the
Company’s Fourth Amended and Restated Certificate of Incorporation) equaling
zero.

“DGCL” means the General Corporation Law of the State of Delaware.

“DTI Common Stock” means the Class A DTI Common Stock, the Class B DTI Common
Stock, the Class C DTI Common Stock, the Class D DTI Common Stock and any other
series or class of common stock of the Company which is established to track the
performance of the DTI Group (as defined in the Company’s Fourth Amended and
Restated Certificate of Incorporation).

“DTI Securities” means the DTI Common Stock, any equity or debt securities
exercisable or exchangeable for, or convertible into DTI Common Stock, and any
option, warrant or other right to acquire any DTI Common Stock or such equity or
debt securities of the Company.

“Director Indemnification Agreements” has the meaning ascribed to such term in
Section 8.1.

“Disability” means any physical or mental disability or infirmity that prevents
the performance of MD’s duties as a director or Chief Executive Officer of the
Company or any Domestic Specified Subsidiary (if, in the case of a Domestic
Specified Subsidiary, MD is at the time of such disability or infirmity serving
as a director or Chief Executive Officer of such Domestic Specified Subsidiary)
for a period of one hundred eighty (180) consecutive days.

“Disabling Event” means either the death, or the continuation of any Disability,
of MD.

 

7



--------------------------------------------------------------------------------

“Domestic Specified Subsidiary” means each of (i) Intermediate, (ii) Denali
Finance, (iii) Dell, (iv) EMC, (v) Dell International (until such time as the MD
Stockholders and the SLP Stockholders otherwise agree) and (vi) any successors
and assigns of any of Intermediate, Denali Finance, Dell, EMC and Dell
International (until such time as the MD Stockholders and the SLP Stockholders
otherwise agree) that are Subsidiaries of the Company and are organized or
incorporated under the laws of the United States, any State thereof or the
District of Columbia.

“Drag-Along Sale” has the meaning ascribed to such term in Section 4.5(a).

“Drag-Along Sale Notice” has the meaning ascribed to such term in Section
4.5(a).

“Drag-Along Sale Percentage” has the meaning ascribed to such term in Section
4.5(a).

“Drag-Along Sale Priority” has the meaning ascribed to such term in Section
4.5(c).

“Drag-Along Sellers” has the meaning ascribed to such term in Section 4.5(a).

“Dragged-Along Sellers” has the meaning ascribed to such term in Section 4.5(a).

“Electing Tag-Along Sellers” has the meaning ascribed to such term in Section
4.4(b).

“Electronic Transmission” means any form of communication, not directly
involving the physical transmission of paper, that creates a record that may be
retained, retrieved and reviewed by a recipient thereof, and that may be
directly reproduced in paper form by such a recipient through an automated
process.

“Eligible Tag-Along Seller” means (i) all Stockholders (other than the MD
Stockholders) in any Tag-Along Sale in which the Initiating Tag-Along Seller is
any of the MD Stockholders, (ii) the MSD Partners Stockholders, the MSD Partners
Co-Investors and any Permitted Transferees of the foregoing or of the SLP
Stockholders in any Tag-Along Sale in which the Initiating Tag-Along Seller is
any of the SLP Stockholders and/or (iii) the SLP Stockholders and any Permitted
Transferees of the foregoing or of the MSD Partners Stockholders in any
Tag-Along Sale in which the Initiating Tag-Along Seller is any of the MSD
Partners Stockholders.

“EMC” has the meaning ascribed to such term in the Preamble.

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time, and the rules and regulations promulgated pursuant
thereto.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations promulgated pursuant thereto.

 

8



--------------------------------------------------------------------------------

“Excluded Securities” means any issuance of (i) Covered Securities of the
Company as consideration to the selling Persons in an acquisition by the Company
or its Subsidiaries, (ii) Class C DTI Common Stock in an IPO, (iii) Covered
Securities of the Company to a third-party financial institution that is not a
Stockholder or any of its Permitted Transferees or any of their respective
Affiliates in connection with a bona fide borrowing by the Company or its
Subsidiaries (provided, that in the event that any affiliated investment fund of
a Stockholder that primarily invests in loans and/or debt securities of multiple
issuers acquires such Covered Securities and such affiliated investment fund is
not the lead investor with respect to the issuance or sale of such Covered
Securities and acquires less than 25% of any class, tranche or facility with
respect to such Covered Securities, such Covered Securities shall not lose their
status as “Excluded Securities” as a result of such issuance to such affiliated
investment fund), (iv) Covered Securities of the Company or its Subsidiaries to
employees, advisors or consultants pursuant to an Approved Equity Plan or an
employee incentive plan previously approved by the SLP Stockholders and the MD
Stockholders, (v) securities by a wholly-owned Subsidiary of the Company to the
Company or another wholly-owned Subsidiary of the Company, (vi) DTI Common Stock
as a result of the exercise of any Company Stock Options or upon exercise,
vesting or delivery of Company Awards, (vii) Class C DTI Common Stock as a
result of the conversion of any Class A DTI Common Stock, Class B DTI Common
Stock or Class D DTI Common Stock pursuant to Article V of the Company’s Fourth
Amended and Restated Certificate of Incorporation, (viii) securities of any
Subsidiary of the Company for so long as the equity securities of such
Subsidiary are traded on a national securities exchange or substantially
equivalent market and/or (ix) securities in connection with any stock split,
stock combination, stock dividend, distribution or recapitalization; provided,
that in each such case, the Company shall have complied with its obligations in
Section 3.3 to the extent applicable.

“Executive Committee” has the meaning ascribed to such term in Section
3.1(c)(v)(A).

“Exercising Stockholder” has the meaning ascribed to such term in Section
5.1(b)(i).

“Fair Market Value” means, as of a given date, (i) with respect to cash, the
value of such cash on such date, (ii) with respect to Marketable Securities and
any other securities that are immediately and freely tradeable on stock
exchanges and over-the-counter markets, the average of the closing price of such
securities on its principal exchange or over-the-counter market for the ten (10)
trading days immediately preceding such date and (iii) with respect to any other
securities or other assets, the fair value per security of the applicable
securities or assets as of such date on the basis of the sale of such securities
or assets in an arm’s-length private sale between a willing buyer and a willing
seller, neither acting under compulsion, determined in good faith by MD (or,
during the occurrence of a Disabling Event, the MD Stockholders) and the SLP
Stockholders.

“Group I Director” has the meaning ascribed to such term in the Organizational
Documents of the Company when used in the context of the Company or the Board of
the Company.

 

9



--------------------------------------------------------------------------------

“Group II Director” has the meaning ascribed to such term in the Organizational
Documents of the Company when used in the context of the Company or the Board of
the Company.

“Group III Director” has the meaning ascribed to such term in the Organizational
Documents of the Company when used in the context of the Company or the Board of
the Company.

“Group I Director Nominee” has the meaning ascribed to such term in Section
3.1(c)(i)(A).

“Group II Director Nominee” has the meaning ascribed to such term in Section
3.1(c)(i)(A).

“Group III Director Nominee” has the meaning ascribed to such term in Section
3.1(c)(i)(C).

“Immediate Family Members” means, with respect to any natural person (including
MD), (i) such natural person’s spouse, children (whether natural or adopted as
minors), grandchildren or more remote descendants, siblings, spouse’s siblings
and (ii) the lineal descendants of each of the persons described in the
immediately preceding clause (i).

“Indemnification Sources” has the meaning ascribed to such term in Section
8.2(b).

“Indemnified Liabilities” has the meaning ascribed to such term in Section
8.2(a).

“Indemnitee-Related Entities” means any exempted company, corporation, limited
liability company, partnership, joint venture, trust, employee benefit plan or
other enterprise (other than the Company, any Specified Subsidiary or the
insurer under and pursuant to an insurance policy of the Company or any
Specified Subsidiary) from whom an Indemnitee may be entitled to indemnification
or advancement of expenses with respect to which, in whole or in part, the
Company or any Specified Subsidiary may also have an indemnification or
advancement obligation.

“Indemnitees” has the meaning ascribed to such term in Section 8.2(a).

“Initial SLP Stockholders” means the SLP Stockholders, together with any of
their Permitted Transferees to whom they transferred or transfer Original Stock
and/or DTI Common Stock.

“Initiating Drag-Along Seller” means any of (x) the MD Stockholders (only for so
long as the MD Stockholders beneficially own at least a majority of the
outstanding DTI Common Stock) or (y) the MD Stockholders and the SLP
Stockholders acting jointly.

“Initiating Tag-Along Seller” means any of (i) the MD Stockholders, (ii) solely
prior to an IPO, the MSD Partners Stockholders and/or (iii) solely prior to an
IPO, the SLP Stockholders.

 

10



--------------------------------------------------------------------------------

“Interim Investors Agreement” means the Interim Investors Agreement, dated as of
February 5, 2013, as amended by Amendment No. 1 on August 2, 2013 and by
Amendment No. 2 on September 23, 2013, by and among the Company, MD, the SLD
Trust, MSD Partners, L.P. (formerly MSDC Management, L.P.), SLP III, SLP IV,
SLTI III, and, for purposes of certain specified sections therein, Michael S.
Dell 2009 Gift Trust and Susan L. Dell 2009 Gift Trust, as amended, restated,
modified or supplemented.

“Intermediate” has the meaning ascribed to such term in the Preamble.

“IPO” means the consummation of an initial underwritten public offering that is
registered under the Securities Act of Class C DTI Common Stock.

“IPO Efforts” has the meaning ascribed to such term in Section 4.7(a)(ii).

“IRR” means, as of any date of determination, the discount rate at which the net
present value of all of the Initial SLP Stockholders’ investments in the Company
and its Subsidiaries on and after the Original Closing Date (including, without
limitation, in connection with the Original Merger and the Merger) to the date
of determination and the Return to the Initial SLP Stockholders through such
time equals zero, calculated for each such date that an investment was made in
the Company or its Subsidiaries from the actual date such investment was made
and for any Return, from the date such Return was received by the Initial SLP
Stockholders.

“Joinder Agreement” means a joinder agreement substantially in the form of Annex
A-1 attached hereto.

“Jointly Indemnifiable Claims” shall be broadly construed and shall include,
without limitation, any Indemnified Liabilities for which the Indemnitee shall
be entitled to indemnification from both (i) the Company and/or any Specified
Subsidiary pursuant to the Indemnification Sources, on the one hand, and (ii)
any Indemnitee-Related Entity pursuant to any other agreement between any
Indemnitee-Related Entity and the Indemnitee pursuant to which the Indemnitee is
indemnified, the laws of the jurisdiction of incorporation or organization of
any Indemnitee-Related Entity and/or the Organizational Documents of any
Indemnitee-Related Entity, on the other hand.

“Management Stockholders Agreement” means the Amended and Restated Management
Stockholders Agreement, dated as of the date hereof, by and among the Company,
the Management Stockholders party thereto, the Sponsor Stockholders party
thereto and the other signatories thereto, as it may be amended from time to
time.

“Marketable Securities” means securities that (i) are traded on an Approved
Exchange or any successor thereto, (ii) are, at the time of consummation of the
applicable transfer, registered, pursuant to an effective registration statement
and will remain registered until such time as such securities can be sold by the
holder thereof pursuant to Rule 144 without any volume or manner of sale
restrictions, (iii) are not subject to restrictions on transfer as a result of
any applicable contractual provisions or by law (including the Securities Act)
and (iv) the aggregate amount of which securities received by a Stockholder
(other than an MD Stockholder), collectively, with those received by its
Affiliates, in any Tag-Along Sale or

 

11



--------------------------------------------------------------------------------

Qualified Sale Transaction do not constitute 10% or more of the issued and
outstanding securities of such class on a pro forma basis after giving effect to
such transaction. For the purpose of this definition, Marketable Securities are
deemed to have been received on the trading day immediately prior to (x) the
date that such cash and/or Marketable Securities are received by the SLP
Stockholders if not received in a Qualified Sale Transaction or (y) if received
in a Qualified Sale Transaction, the Applicable Date.

“Marketed Underwritten Shelf Take-Down” has the meaning ascribed to such term in
the Registration Rights Agreement.

“MD” has the meaning ascribed to such term in the Preamble.

“MD Board Observer” has the meaning ascribed to such term in Section 3.1(c)(ii).

“MD Charitable Entity” means the Michael & Susan Dell Foundation and any other
private foundation or supporting organization (as defined in Section 509(a) of
the Code) established and principally funded directly or indirectly by MD and/or
his spouse.

“MD Co-Investor” has the meaning ascribed to such term in the Preamble.

“MD Fiduciary” means any trustee of an inter vivos or testamentary trust
appointed by MD.

“MD IPO Notice” has the meaning ascribed to such term in Section 4.7(b)(i).

“MD Post-IPO Director Nominee” has the meaning ascribed to such term in Section
3.1(e)(i).

“MD Related Parties” means any or all of MD, the MD Stockholders, the MSD
Partners Stockholders, any Permitted Transferee of the MD Stockholders or the
MSD Partners Stockholders, any Affiliate or family member of any of the
foregoing and/or any business, entity or person which any of the foregoing
controls, is controlled by or is under common control with; provided, that
neither the Company nor any of its Subsidiaries (including for this purpose
VMware and its subsidiaries) shall be considered an “MD Related Party”
regardless of the number of shares of DTI Common Stock beneficially owned by the
MD Stockholders.

“MD Stockholders” has the meaning ascribed to such term in the Preamble.

“MD Subscription Agreement” has the meaning ascribed to such term in the
Recitals.

“Merger” has the meaning ascribed to such term in the Recitals.

“Merger Agreement” has the meaning ascribed to such term in the Recitals.

“Minimum Float IPO” means the consummation of an IPO on an Approved Exchange in
which the number of shares of Class C DTI Common Stock sold to the public equals
or exceeds 10% of the outstanding DTI Common Stock calculated on a pro forma
basis immediately following the consummation of such IPO.

 

12



--------------------------------------------------------------------------------

“Minimum Return Requirement” means, with respect to the Initial SLP
Stockholders, a Return with respect to their aggregate equity investment on and
after the Original Closing Date (including, without limitation, in connection
with the Original Merger and the Merger) in the Company and its Subsidiaries
through the Anticipated Closing Date equal to or greater than both (i) two (2.0)
multiplied by the SLP Invested Amount and (ii) the amount necessary to provide
the Initial SLP Stockholders with an IRR of 20.0% on the SLP Invested
Amount. Whether a proposed Qualified Sale Transaction satisfies the Minimum
Return Requirement will be determined as of the Applicable Date and for purposes
of determining whether the Minimum Return Requirement has been satisfied, the
Fair Market Value of any Marketable Securities (A) received prior to the
Applicable Date shall be determined as of the trading date immediately preceding
the date on which they are received by the Initial SLP Stockholders and (B) to
be received in the proposed Qualified Sale Transaction shall be determined as of
the Applicable Date. For purposes of determining the Minimum Return Requirement,
for the avoidance of doubt, all payments received, reimbursed, or indemnified
pursuant to this Agreement shall be disregarded and shall not be considered
payments received in respect of the Initial SLP Stockholders’ investment in the
Company and its Subsidiaries.

“MSD Partners” means MSD Partners, L.P. and its Affiliates (other than MD for so
long as MD serves as the Chief Executive Officer of the Company).

“MSD Partners Co-Investor” has the meaning ascribed to such term in the
Preamble.

“MSD Partners Stockholders” means collectively, (i) MSDC Denali Investors, L.P.,
a Delaware limited partnership (“MSDC Denali Investors”) and MSDC Denali EIV,
LLC, a Delaware limited liability company (“MSDC Denali EIV”), together with
(ii) (A) their respective Permitted Transferees that acquire DTI Common Stock
pursuant to the terms of this Agreement and (B)(I) any Person or group of
Affiliated Persons to whom the MSD Partners Stockholders and their respective
Permitted Transferees have transferred, at substantially the same time, an
aggregate number of shares of DTI Common Stock greater than 50% of the
outstanding shares of DTI Common Stock owned by the MSD Partners Stockholders
immediately following the Closing (as adjusted for any stock split, stock
dividend, reverse stock split or similar event occurring after the Closing) and
(II) any Permitted Transferees of such Persons specified in clause (I).

“MSD Partners Subscription Agreement” has the meaning ascribed to such term in
the Recitals.

“Negotiation Period” has the meaning ascribed to such term in Section
4.2(b)(ii)(B).

“Organizational Documents” means, with respect to any Person, the articles
and/or memorandum of association, certificate of incorporation, certificate of
organization, bylaws, partnership agreement, limited liability company
agreement, operating agreement, certificate of formation, certificate of limited
partnership and/or other organizational or governing documents of such Person.

 

13



--------------------------------------------------------------------------------

“Original Agreement” has the meaning ascribed to such term in the Preamble.

“Original Closing” means the closing of the Original Merger pursuant to the
Original Merger Agreement.

“Original Closing Date” means October 29, 2013.

“Original Merger” means the merger of Denali Acquiror and Dell pursuant to the
Original Merger Agreement.

“Original Merger Agreement” means that certain Agreement and Plan of Merger,
dated as of February 5, 2013, between the Company, Intermediate, Denali Acquiror
and Dell, as amended by Amendment No. 1 on August 2, 2013 (as further amended,
restated, supplemented or modified from time to time).

“Original Stock” has the meaning ascribed to such term in the Recitals.

“Participating Sellers” has the meaning ascribed to such term in Section 4.4(c).

“Participation Closing” has the meaning ascribed to such term in Section 5.1(g).

“Participation Eligible Stockholder” means (i) each Sponsor Stockholder and its
Permitted Transferees that own DTI Securities, (ii) each Co-Investor and its
respective Permitted Transferees that own DTI Securities, (iii) each other
Stockholder that, together with its Permitted Transferees, beneficially owns
more than 5% of the outstanding shares of DTI Common Stock and (iv) each other
party to the Class C Stockholders Agreement that has participation rights with
respect to a Post-Closing Issuance pursuant to Section 4.1 of the Class C
Stockholders Agreement.

“Participation Notice” has the meaning ascribed to such term in Section 5.1(a).

“Participation Portion” means, for each Participation Eligible Stockholder, as
of the date of the relevant Participation Notice, the product of (i) the total
number or aggregate principal amount of Participation Securities proposed to be
issued by the Company or its Subsidiary, as applicable, in the Post-Closing
Issuance as set forth in the Participation Notice and (ii) a fraction, the
numerator of which is the aggregate number of shares of DTI Common Stock
(including shares of DTI Common Stock issuable upon exercise of warrants and
upon exercise, vesting or delivery of Company Awards) owned by such
Participation Eligible Stockholder as of the date of the relevant Participation
Notice and the denominator of which is the total number of shares of DTI Common
Stock (including shares of DTI Common Stock issuable upon exercise of warrants
and upon exercise, vesting or delivery of Company Awards) held by all
Participation Eligible Stockholders and any other Persons who have
participation, pre-emptive or similar rights to purchase Covered Securities in
such Post-Closing Issuance, in each case as of the date of the relevant
Participation Notice.

 

14



--------------------------------------------------------------------------------

“Participation Securities” means the number of Covered Securities proposed to be
sold by the Company or any of its Subsidiaries.

“Permitted Transferee” means:

(i) In the case of the MD Stockholders:

(A) MD, SLD Trust or any Immediate Family Member of MD;

(B) any MD Charitable Entity;

(C) one or more trusts whose current beneficiaries are and will remain for so
long as such trust holds DTI Securities, any of (or any combination of) MD, one
or more Immediate Family Members of MD or MD Charitable Entities;

(D) any corporation, limited liability company, partnership or other entity
wholly-owned by any one or more persons or entities described in clauses (i)(A),
(i)(B) or (i)(C) of this definition of “Permitted Transferee”; or

(E) from and after MD’s death, any recipient under MD’s will, any revocable
trust established by MD that becomes irrevocable upon MD’s death, or by the laws
of descent and distribution;

provided, that:

(1) in the case of any transfer of DTI Securities to a Permitted Transferee of
MD during MD’s life, MD would have, after such transfer, voting control in any
capacity over a majority of the aggregate number of DTI Securities owned by the
MD Stockholders and owned by the persons or entities described in clauses
(i)(A), (i)(B), (i)(C) or (i)(D) of this definition of “Permitted Transferee” as
a result of transfers hereunder;

(2) any such transferee enters into a Joinder Agreement in the form of Annex A-1
or in such other form and substance reasonably satisfactory to the SLP
Stockholders;

(3) in the case of any transfer of DTI Securities to a Permitted Transferee of
MD after MD’s death to an individual or entity other than an (x) individual or
entity described in clauses (i)(A), (i)(B), (i)(C) or (i)(D) of this definition
of “Permitted Transferee” or (y) MD Fiduciary, such DTI Securities shall not be
deemed to be owned (beneficially or of record) by the MD Stockholders for
purposes of Section 3.1;

(4) in the case of any transfer of DTI Securities to a Permitted Transferee of
MD that is a Person described in clauses (i)(A), (i)(B), (i)(C) or (i)(D) of
this definition of “Permitted Transferee” during MD’s life, such transfer is
gratuitous; and

(5) MD shall have a validly executed power-of-attorney designating an
attorney-in-fact or agent, or with respect to any DTI Securities transferred to
a trust revocable by MD, a MD Fiduciary, that is authorized to act on MD’s
behalf with respect to all rights held by MD relating to DTI Securities in the
event that MD has become incapacitated.

 

15



--------------------------------------------------------------------------------

For the avoidance of doubt, the foregoing clauses (i)(A) through (i)(E) of this
definition of “Permitted Transferee” are applicable only to transfers of DTI
Securities by MD to his Permitted Transferees, do not apply to any other
transfers of DTI Securities permitted under this Agreement, and shall not be
applicable after the consummation of an IPO.

(ii) In the case of the MSD Partners Stockholders, (A) any of its controlled
Affiliates (other than portfolio companies) or (B) an affiliated private equity
fund of the MSD Partners Stockholders that remains such an Affiliate or
affiliated private equity fund of such MSD Partners Stockholders; provided, that
for the avoidance of doubt, except as set forth in Section 4.1(a)(i), the MD
Stockholders and Permitted Transferees of the MD Stockholders shall not be
Permitted Transferees of any MSD Partners Stockholder.

(iii) In the case of any other Stockholder (other than the MD Stockholders or
the MSD Partners Stockholders) that is a partnership, limited liability company
or other entity, (A) any of its controlled Affiliates (other than portfolio
companies) or (B) an affiliated private equity fund of such Stockholder that
remains such an Affiliate or affiliated private equity fund of such Stockholder.

For the avoidance of doubt, (x) each MD Stockholder will be a Permitted
Transferee of each other MD Stockholder, (y) each MSD Partners Stockholder will
be a Permitted Transferee of each other MSD Partners Stockholder and (z) each
SLP Stockholder will be a Permitted Transferee of each other SLP Stockholder.

“Person” means an individual, any general partnership, limited partnership,
limited liability company, corporation, trust, business trust, joint stock
company, joint venture, unincorporated association, cooperative or association
or any other legal entity or organization of whatever nature, and shall include
any successor (by merger or otherwise) of such entity, or a government or any
agency or political subdivision thereof.

“Piggyback Registration” means an offering by the Company, pursuant to, and in
accordance with, Section 2.5 of the Registration Rights Agreement.

“Plan Assets Regulations” means the regulations issued by the U.S. Department of
Labor at Section 2510.3-101 of Part 2510 of Chapter XXV, Title 29 of the Code of
Federal Regulations, or any successor regulations as the same may be amended
from time to time.

“Post-Closing Issuance” means any issuance by the Company or any of its
Subsidiaries prior to an IPO and after the date of this Agreement of any Covered
Securities to any Person (including any Stockholder or its Affiliates).

“Priority Sell-Down” has the meaning ascribed to such term in the Registration
Rights Agreement.

 

16



--------------------------------------------------------------------------------

“Prospective Purchaser” has the meaning ascribed to such term in Section
5.1(a)(i).

“Qualified IPO” means a Minimum Float IPO in which the public offering price for
Class C DTI Common Stock in such IPO implies a Return to the Initial SLP
Stockholders with respect to the SLP Invested Amount equal to at least the
Minimum Return Requirement. The valuation of the Company for purposes of the
immediately preceding sentence and the implied Return to the Initial SLP
Stockholders will each be determined (i) using the mid-point of the offering
price range included in the last preliminary prospectus used during the “road
show” immediately preceding such Minimum Float IPO and (ii) assuming that each
share of Class A DTI Common Stock, Class B DTI Common Stock, Class C DTI Common
Stock and Class D DTI Common Stock are equal in value.

“Qualified Sale Transaction” means any Sale Transaction (i) pursuant to which
more than 50% of the DTI Common Stock and other debt securities exercisable or
exchangeable for, or convertible into DTI Common Stock, or any option, warrant
or other right to acquire any DTI Common Stock or such debt securities of the
Company will be acquired by a Person that is not an MD Related Party, nor the
Company or any Subsidiary of the Company, (ii) in respect of which each
Stockholder other than the MD Stockholders has the right to participate in such
Sale Transaction on the same terms as the MD Stockholders (including the same
purchase price per share equivalent of DTI Common Stock) and on the terms
described in Section 4.4 or Section 4.5, as applicable, (iii) unless otherwise
agreed by prior written consent of the SLP Stockholders, in which the SLP
Stockholders will receive consideration for their DTI Securities and any other
securities acquired pursuant to the exercise of their participation rights (as
contemplated in ARTICLE V) that consists entirely of cash and/or Marketable
Securities and (iv) unless otherwise agreed by prior written consent of the SLP
Stockholders, in which the net proceeds of cash and Marketable Securities to be
received by the Initial SLP Stockholders will, as of the Applicable Date, result
in the Minimum Return Requirement being satisfied.

“Reference Number” means ninety-eight million, one-hundred eighty-one thousand,
eight-hundred eighteen (98,181,818) shares of DTI Common Stock (as adjusted for
any stock split, stock dividend, reverse stock split or similar event occurring
after the Merger).

“Registration Rights Agreement” means the Amended and Restated Registration
Rights Agreement, dated as of the date hereof, by and among the Company, the
Sponsor Stockholders and the other signatories party thereto, as the same may be
amended, restated, supplemented or modified from time to time.

“Related Party Transaction” means any agreement, contract, transaction, payment
or arrangement between the Company or any of its controlled Affiliates, on the
one hand, and any MD Related Party or SLP Related Party, on the other hand,
other than a single or series of related transactions on arm’s-length terms
involving aggregate payment by or to the Company or its Subsidiaries (including
for the purposes of this definition, VMware and its subsidiaries) of less than
$500,000; provided, however, that “Related Party Transaction” shall not include
(i) the continuation of MD’s service as Chairman and Chief Executive Officer, as
contemplated herein, or the payment to any such persons of any compensation,
bonus, incentive or benefits set forth in any employment agreement entered into
with MD which has previously been approved in

 

17



--------------------------------------------------------------------------------

writing by the SLP Stockholders, (ii) the entry into any Director
Indemnification Agreements or any payment thereunder, or any payment under the
advancement or indemnification provisions of the Organizational Documents of the
Company or its Subsidiaries or pursuant to this Agreement, (iii) a transfer of
DTI Common Stock to a Permitted Transferee, (iv) (A) the purchase of goods or
services from the Company or its Subsidiaries on arm’s-length terms by any of
MSD Capital, L.P., MSD Capital (Europe), LLP, MSD Partners, L.P., the SLP
Stockholders, the Michael & Susan Dell Foundation, DFI Resources, L.L.C. and
each of their respective Affiliates and, if applicable, portfolio companies, and
(B) payments for reimbursement of business travel expenses to XRS Holdings, LLC
and Raptor Management LLC or their respective Affiliates not in excess in the
aggregate for all such payments described in this subclause (B) of $2,500,000
per fiscal year and/or (v) the purchase of goods or services by the Company or
its Subsidiaries on arms-length terms from ValleyCrest Holding Co. and/or one or
more of its Subsidiaries. For the avoidance of doubt, in addition to the
approval of the Audit Committee (or such other committee or subset of the Board,
as applicable), if required, the payment of any discretionary bonus or other
discretionary payments or amounts to any MD Related Parties (other than payments
described in the proviso of the immediately preceding sentence) shall require
approval of the SLP Stockholders.

“Representatives” means, with respect to any Person, such Person’s and its
Affiliates’ respective directors, officers, employees, trustees, partners,
members, stockholders, controlling persons, investment committee, financial
advisors, attorneys, consultants, valuators, accountants, agents and other
representatives.

“Restricted Period” has the meaning ascribed to such term in Section 4.2(a).

“Return” means, as of any date of determination, the sum of (i) all cash, (ii)
the Fair Market Value of all Marketable Securities (determined as of the trading
date immediately preceding the date on which they are received by the Initial
SLP Stockholders if not received in a Qualified Sale Transaction, or if received
in a Qualified Sale Transaction, the Applicable Date) and (iii) the Fair Market
Value of all other securities or assets (determined as of the trading date
immediately preceding the date on which they are received by the Initial SLP
Stockholders), in each such case, paid to or received by the Initial SLP
Stockholders prior to such date pursuant to (A) any dividends or distributions
of cash and/or Marketable Securities by the Company or its Subsidiaries to the
Initial SLP Stockholders in respect of their DTI Common Stock and/or equity
securities of the Company’s Subsidiaries, (B) a transfer of equity securities of
the Company and/or its Subsidiaries by the Initial SLP Stockholders to any
Person, (C) a Qualified IPO and/or (D) a Qualified Sale Transaction; provided,
however, that in the case of a Qualified IPO or Qualified Sale Transaction, if
the Initial SLP Stockholders retain any portion of their DTI Common Stock and/or
equity securities of the Company’s Subsidiaries following such Qualified IPO or
Qualified Sale Transaction, the Fair Market Value of such portion immediately
following such Qualified IPO or Qualified Sale Transaction, as applicable, (x)
shall be deemed consideration paid to or received by the Initial SLP
Stockholders for purposes of calculating the “Return,” (y) in the case of a
Qualified IPO, shall be based on the mid-point of the offering price range
included in the last preliminary prospectus used during the “road show”
immediately preceding such Qualified IPO and (z) in the case of a Qualified Sale
Transaction, shall be based on the per security price of such DTI Common Stock
and/or equity securities of the Company’s Subsidiaries to be transferred or sold
in such Qualified Sale Transaction, assuming (1) full

 

18



--------------------------------------------------------------------------------

payment of all fees and expenses payable by or on behalf of the Company or its
Subsidiaries to any Person in connection therewith, including to any financial
advisors, consultants, accountants, legal counsel and/or other advisors or
representatives and/or otherwise payable and (2) no earn-out payments,
contingent payments (other than, in the case of a Qualified Sale Transaction,
payments contingent upon the satisfaction or waiver of customary conditions to
closing of such Qualified Sale Transaction), and/or deferred consideration,
holdbacks and/or escrowed proceeds will be received by the Initial SLP
Stockholders; provided, further, that notwithstanding anything herein to the
contrary and for the avoidance of doubt, (i) all payments received by the
Initial SLP Stockholders, or reimbursed or indemnified pursuant to this
Agreement, the Company’s Fourth Amended and Restated Certificate of
Incorporation, the Bylaws of the Company, the Class A Stockholders Agreement,
the Class C Stockholders Agreement and the Management Stockholders Agreement, in
each case, on account of the SLP Stockholders holding Securities shall be
disregarded and shall not be considered consideration paid to or received by the
Initial SLP Stockholders for purposes of calculating the “Return” and (ii) in no
event shall the reclassification of the Original Stock contemplated by the
Recitals be deemed to have resulted in any “Return.”

“Rule 144” means Rule 144 (or any successor provision) under the Securities Act,
as such provision is amended from time to time.

“Sale Transaction” means (i) any merger, consolidation, business combination or
amalgamation of the Company or any Specified Subsidiary with or into any Person,
(ii) the sale of DTI Common Stock and/or other voting equity securities of the
Company that represent (A) a majority of the DTI Common Stock on a fully-diluted
basis and/or (B) a majority of the aggregate voting power of the DTI Common
Stock and/or (iii) the sale, lease or transfer, in one or a series of related
transactions, of all or substantially all of the Company and its Subsidiaries’
assets (determined on a consolidated basis based on value) (including by means
of merger, consolidation, other business combination, exclusive license, share
exchange or other reorganization); provided, that in calculating the aggregate
voting power of the DTI Common Stock for the purpose of clause (ii) of this
definition of “Sale Transaction,” the voting power attaching to any shares of
Class A DTI Common Stock and/or Class B DTI Common Stock that will convert into
Class C DTI Common Stock in connection with such transaction shall be determined
as if such conversion had already taken place; provided, further, that in each
case, any transaction solely between and among the Company and/or its
wholly-owned Subsidiaries shall not be considered a Sale Transaction hereunder.

“SEC” means the U. S. Securities and Exchange Commission or any successor
agency.

“Securities” means any equity securities of the Company, including any Common
Stock, debt securities exercisable or exchangeable for, or convertible into
equity securities of the Company, or any option, warrant or other right to
acquire any such equity securities or debt securities of the Company.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated pursuant thereto.

 

19



--------------------------------------------------------------------------------

“Series A Stock” has the meaning ascribed to such term in the Recitals.

“Series B Stock” has the meaning ascribed to such term in the Recitals.

“Series C Stock” has the meaning ascribed to such term in the Recitals.

“SLD Trust” has the meaning ascribed to such term in the Preamble.

“SLP” means Silver Lake Management Company III, L.L.C., Silver Lake Management
Company IV, L.L.C. and their respective affiliated management companies and
investment vehicles.

“SLP III” has the meaning ascribed to such term in the Preamble.

“SLP IV” has the meaning ascribed to such term in the Preamble.

“SLP Board Observer” has the meaning ascribed to such term in Section
3.1(c)(ii).

“SLP Denali Co-Investor” has the meaning ascribed to such term in the Preamble.

“SLP Implied Return” means a Return (i) assuming a sale of all DTI Securities
held by the Initial SLP Stockholders based on the initial public offering price
in a Minimum Float IPO consummated by the Company in connection with an SLP IPO
Notice and (ii) assuming that each share of Class A DTI Common Stock, Class B
DTI Common Stock, Class C DTI Common Stock and Class D DTI Common Stock are
equal in value.

“SLP Invested Amount” means an amount equal to the aggregate investment by the
Initial SLP Stockholders (without duplication), on and after the Original
Closing Date (including, without limitation, in connection with the Original
Merger and the Merger) in the equity securities of the Company and its
Subsidiaries. For purposes of determining the SLP Invested Amount, all payments
made by the SLP Stockholders for which they are subsequently reimbursed or
indemnified pursuant to this Agreement or the SLP Subscription Agreement, or
were subsequently reimbursed or indemnified pursuant to the Original Agreement
or the SLP Subscription Agreement, and for which they do not or did not purchase
or acquire equity securities of the Company or its Subsidiaries, shall be
disregarded and shall not be considered payments made or investments in respect
of the Initial SLP Stockholders’ investment in the Company and its Subsidiaries
or their respective equity securities.

“SLP IPO Notice” has the meaning ascribed to such term in Section 4.7(a)(i).

“SLP Post-IPO Director Nominee” has the meaning ascribed to such term in Section
3.1(e)(i).

“SLP Related Parties” means any or all of SLP III, SLTI III, SLP IV, SLTI IV,
any SLP Stockholders, any Permitted Transferee of the SLP Stockholders, any
Group III Director that is a partner or member of SLP III or SLP IV or
affiliated private equity funds, any Affiliate or family member of any of the
foregoing and/or any business, entity or person which

 

20



--------------------------------------------------------------------------------

any of the foregoing controls, is controlled by or is under common control with;
provided, that neither the Company nor any of its Subsidiaries (including for
this purpose VMware and its subsidiaries) shall be considered an “SLP Related
Party” regardless of the number of shares of DTI Common Stock beneficially owned
by the SLP Stockholders.

“SLP Stockholders” means, collectively, (i) Silver Lake Partners III, L.P., a
Delaware limited partnership (“SLP III”), Silver Lake Technology Investors III,
L.P., a Delaware limited partnership (“SLTI III”), Silver Lake Partners IV,
L.P., a Delaware limited partnership (“SLP IV”), Silver Lake Technology
Investors IV, L.P., a Delaware limited partnership (“SLTI IV”), and SLP Denali
Co-Invest, L.P., a Delaware limited partnership (“SLP Denali Co-Investor”),
together with (ii) (A) their respective Permitted Transferees that acquire DTI
Common Stock pursuant to the terms of this Agreement and (B)(I) any Person or
group of Affiliated Persons to whom the SLP Stockholders and their respective
Permitted Transferees have transferred, at substantially the same time, an
aggregate number of shares of DTI Common Stock greater than 50% of the
outstanding shares of DTI Common Stock owned by the SLP Stockholders immediately
following the Closing (as adjusted for any stock split, stock dividend, reverse
stock split or similar event occurring after the Closing) and (II) any Permitted
Transferees of such Persons specified in clause (I).

“SLP Subscription Agreement” has the meaning ascribed to such term in the
Recitals.

“SLTI III” has the meaning ascribed to such term in the Preamble.

“SLTI IV” has the meaning ascribed to such term in the Preamble.

“Specified Subsidiary” means any of (i) Intermediate, (ii) Dell, (iii) EMC, (iv)
Denali Finance, (v) Dell International (until such time as the MD Stockholders
and the SLP Stockholders otherwise agree), (vi) any successors and assigns of
any of Intermediate, Dell, EMC, Denali Finance and Dell International (until
such time as the MD Stockholders and the SLP Stockholders otherwise agree),
(vii) any other borrowers under the senior secured indebtedness and/or issuer of
the debt securities, in each case, incurred or issued to finance the Merger and
the transactions contemplated thereby and by the related transactions entered
into in connection therewith and (viii) each intermediate entity or Subsidiary
between the Company and any of the foregoing.

“Sponsor Stockholders” has the meaning ascribed to such term in the Preamble.

“Spousal Consent” has the meaning ascribed to such term in Section 2.1(g).

“Stockholders” has the meaning ascribed to such term in the Preamble.

“Subscription Agreements” means, collectively, the MD Subscription Agreement,
the MSD Partners Subscription Agreement and the SLP Subscription Agreement.

“Subsidiary” means, with respect to any Person, any entity of which (i) a
majority of the total voting power of shares of stock or equivalent ownership
interests entitled (without regard to the occurrence of any contingency) to vote
in the election of directors, managers,

 

21



--------------------------------------------------------------------------------

trustees or other members of the applicable governing body thereof is at the
time owned or controlled, directly or indirectly, by that Person or one or more
of the other Subsidiaries of that Person or a combination thereof, or (ii) if no
such governing body exists at such entity, a majority of the total voting power
of shares of stock or equivalent ownership interests of the entity is at the
time owned or controlled, directly or indirectly, by that Person or one or more
Subsidiaries of that Person or a combination thereof. For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association or other business entity if
such Person or Persons shall be allocated a majority of limited liability
company, partnership, association or other business entity gains or losses or
shall be or control the managing member or general partner of such limited
liability company, partnership, association or other business
entity. Notwithstanding the foregoing, VMware and its Subsidiaries shall not be
considered Subsidiaries of the Company and its Subsidiaries for so long as
VMware is not a direct or indirect wholly-owned subsidiary of the Company.

“Tag-Along Buyer” has the meaning ascribed to such term in Section 4.4(a).

“Tag-Along Demand” has the meaning ascribed to such term in Section 4.4(c).

“Tag-Along Participation Notice” has the meaning ascribed to such term in
Section 4.4(b).

“Tag-Along Sale” has the meaning ascribed to such term in Section 4.4(a).

“Tag-Along Sale Notice” has the meaning ascribed to such term in Section 4.4(a).

“Tag-Along Sale Percentage” has the meaning ascribed to such term in Section
4.4(a).

“Tag-Along Sale Priority” has the meaning ascribed to such term in Section
4.4(c).

“Tag-Along Sale Proration” has the meaning ascribed to such term in Section
4.4(c).

“Tag-Along Sellers” has the meaning ascribed to such term in Section 4.4(b).

“Tag-Along Shares” has the meaning ascribed to such term in Section 4.4(a).

“Tax Representation Letter” has the meaning ascribed to such term in Section
6.5(a).

“transfer” has the meaning ascribed to such term in Section 4.1(a).

“Tracking Stock Policies” means the policies of the Company governing the
relationship between the holders of DTI Common Stock and the holders of the
Class V Stock.

“Transfer Notice” has the meaning ascribed to such term in Section
4.2(b)(ii)(B).

 

22



--------------------------------------------------------------------------------

“VCOC Investor” has the meaning ascribed to such term in Section 3.5(a).

“VMware” means VMware, Inc., a Delaware corporation, together with its
successors by merger or consolidation.

“VMware Certificate” means the Amended and Restated Certificate of Incorporation
of VMware.

“wholly-owned subsidiary” means, with respect to any Person, any entity of which
all of the shares of stock or equivalent ownership interests (other than, with
respect to non-U.S. subsidiaries, only to the extent legally required, de
minimis ownership thereof by residents, natural persons or non-Affiliates) are
owned by such Person or by one or more wholly-owned subsidiaries of such Person.

Section 1.2. General Interpretive Principles. The name assigned to this
Agreement and the section captions used herein are for convenience of reference
only and shall not be construed to affect the meaning, construction or effect
hereof. Unless otherwise specified, the terms “hereof,” “herein” and similar
terms refer to this Agreement as a whole, and references herein to Articles or
Sections refer to Articles or Sections of this Agreement. For purposes of this
Agreement, the words, “include,” “includes” and “including,” when used herein,
shall be deemed in each case to be followed by the words “without
limitation.” The terms “dollars” and “$” shall mean United States dollars. For
the avoidance of doubt, the parties hereto agree that the exclusion of VMware
and its subsidiaries from the definition of “Subsidiaries” is not intended to
and shall not result in any change or adjustment to the calculation of the
Return, SLP Implied Return or SLP Invested Amount with respect to the DTI
Securities or the amount of the Initial SLP Stockholders investments in the DTI
Common Stock. The parties hereto have participated jointly in the negotiation
and drafting of this Agreement. If an ambiguity or question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the parties and no presumption or burden of proof will arise favoring or
disfavoring any party because of the authorship of any provision of this
Agreement. Furthermore, any rule of law or any legal decision that would require
interpretation of any claimed ambiguities in this Agreement against the drafting
party has no application to the parties hereto and is expressly waived.

ARTICLE II

REPRESENTATIONS AND WARRANTIES

Section 2.1. Representations and Warranties of the Stockholders. Each of the
Stockholders hereby represents and warrants severally and not jointly to each of
the other Stockholders and to the Company as of the date of the Original
Agreement (and in respect of Persons who became or become a party to this
Agreement after the date of the Original Agreement, such Stockholder hereby
represents and warrants to each of the other Stockholders and the Company on the
date of its execution of a Joinder Agreement) and as of the date hereof as
follows:

(a) Such Stockholder, to the extent applicable, is duly organized or
incorporated, validly existing and in good standing under the laws of the
jurisdiction of its organization or incorporation and has all requisite power
and authority to conduct its business as it is now being conducted and is
proposed to be conducted.

 

23



--------------------------------------------------------------------------------

(b) Such Stockholder has the full power, authority and legal right to execute,
deliver and perform this Agreement. The execution, delivery and performance of
this Agreement have been duly authorized by all necessary action, corporate or
otherwise, of such Stockholder. This Agreement has been duly executed and
delivered by such Stockholder and constitutes its, his or her legal, valid and
binding obligation, enforceable against it, him or her in accordance with its
terms, subject to applicable bankruptcy, insolvency and similar laws affecting
creditors’ rights generally.

(c) The execution and delivery by such Stockholder of this Agreement, the
performance by such Stockholder of its, his or her obligations hereunder by such
Stockholder does not and will not violate (i) in the case of parties who are not
individuals, any provision of its Organizational Documents, (ii) any provision
of any material agreement to which it, he or she is a party or by which it, he
or she is bound or (iii) any law, rule, regulation, judgment, order or decree to
which it, he or she is subject.

(d) No notice, consent, waiver, approval, authorization, exemption,
registration, license or declaration is required to be made or obtained by such
Stockholder in connection with the execution, delivery or enforceability of this
Agreement.

(e) Such Stockholder is not currently in violation of any law, rule, regulation,
judgment, order or decree, which violation could reasonably be expected at any
time to have a material adverse effect upon such Stockholder’s ability to enter
into this Agreement or to perform its, his or her obligations hereunder.

(f) There is no pending legal action, suit or proceeding that would materially
and adversely affect the ability of such Stockholder to enter into this
Agreement or to perform its, his or her obligations hereunder.

(g) If such Stockholder is an individual and married, he or she has delivered to
the other Stockholders and the Company a duly executed copy of a Spousal Consent
in the form attached hereto as Annex B (a “Spousal Consent”).

Section 2.2. Representations and Warranties of the MD Stockholders and the MSD
Partners Stockholders. Each of the MD Stockholders and each of the MSD Partners
Stockholders represents and warrants severally and not jointly to each of the
Stockholders that other than as set forth in this Agreement, the Management
Stockholders Agreement, the Class A Stockholders Agreement, the Class C
Stockholders Agreement and/or the Registration Rights Agreement, there is no
agreement, arrangement, or understanding between or among the MD Stockholders
and their Affiliates, on the one hand, and the MSD Partners Stockholders and
their Affiliates, on the other hand, with respect to any DTI Common Stock or
other DTI Securities of the Company and/or their respective investments in the
Company and its Subsidiaries other than the MD Stockholders and/or one or more
of their Affiliates holding (i) a direct or indirect interest in the MSD
Partners Stockholders and (ii) an interest in the general partner of MSDC Denali
Investors and the managing member of MSDC Denali EIV.

 

24



--------------------------------------------------------------------------------

ARTICLE III

GOVERNANCE

Section 3.1. Board of Directors of the Company.

(a) Generally. The business and affairs of the Company shall be governed by the
Board. Pursuant to and in accordance with the Organizational Documents of the
Company and this Section 3.1, actions or decisions by or on behalf of the
Company (including, without limitation, all decisions to exercise any rights by
or on behalf of the Company pursuant to this Agreement, the Management
Stockholders Agreement, the Class A Stockholders Agreement, the Class C
Stockholders Agreement and the Registration Rights Agreement) shall be
determined by the Board, unless the Board delegates any of its powers to a
committee thereof, any officer or any other Person from time to time (in each
case subject to the terms of this Agreement and the Organizational Documents of
the Company).

(b) Initial Board Representation after Closing.

(i) Board Size. The size of the Company’s Board shall be determined in
accordance with Article VI of the Company’s Fourth Amended and Restated
Certificate of Incorporation.

(ii) Initial Board. As of the date first written above, the Board is comprised
of (A) Ellen J. Kullman, William D. Green and David W. Dorman (each of whom is a
Group I Director and a Group I Director Nominee), (B) Michael S. Dell (the Chief
Executive Officer of the Company as of the date hereof, who is a Group II
Director and a Group II Director Nominee) and (C) Egon Durban and Simon
Patterson (each of whom is a Group III Director and a Group III Director
Nominee). Michael S. Dell will serve as the initial Chairman of the Board for
the initial term, in accordance with the Organizational Documents of the
Company, after which the Chairman of the Board shall be determined in accordance
with this Section 3.1 and in accordance with the Organizational Documents of the
Company.

(c) Board Designation Rights Prior to an IPO.

(i) Director Nominees.

(A) Group I Director Nominees. Subject to Section 3.1(c)(i)(D), (x) the MD
Stockholders, until a Designation Rights Trigger Event has occurred with respect
to the Class A DTI Common Stock, and the SLP Stockholders, until a Designation
Rights Trigger Event has occurred with respect to the Class B DTI Common Stock,
are hereby jointly entitled to nominate for election as directors, three
directors (who, if elected, shall each be designated a Group I Director);
provided, that if the MD Stockholders and the SLP Stockholders acting reasonably
and in good faith have failed to agree on three directors to nominate for
election as directors within ten (10) Business Days of any applicable deadline
to do so, despite their reasonable best efforts, then (y) (1) until a
Designation Rights Trigger Event has occurred with respect to the Class A DTI
Common Stock, the MD Stockholders, voting separately as a class, shall

 

25



--------------------------------------------------------------------------------

have the sole and exclusive right, and are hereby entitled, to nominate for
election one Group I Director (who, if elected, shall be designated a Group I
Director), (2) until a Designation Rights Trigger Event has occurred with
respect to the Class B DTI Common Stock, the SLP Stockholders, voting separately
as a class, shall have the sole and exclusive right, and are hereby entitled, to
nominate for election one Group I Director (who, if elected, shall be designated
a Group I Director) and (3) the MD Stockholders, until a Designation Rights
Trigger Event has occurred with respect to the Class A DTI Common Stock, in
consultation with the SLP Stockholders, until a Designation Rights Trigger Event
has occurred with respect to the Class B DTI Common Stock, shall have the sole
and exclusive right, and are hereby entitled, to nominate for election one Group
I Director (who, if elected, shall be designated a Group I Director) (each such
Person nominated in accordance with clause (x) or (y) hereof, a “Group I
Director Nominee”); provided, that if the MD Stockholders and the SLP
Stockholders agree under clause (x) above on (I) one director to nominate for
election as a director, only sub-clauses (y)(1) and (y)(2) shall apply or
(II) two directors to nominate for election as directors, only sub-clause (y)(3)
shall apply. Each Group I Director must (i) satisfy the independence
requirements under the current listing standards of the primary stock exchange
on which the Class V Stock is listed, (ii) meet the financial literacy
requirements of the listing standard of the primary stock exchange on which the
Class V Stock will be listed, and (iii) in each case, satisfy the corresponding
rules and regulations of the SEC, including the requirements for audit committee
membership set forth in Rule 10A-3 under the Exchange Act.

(B) Group II Director Nominees. Subject to Section 3.1(c)(i)(D), until a
Designation Rights Trigger Event has occurred with respect to the Class A DTI
Common Stock, the MD Stockholders, voting separately as a class, shall have the
sole and exclusive right, and are hereby entitled, to nominate for election as
directors up to three directors (each of whom, if elected, shall be designated a
Group II Director) (each such director nominee, a “Group II Director Nominee”);
provided, that except as otherwise agreed in writing by the SLP Stockholders,
until the earlier of an IPO or a Disabling Event, (x) the MD Stockholders shall
cause MD to be a Group II Director and a Group II Director Nominee and (y) the
MD Stockholders shall not assign or transfer their right to designate any Group
II Director and/or a Group II Director Nominee to any Person except in
connection with a transfer of all or a portion of the DTI Securities held by the
MD Stockholders pursuant to a Qualified Sale Transaction as contemplated in
Section 4.4.

(C) Group III Director Nominees. Subject to Section 3.1(c)(i)(D), until a
Designation Rights Trigger Event has occurred with respect to the Class B DTI
Common Stock, the SLP Stockholders, voting separately as a class, shall have the
sole and exclusive right, and are hereby entitled, to nominate for election as
directors up to three directors (each of whom, if elected, shall be designated a
Group III Director) (each such director nominee, a “Group III Director
Nominee”); provided, that except as otherwise agreed in writing by the MD
Stockholders, (x) the SLP Stockholders shall cause each Group III Director at

 

26



--------------------------------------------------------------------------------

all times of such directors’ service to be a “Director” (or more senior
investment professional) of the Silver Lake Partners Investment Team and (y) the
SLP Stockholders shall not assign or transfer their right to designate any Group
III Director and/or a Group III Director Nominee to any Person except in
connection with a transfer of a majority of the DTI Securities held by the SLP
Stockholders in accordance with ARTICLE IV.

(D) Additional Limitations on Director Nominees. No Group I Director Nominee,
Group II Director Nominee or Group III Director Nominee shall serve as a
director of another company if such service on such other board would cause a
violation of Section 8 of the U.S. Clayton Act, as amended, as a result of any
business that the Company is engaged in as of the date hereof, and the
Stockholders, as applicable, shall cause any such director to resign from such
other directorships or as a director of the Company.

(ii) Board Observers. Until a Designation Rights Trigger Event has occurred with
respect to the Class A DTI Common Stock, the MD Stockholders shall be permitted
to appoint, replace and remove one non-voting observer to the Board (an “MD
Board Observer”) to attend any meetings of the Board or committees thereof
(other than the Audit Committee and the Capital Stock Committee). Until a
Designation Rights Trigger Event has occurred with respect to the Class B DTI
Common Stock, the SLP Stockholders shall be permitted to appoint, replace and
remove one non-voting observer to the Board (an “SLP Board Observer,” together
with the MD Board Observer, “Board Observers”) to attend any meetings of the
Board or committees thereof (other than the Audit Committee and the Capital
Stock Committee). Board Observers shall not have the right to vote on any matter
and the attendance of the Board Observers shall not be required for purposes of
taking any action at any meeting of the Board or for determining the existence
of a quorum. The MD Stockholders and the SLP Stockholders shall be entitled to
replace any of their respective Board Observers designated by them at any time
and from time to time. Notice of meetings of the Board or committee thereof
shall be furnished (together with all written materials to be provided to the
Board or such committee, as applicable) to each Board Observer no later than,
and using the same form of communication as, notice of meetings of the Board or
such committee, as applicable, are furnished to the members of the Board or such
committee, as applicable, except to the extent the receipt of such materials
would prevent the Company from asserting attorney-client privilege with respect
to such materials. Any Board Observer may be required by the Board or committee
thereof, as applicable, to temporarily leave a meeting of the Board or such
committee, as applicable, if the presence of such Board Observer at such time
would prevent the Company from asserting attorney-client privilege with respect
to matters discussed before the Board or such committee, as applicable, at such
time or if potentially sensitive or confidential business information is being
discussed, including information that the Board or such committee reasonably
believes could represent a conflict of interest with the Board Observer.

(iii) Proxy and Voting Agreement. From the date hereof until the consummation of
an IPO:

(A) unless otherwise agreed to by the MD Stockholders and the SLP Stockholders
in writing, each Stockholder that is a party hereto hereby agrees, severally and
not jointly, (I) to sign a written resolution voting all of such Person’s DTI
Common Stock in favor of the Group I Director Nominees or (II) at the Company’s
annual meeting of stockholders and at any other meeting of the stockholders of
the Company, however called, including any adjournment, recess or postponement
thereof, such Person shall, in each case to the extent that its shares of DTI
Common Stock are entitled to vote thereon, or in any other circumstance in which
the vote, consent or other approval of the stockholders of the Company is
sought, (A) appear at each such meeting or otherwise cause all of the DTI Common
Stock beneficially owned by such Person as of the applicable record date to be
counted as present thereat for purposes of calculating a quorum and (B) vote (or
cause to be voted), in person or by proxy, all of such Person’s DTI Common Stock
as of the applicable record date in favor of the Group I Director Nominees;

 

27



--------------------------------------------------------------------------------

(B) unless otherwise agreed to by the MD Stockholders in writing, each holder of
Class A DTI Common Stock that is a party hereto hereby agrees, severally and not
jointly, (I) to sign a written resolution voting all of such Person’s DTI Common
Stock in favor of the Group II Director Nominees or (II) at the Company’s annual
meeting of stockholders and at any other meeting of the stockholders of the
Company, however called, including any adjournment, recess or postponement
thereof, such Person shall, in each case to the extent that its shares of DTI
Common Stock are entitled to vote thereon, or in any other circumstance in which
the vote, consent or other approval of the stockholders of the Company is
sought, (A) appear at each such meeting or otherwise cause all of the DTI Common
Stock beneficially owned by such Person as of the applicable record date to be
counted as present thereat for purposes of calculating a quorum and (B) vote (or
cause to be voted), in person or by proxy, all of such Person’s DTI Common Stock
as of the applicable record date in favor of the Group II Director Nominees;

(C) unless otherwise agreed to by the SLP Stockholders in writing, each holder
of Class B DTI Common Stock that is a party hereto hereby agrees, severally and
not jointly, (I) to sign a written resolution voting all of such Person’s DTI
Common Stock in favor of the Group III Director Nominees or (II) at the
Company’s annual meeting of stockholders and at any other meeting of the
stockholders of the Company, however called, including any adjournment, recess
or postponement thereof, such Person shall, in each case to the extent that its
shares of DTI Common Stock are entitled to vote thereon, or in any other
circumstance in which the vote, consent or other approval of the stockholders of
the Company is sought, (A) appear at each such meeting or otherwise cause all of
the DTI Common Stock beneficially owned by such Person as of the applicable
record date to be counted as present thereat for purposes of calculating a
quorum and (B) vote (or cause to be voted), in person or by proxy, all of such
Person’s DTI Common Stock as of the applicable record date in favor of the Group
III Director Nominees;

 

28



--------------------------------------------------------------------------------

(D) each Stockholder further agrees, severally and not jointly, to elect and,
during such period, take all actions necessary to effect a continuance in office
of, a Board consisting solely of the following (subject to the other provisions
of this Section 3.1 and the Company’s Fourth Amended and Restated Certificate of
Incorporation): (A) the Group I Director Nominees, (B) the Group II Director
Nominees and (C) the Group III Director Nominees; and

(E) each holder of Class A DTI Common Stock that is a party hereto hereby grants
to the MD Stockholders or their designees an irrevocable proxy coupled with an
interest to vote his, her or its Class A DTI Common Stock in accordance with
his, her or its agreements contained in this Section 3.1, which proxy will be
valid and remain in effect until the MD Stockholders are no longer entitled to
nominate a Group I Director Nominee and/or a Group II Director Nominee in
accordance with this Agreement and (2) each holder of Class B DTI Common Stock
that is a party hereto hereby grants to the SLP Stockholders or their designees
an irrevocable proxy coupled with an interest to vote his, her or its Class B
DTI Common Stock in accordance with his, her or its agreements contained in this
Section 3.1, which proxy will be valid and remain in effect until the SLP
Stockholders are no longer entitled to nominate a Group I Director Nominee
and/or a Group III Director Nominee in accordance with this Agreement.

Further, for so long as the MD Stockholders have the right to nominate a Group I
Director Nominee and/or a Group II Director Nominee for election pursuant to
this Agreement or the SLP Stockholders have the right to nominate a Group I
Director Nominee and/or a Group III Director Nominee for election pursuant to
this Agreement, in connection with each election of directors, the Company shall
nominate such Group I Director Nominee(s), Group II Director Nominee(s) and/or
Group III Director Nominee(s), as the case may be, for election as a director as
part of the slate of directors that is included in the proxy statement (or
consent solicitation or similar document) of the Company relating to the
election of directors, and shall provide the highest level of support for the
election of such nominees as it provides to any other individual standing for
election as a director of the Company as part of the Company’s slate of
directors.

(iv) Chairman of Board; Chief Executive Officer.

(A) As long as (a) no IPO has occurred, (b) the number of shares of DTI Common
Stock beneficially owned by the MD Stockholders exceeds either (x) 35% of the
issued and outstanding shares of DTI Common Stock or (y) the number of shares of
DTI Common Stock beneficially owned by the SLP Stockholders and (c) no Disabling
Event has occurred and is continuing, then (x) removal of the Chief Executive
Officer of the corporation shall require the approval of the holders of Class A
DTI Common Stock, voting separately as a class, and (y) unless otherwise
consented to by the holders of Class A DTI Common Stock, voting separately as a
class, the Chief Executive Officer of the corporation shall also serve as
Chairman of the Board of Directors (provided the Chief Executive Officer is a
director).

(B) On and after an IPO, for so long as the SLP Stockholders beneficially own at
least 5% of the outstanding DTI Common Stock (without regard to voting power),
following the occurrence and during the continuance of a Disabling Event the
Company will not, without the prior written approval of SLP Stockholders,
appoint a Chairman of the Board and/or Chief Executive Officer (or officer
performing similar functions) of the Company.

 

29



--------------------------------------------------------------------------------

(v) Board Committees.

(A) Unless otherwise approved by a majority vote of each of the Class A DTI
Common Stock and the Class B DTI Common Stock with respect to which a
Designation Rights Trigger Event has not previously occurred, in each case,
voting separately as a class, the Board shall initially establish and maintain
in effect at all times:

(1) an executive committee comprised solely of Group II Directors and Group III
Directors (the “Executive Committee”). Each of the Group II Directors and the
Group III Directors may designate one or more designees as members of the
Executive Committee, however, (i) the Group II Directors who are members of the
Executive Committee shall have in aggregate a number of votes on all committee
matters that equals a proportion of the total votes of the committee equal to
the proportion of the total votes that the Group II Directors then have,
relative to the total votes that the Group II Directors and Group III Directors
combined then have, with respect to the full Board and (ii) the Group III
Directors who are members of the Executive Committee shall have in aggregate a
number of votes on all committee matters that equals a proportion of the total
votes of the committee equal to the proportion of the total votes that the Group
III Directors then have, relative to the total votes that the Group II Directors
and Group III Directors combined then have, with respect to the full Board. The
Executive Committee shall have the rights and powers set forth in Section 3.1(d)
below;

(2) an audit committee comprised solely of no fewer than three independent
directors that are qualified as independent directors under applicable stock
exchange rules and federal securities laws and regulations (the “Audit
Committee”);

(3) at the Board’s election, a compensation committee having such powers as may
be designated by the Board (the “Compensation Committee”); and

(4) a Capital Stock Committee.

(B) The Board may establish other committees for any purpose and may expand the
authorities or responsibilities of any then-existing committee, including the
Audit Committee, in accordance with the Organizational Documents of the Company
and subject to receipt of the prior written consent of (x) the MD

 

30



--------------------------------------------------------------------------------

Stockholders, until a Designation Rights Trigger Event has occurred with respect
to the Class A DTI Common Stock and (y) the SLP Stockholders, until a
Designation Rights Trigger Event has occurred with respect to the Class B DTI
Common Stock.

(C) (x) Until a Designation Rights Trigger Event has occurred with respect to
the Class A DTI Common Stock, all Board committees (other than the Audit
Committee and the Capital Stock Committee) shall include at least one Group II
Director and (y) until a Designation Rights Trigger Event has occurred with
respect to the Class B DTI Common Stock, all Board committees (other than the
Audit Committee and the Capital Stock Committee) shall include at least one
Group III Director.

(d) Executive Committee. Except to the extent otherwise agreed to in writing by
(i) the MD Stockholders, so long as a Designation Rights Trigger Event has not
occurred with respect to the Class A DTI Common Stock, and (ii) the SLP
Stockholders, so long as a Designation Rights Trigger Event has not occurred
with respect to the Class B DTI Common Stock, the Executive Committee shall have
the following powers, responsibilities and authority, it being intended that
with respect to the matters delegated by the Board to the Executive Committee,
the Executive Committee shall exercise the full power, responsibility and
authority of the Board with respect to such matters:

(i) the review and approval of any acquisitions and dispositions by the Company
and any of its Subsidiaries, to the extent requiring approval of the Board and
excluding dispositions of shares of Class V Stock or assets or liabilities
attributed to the Class V Group (as such term is defined in the Company’s Fourth
Amended and Restated Certificate of Incorporation);

(ii) the review and approval of the annual budget and business plan of the
Company and its Subsidiaries;

(iii) the incurrence of indebtedness by the Company and or its Subsidiaries, to
the extent that such incurrence requires approval of the Board;

(iv) the entering into of material commercial agreements, joint ventures and
strategic alliances by the Company or its Subsidiaries, in each case to the
extent requiring the approval of the Board;

(v) the appointment, removal and compensation of senior executives of the
Company or its Subsidiaries, other than equity compensation and grants (which
will be made either by the full Board or, if one is established, the
Compensation Committee and/or a subcommittee thereof);

(vi) the adoption of employee benefit plans by the Company or its Subsidiaries,
to the extent that such action requires approval of the Board;

(vii) the redemption or repurchase by the Company of DTI Common Stock;

 

31



--------------------------------------------------------------------------------

(viii) the commencement and/or settlement by the Company or its Subsidiaries of
litigation, in each case to the extent such action requires the approval of the
Board; and

(ix) any such other matters as may be delegated by the Board to the Executive
Committee.

For the sake of clarity, the foregoing, including any further delegation of
powers, responsibilities and authority to the Executive Committee, is in no way
intended to limit, impact or otherwise affect the rights granted pursuant to
Section 3.3(a) and Section 3.3(b) hereof.

(e) Board Representation Following an IPO.

(i) Post-IPO Director Nominees. From and after an IPO, to the extent permitted
by applicable law and the rules of the Approved Exchange on which the Company’s
equity securities are traded or listed, the Company agrees that, unless
otherwise agreed to by the MD Stockholders and the SLP Stockholders, each of (i)
the MD Stockholders, on the one hand, and (ii) the SLP Stockholders, on the
other hand, shall have the right to nominate at each meeting or action by
written consent at which directors will be elected a number of individuals for
election to the Board such that if such nominees are elected then the aggregate
number of nominees of the MD Stockholders or the SLP Stockholders (as
applicable) serving on the Board will equal the product of the following (such
individuals, the “MD Post-IPO Director Nominees” if nominated by the MD
Stockholders and the “SLP Post-IPO Director Nominees” if nominated by the SLP
Stockholders): (x) the percentage of the total voting power for the regular
election of directors of the Company beneficially owned by the MD Stockholders
or by the SLP Stockholders, as the case may be and (y) the number of directors
then on the Board; provided, however, that such product shall be rounded up to
the nearest whole number of directors. Notwithstanding the foregoing, the MD
Stockholders (for so long as the MD Stockholders collectively beneficially own
at least 5% of the total voting power for the regular election of directors of
all outstanding voting equity securities of the Company), on the one hand,
and/or the SLP Stockholders (for so long as the SLP Stockholders collectively
beneficially own at least 5% of the total voting power for the regular election
of directors of all outstanding voting equity securities of the Company), on the
other hand, shall have the right to nominate at least one individual for
election to the Board.

(ii) Post-IPO Support. For so long as the MD Stockholders have the right to
nominate an MD Post-IPO Director Nominee for election pursuant to Section
3.1(e)(i) or the SLP Stockholders have the right to nominate an SLP Post-IPO
Director Nominee for election pursuant to Section 3.1(e)(i), in connection with
each election of directors, each of the Company, and each of the Stockholders
party to this Agreement, shall nominate such MD Post-IPO Director Nominee and/or
SLP Post-IPO Director Nominee, as the case may be, for election as a director as
part of the slate of directors that is included in the proxy statement (or
consent solicitation or similar document) of the Company relating to the
election of directors, and shall provide the highest level of

 

32



--------------------------------------------------------------------------------

support for the election of such nominees as it provides to any other individual
standing for election as a director of the Company. No Stockholder shall
otherwise act, alone or in concert with others, to seek to propose to the
Company or any of its stockholders to nominate or support any Person as a
director who is not an MD Post-IPO Director Nominee, SLP Post-IPO Director
Nominee or otherwise nominated by the then incumbent directors of the
Company. Each Stockholder shall vote and provide such substantially comparable
proxies as is set forth in Section 3.1(c)(iii)(C), mutatis mutandis, with
respect to all of its voting securities of the Company in favor of each MD
Post-IPO Director Nominee and SLP Post-IPO Director Nominee nominated in
accordance herewith, unless and to the extent that the SLP Stockholders may
otherwise notify the other Stockholders or the Company (which shall promptly
notify the other Stockholders) that it has elected to terminate such
arrangements as contemplated in this sentence.

(iii) Post-IPO Director Replacements. In the event that any MD Post-IPO Director
Nominee shall cease to serve as a director for any reason (other than the
reduction in the right to nominate pursuant to Section 3.1(e)(i)), the MD
Stockholders shall have the right to nominate another MD Post-IPO Director
Nominee to fill the vacancy resulting therefrom. In the event that any SLP
Post-IPO Director Nominee shall cease to serve as a director for any reason
(other than the reduction in the right to nominate pursuant to Section
3.1(e)(i)), the SLP Stockholders shall have the right to nominate another SLP
Post-IPO Director Nominee to fill the vacancy resulting therefrom. Additionally,
(1) the MD Stockholders shall take all actions, including voting any Securities,
that may be required in order to elect any such MD Post-IPO Director Nominee or
SLP Post-IPO Director Nominee so long as an MD Post-IPO Director Nominee is then
serving on the Board and (2) the SLP Stockholders shall take all actions,
including voting any Securities, that may be required in order to elect any such
MD Post-IPO Director Nominee or SLP Post-IPO Director Nominee so long as an SLP
Post-IPO Director Nominee is then serving on the Board. For the avoidance of
doubt, it is understood that the failure of the stockholders of the Company to
elect any MD Post-IPO Director Nominee or SLP Post-IPO Director Nominee shall
not affect the right of the MD Stockholders or SLP Stockholders, as the case may
be, to nominate any MD Post-IPO Director Nominee or any SLP Post-IPO Director
Nominee, as the case may be, for election pursuant to Section 3.1(e)(i) in
connection with any future election of directors of the Company.

(iv) Post-IPO Board Committees. (A) For so long as the MD Stockholders or the
SLP Stockholders have the right to nominate an MD Post-IPO Director Nominee or
SLP Post-IPO Director Nominee, as the case may be, for election pursuant to
Section 3.1(e)(i) and (B) to the extent permitted by applicable law and the
rules of the Approved Exchange on which the Company’s equity securities are
traded or listed, the MD Stockholders and the SLP Stockholders, as the case may
be, shall be entitled to have at least one of their applicable MD Post-IPO
Director Nominees and SLP Post-IPO Director Nominees, as the case may be, to the
extent then serving on the Board, serve as a member of each committee of the
Board (other than the Audit Committee and the Capital Stock Committee);
provided, however, that if the Board shall establish a committee to consider a
proposed transaction between any Sponsor Stockholder (or any

 

33



--------------------------------------------------------------------------------

of its Affiliates), on the one hand, and the Company or any of its Subsidiaries
(including for this purpose VMware and its subsidiaries), on the other hand,
then the directors nominated by such Sponsor Stockholder whose (or whose
Affiliate’s) transaction is being considered by such committee may be excluded
from participation in such committee (and for purposes of this proviso, the MSD
Partners Stockholders, the MSD Partners Co-Investors and their respective
Permitted Transferees shall be deemed to be Affiliates of the MD Stockholders).

Section 3.2. Specified Subsidiaries.

(a) Additional Specified Subsidiaries. Each of the Company and the Specified
Subsidiaries shall cause any Subsidiary that (i) is not then a party to this
Agreement and (ii) becomes, or otherwise satisfies the criteria of, a Specified
Subsidiary, to promptly (and in any event, within five (5) Business Days) become
party to this Agreement by executing and delivering to the Company a Specified
Subsidiary Joinder Agreement in the form attached hereto as Annex A-2, and to
agree to be bound and shall be bound by all the terms and conditions of this
Agreement as a “Specified Subsidiary.” No later than one (1) Business Day
following such execution, the Company shall deliver to each Sponsor Stockholder
a notice thereof, together with a copy of such Specified Subsidiary Joinder
Agreement.

Section 3.3. Protective Provisions.

(a) Consultation Rights. Notwithstanding anything herein to the contrary, until
the earlier of (1) the consummation of a Minimum Float IPO or (2) the
consummation of an IPO on an Approved Exchange that is approved by both (x) the
MD Stockholders and (y) the SLP Stockholders, the Company shall not, and shall
cause each Specified Subsidiary (including Dell and EMC) and/or their respective
Subsidiaries not to, directly or indirectly, take any of the following actions
without advance consultation with (A) the MD Stockholders, in which any
recommendations of the MD Stockholders are considered in good faith, until such
time as the aggregate number of shares of DTI Common Stock beneficially owned by
the MD Stockholders is less than 50% of the Reference Number, and (B) the SLP
Stockholders, in which any recommendations of the SLP Stockholders are
considered in good faith, until such time as the aggregate number of shares of
DTI Common Stock beneficially owned by the SLP Stockholders is less than 50% of
the Reference Number:

(i) any hiring decisions with respect to or entry into, or material amendment of
any employment agreement with respect to any member of the “executive leadership
team” of the Company or any of its Subsidiaries (or members of management of the
Company or any of its Subsidiaries having substantially similar responsibilities
and/or a comparable title as a member of the “executive leadership team” of the
Company or any of its Subsidiaries in effect on the date of this Agreement, it
being agreed that the only members of management of the Company or any of its
Subsidiaries having such responsibilities or titles as of the date of this
Agreement are the current members of the “executive leadership team”); and/or

(ii) approving the annual budget for the Company and its Subsidiaries for the
ensuing fiscal year, which shall, among other things, include the line items and

 

34



--------------------------------------------------------------------------------

detail set forth on Exhibit A hereto (the “Annual Operating Plan”) and any
material changes thereto or material deviations therefrom (which Annual
Operating Plan must be submitted to the Executive Committee, the SLP
Stockholders and the MD Stockholders by the senior executives of the Company not
less than 30 days prior to the beginning of each fiscal year).

(b) Stockholder Consent Rights. Notwithstanding anything herein to the contrary,
until the earlier of (1) the consummation of a Minimum Float IPO or (2) the
consummation of an IPO on an Approved Exchange that is approved by both (x) the
MD Stockholders and (y) the SLP Stockholders, the Company shall not, and shall
cause each Specified Subsidiary (including Dell and EMC) and/or their respective
Subsidiaries not to, directly or indirectly, take any of the following actions
without the prior written approval of (A) the SLP Stockholders, until such time
as the aggregate number of shares of DTI Common Stock beneficially owned by the
SLP Stockholders is less than 50% of the Reference number, and (B) the MD
Stockholders, until such time as the aggregate number of shares of DTI Common
Stock beneficially owned by the MD Stockholders is less than 50% of the
Reference Number:

(i) any amendment, modification, repeal or restatement to the Organizational
Documents of the Company or any Specified Subsidiary (excluding any amendment,
modification, repeal or restatement to the Organizational Documents of any
Specified Subsidiary entered into at or in connection with the Closing), other
than an amendment to (A) increase the authorized number of shares of any class
of stock in connection with an issuance approved by the SLP Stockholders and the
MD Stockholders (to the extent such Stockholders have such approval right), (B)
modify the size or composition of the applicable Board from that specified in
the Company’s Fourth Amended and Restated Certificate of Incorporation (in the
case of the Board of the Company) and/or (C) any amendment, modification, repeal
or restatement that is ministerial or administrative in nature and does not
otherwise adversely affect the holders of shares of the Class A DTI Common Stock
or the holders of shares of the Class B DTI Common Stock or the directors
elected by such class of DTI Common Stock;

(ii) the creation of, or delegation of authority to, any committee of any board
of directors (other than the creation of the Audit Committee, the Compensation
Committee and/or the Capital Stock Committee as expressly provided in
Section 3.1(c)(v));

(iii) (1) any acquisition of any Person, business, line of business or
intellectual property portfolio (other than ordinary course intellectual
property licensing) (whether by merger, amalgamation, stock purchase, asset
purchase, reorganization, consolidation, share exchange, business combination or
otherwise), or any investment in any securities or indebtedness of any Person
(other than any then-existing wholly-owned Subsidiary of the Company and other
than cash and cash equivalents and other than liquid investments in connection
with ordinary course cash management and pension plan asset investment and
similar arrangements), including any joint venture or non-wholly-owned
Subsidiary, for aggregate consideration payable by the Company or any of its
Subsidiaries in all such transactions in excess of $500,000,000 in any calendar
year period and/or (2) other than in connection with an acquisition permitted by
clause (1) of

 

35



--------------------------------------------------------------------------------

this Section 3.3(b)(iii), any creation, incorporation or formation of any
non-wholly-owned Subsidiary, other than (i) any non-wholly-owned Subsidiary of
the Company immediately after the Closing and (ii) non-U.S. Subsidiaries only to
the extent legally required, in jurisdictions which legally require de minimis
ownership of equity securities by residents, natural persons or non-Affiliates;

(iv) any transaction, commercial agreement or capital investment involving
consideration payable, or committed to be paid, by the Company or any of its
Subsidiaries to any Person (other than the Company or any of its wholly-owned
Subsidiaries) in excess of $500,000,000;

(v) (1) any Sale Transaction that is not a Qualified Sale Transaction and/or (2)
any sales, transfers or licenses of any subsidiary, division, operation,
business, line of business or intellectual property (other than intellectual
property licensing in the ordinary course of business) or patent portfolio
(whether by merger, amalgamation, stock sale, asset sale, reorganization,
consolidation, share exchange, business combination or otherwise), in each case,
held by or of the Company or its Subsidiaries to any Person other than the
Company and its wholly-owned Subsidiaries for aggregate consideration in all
such transactions in excess of $500,000,000 in any calendar-year period;

(vi) (1) voting to approve or providing any consent as a holder of common stock
or other securities of VMware to (A) any action under Article VI of the VMware
Certificate, (B) any amendment to the VMware Certificate or the Amended and
Restated Bylaws of VMware, (C) any sale, transfer, lease or other disposition of
all or substantially all of the assets of VMware or (D) any other action
submitted to a vote of the VMware stockholders other than the ratification of
the appointment of VMware’s independent auditors and the election of directors
(subject to the Company’s compliance with Section 6.10 hereof), (2) directly or
indirectly transferring any equity securities, debt securities exercisable or
exchangeable for, or convertible into, equity securities, or any option, warrant
or other right to acquire any such equity securities or debt securities, in each
case, of VMware or (3) converting any Class B Common Stock of VMware into Class
A Common Stock of VMware;

(vii) (1) any incurrence, assumption or guarantee by the Company or its
Subsidiaries of indebtedness, including for this purpose, any receivables,
warehouse, securitization or other facility or off-balance sheet financing, in
excess of $500,000,000 in the aggregate for all such indebtedness and other
financings, other than (w) indebtedness incurred on the Closing Date to finance
the Merger and related transactions and drawdowns in the ordinary course of
business of the Company and its Subsidiaries under the revolving credit facility
entered into at the Closing or the receivable facilities in existence on the
date of this Agreement or as permitted by this Section 3.3(b)(vi), (x)
refinancing, renewal or replacement of indebtedness existing immediately after
the Closing on substantially market terms at such time for borrowers of similar
credit quality and which would not cause the total outstanding principal amount
of indebtedness for borrowed money of the Company and its Subsidiaries to
increase immediately after giving effect to such transaction or series of
transactions, (y) indebtedness incurred for liquidity or global cash management
purposes in the ordinary course of business, the

 

36



--------------------------------------------------------------------------------

repayment term of which does not exceed twelve (12) months and (z) ordinary
course security deposits and customer or supplier arrangements (but, for the
avoidance of doubt, not excluding receivables facilities) and/or (2) any
amendment, modification, restatement, termination or refinancing (other than as
permitted by subclause (1)(x) of this Section 3.3(b)(vi)) of indebtedness
existing immediately after the Closing or such off-balance-sheet financing of
the Company or its Subsidiaries existing immediately after the Closing;

(viii) (1) any creation (including by merger, reclassification or otherwise) of
any new class or series of, or any sale or issuance of, any equity securities,
debt securities exercisable or exchangeable for, or convertible into, equity
securities, or any option, warrant or other right to acquire any such equity
securities or debt securities, in each case, of the Company or any of its
Subsidiaries, other than (x) issuances of equity securities of any direct or
indirect Subsidiary of the Company to the Company or a direct or indirect
wholly-owned Subsidiary of the Company or (y) grants and issuances of stock
options and/or equity incentive awards in accordance with an Approved Equity
Plan, (2) the consummation of an IPO (other than a Minimum Float IPO after
October 29, 2018) or (3) any listing of equity securities of the Company or any
of its Subsidiaries on any national securities exchange or substantially
equivalent market (including any private Rule 144A market) (other than a listing
of (A) Class C DTI Common Stock on such exchange or market after October 29,
2018, so long as the number of shares of Class C DTI Common Stock so listed
equals or exceeds 10% of the outstanding DTI Common Stock calculated on a pro
forma basis following such listing, and (B) Class V Stock on such exchange or
market);

(ix) entering into, amending or terminating any Related Party Transactions with
any MD Related Party (with respect to the consent right of the SLP Stockholders)
or any SLP Related Party (with respect to the consent right of the MD
Stockholders);

(x) (1) any redemptions, repurchases or other acquisitions by the Company or any
of its Subsidiaries of any equity securities of the Company (other than (a)
repurchases of equity securities of employees of the Company or its Subsidiaries
(other than MD) pursuant to the “put / call” provisions applicable to such
securities (provided, that such provisions are consistent with the terms set
forth in an Approved Equity Plan or forms of agreements previously approved by
each of the SLP Stockholders and the MD Stockholders) and/or (b) any withholding
of equity securities to pay taxes or exercise prices, in accordance with the
terms of an Approved Equity Plan) and/or (2) any reclassification of any equity
securities of the Company;

(xi) any liquidation, dissolution or winding-up of the operations of the Company
or any of its material Subsidiaries, and any assignment for the benefit of
creditors, consent to the appointment of a custodian, receiver, trustee or
liquidator with similar powers or any filing or commencement of proceedings
under bankruptcy or insolvency laws, in each case, with respect to the Company
or any of its material Subsidiaries;

 

37



--------------------------------------------------------------------------------

(xii) (1) approve, enter into, adopt, terminate, amend or modify any employee
equity plan, other than administrative amendments or amendments required by
applicable law and/or (2) granting, issuing or awarding any equity securities of
the Company or any of its Subsidiaries to directors or members of the “executive
leadership team” of the Company or its Subsidiaries (or members of management of
the Company or any of its Subsidiaries having substantially similar
responsibilities and/or a comparable title as a member of the “executive
leadership team” of the Company or any of its Subsidiaries in effect at the
Closing Date, it being agreed that the only members of management of the Company
or any of its Subsidiaries having such responsibilities or titles at the Closing
Date are the current members of the “executive leadership team”) other than
under an Approved Equity Plan or an equity plan previously approved by each of
the SLP Stockholders and the MD Stockholders;

(xiii) any settlement or compromise of any actual or threatened litigation,
arbitration, audit, mediation or regulatory, administrative or governmental
investigation, inquiry or proceeding (A) that would result in a payment by the
Company and/or its Subsidiaries in excess of $500,000,000, (B) that would impose
a limitation on the operations of, or other equitable remedy on, the Company or
any of its Subsidiaries in each case that would reasonably be expected to have a
material adverse effect on the Company and its Subsidiaries, taken as a whole or
(C) in which MD, any MD Stockholder or MSD Partners Stockholder or any of their
respective Permitted Transferees or family members has a material direct or
indirect personal interest (other than as a stockholder of the Company);

(xiv) entering into any agreement or arrangement that would (A) restrict the SLP
Stockholders, the MD Stockholders, the holders of shares of Class A DTI Common
Stock or the holders of shares of Class B DTI Common Stock from having or
exercising consent rights under this Agreement or the Company’s Fourth Amended
and Restated Certificate of Incorporation and/or (B) contain any
non-solicitation, no hire or non-competition provision purporting to bind, limit
or restrict any Stockholder or its Affiliates (other than the Company or its
Subsidiaries).

(c) Transferability of Protective Provisions. As contemplated in Section 9.9,
the SLP Stockholders may transfer their rights set forth in this Section 3.3, in
whole but not in part, in connection with a transfer of a greater than a
majority of the DTI Securities beneficially owned by the SLP Stockholders
immediately following the Closing (as adjusted for any stock split, stock
dividend, reverse stock split or similar event occurring after the Closing) in
accordance with ARTICLE IV.

Section 3.4. Additional Management Provisions.

(a) Notwithstanding anything herein to the contrary, the Company, each Specified
Subsidiary and each Stockholder acknowledges and agrees that (i) the Group II
Directors may share confidential, non-public information about the Company, any
Specified Subsidiary and their respective Subsidiaries (including any materials
received in their capacities as members of a Board or committee of the Company
or any Specified Subsidiaries) with the MD Stockholders and the MSD Partners
Stockholders and their respective Affiliates, in each

 

38



--------------------------------------------------------------------------------

case, on a confidential basis and (ii) the Group III Directors may share
confidential, non-public information about the Company, any Specified Subsidiary
and their respective Subsidiaries (including any materials received in their
capacities as members of a Board or committee of the Company or any Specified
Subsidiaries) with the SLP Stockholders and their respective Affiliates, limited
partners, members and direct and indirect investors, in each case, on a
confidential basis.

(b) Except (i) to the extent resulting from the rights granted under this
Agreement, the Management Stockholders Agreement, the Class A Stockholders
Agreement, the Class C Stockholders Agreement and the Registration Rights
Agreement, (ii) as required by applicable law and/or (iii) for any authority
granted to an individual as an officer or director of the Company or its
Subsidiaries, no Stockholder (in its capacity as a Stockholder) shall have the
authority to manage the business and affairs of the Company or its Subsidiaries
or contract for or incur on behalf of the Company or its Subsidiaries any debts,
liabilities or obligations, and no such action of a Stockholder will be binding
on the Company or its Subsidiaries.

Section 3.5. VCOC Investors.

(a) With respect to (X) each SLP Stockholder, MSD Partners Stockholder and MSD
Partners Co-Investor and (Y) each Affiliate thereof that directly or indirectly
has an interest in the Company, in each such case of (X) and (Y) that is
intended to qualify as a “venture capital operating company” as defined in the
Plan Asset Regulations (each, a “VCOC Investor”), for so long as the VCOC
Investor, directly or through one or more Subsidiaries, continues to hold any
Securities (or other securities of the Company into which such Securities may be
converted or for which such Securities may be exchanged), in each case, without
limitation or prejudice of any the rights provided to the MD Stockholders or the
SLP Stockholders hereunder, the Company shall, with respect to each such VCOC
Investor:

(i) provide such VCOC Investor or its designated representative with the
following:

(A) the information rights and the visitation rights set forth in Section
6.8(a)(i)(A), (B), (C) and (F), Section 6.8(a)(ii), Section 6.8(a)(iv) and
Section 6.8(b)(i)(B) of this Agreement;

(B) to the extent the Company or any of its Subsidiaries is required by law or
pursuant to the terms of any outstanding indebtedness of the Company or such
Subsidiary to prepare such reports, any annual reports, quarterly reports and
other periodic reports pursuant to Section 13 or 15(d) of the Exchange Act,
actually prepared by the Company or such Subsidiary as soon as available; and

(C) copies of all materials provided to the Board at substantially the same time
as provided to the members of the Board and, if requested, copies of the
materials provided to the board of directors (or equivalent governing body) of
any Subsidiary of the Company; provided, that the Company or such Subsidiary
shall be entitled to exclude portions of such materials to the extent providing
such portions would be reasonably likely to result in the waiver of
attorney-client privilege;

 

39



--------------------------------------------------------------------------------

provided that solely for purposes of Section 3.5(a)(i)(A), the obligation of the
Company to deliver the materials described in Section 6.8(a)(i)(B) and (C)
pursuant to Section 3.5(a)(i)(A) shall be deemed satisfied if (i) delivered by
the Company to a designated representative of the VCOC Investor (it being
understood that the designated representative shall be entitled to distribute
copies of such materials to each VCOC Investor) or (ii) the Company makes such
information available through public filings on the EDGAR system or any
successor or replacement system of the U.S. Securities and Exchange Commission;
and

(ii) make appropriate officers of the Company and its Subsidiaries and members
of the Board available periodically and at such times as reasonably requested by
such VCOC Investor for consultation with such VCOC Investor or its designated
representative with respect to matters relating to the business and affairs of
the Company and its Subsidiaries.

(b) The Company agrees to consider, in good faith, the recommendations of each
VCOC Investor or its designated representative in connection with the matters on
which it is consulted as described above, recognizing that the ultimate
discretion with respect to all such matters shall be retained by the Company.

(c) Any VCOC Investor, for so long as such VCOC Investor directly or indirectly,
or through one or more Subsidiaries, continues to hold any Securities (or other
securities of the Company into which such Securities may be converted or for
which such Securities may be exchanged) shall be an express third party
beneficiary of this Section 3.5.

ARTICLE IV

TRANSFER RESTRICTIONS

Section 4.1. General Restrictions on Transfers.

(a) Generally.

(i) No Stockholder may directly or indirectly, sell, exchange, assign, pledge,
hypothecate, mortgage, gift or otherwise transfer, dispose of or encumber, in
each case, whether in its own right or by its representative and whether
voluntary or involuntary or by operation of law (any of the foregoing, whether
effected directly or indirectly (including by a direct or indirect transfer of
equity, ownership or economic interests, or options, warrants or other
contractual rights to acquire an equity, ownership or economic interest, in any
Stockholder), shall be deemed included in the term “transfer” as used in this
Agreement) any DTI Securities, or any legal, economic or beneficial interest in
any DTI Securities, unless (i) such transfer of DTI Securities is made on the
books and records of the Company and is in compliance with the provisions of
this ARTICLE IV and any other agreement applicable to the transfer of such DTI
Securities), (ii) the transferee of such DTI Securities (if other than (A) the
Company or another

 

40



--------------------------------------------------------------------------------

Stockholder or (B) a transferee of DTI Securities pursuant to an offer and sale
registered under the Securities Act) agrees to become a party to this Agreement
pursuant to ARTICLE VII hereof, executes and delivers to the Company a Joinder
Agreement in the form attached hereto as Annex A-1 and (iii) in the case of a
transfer of DTI Securities to a natural person, such natural person’s spouse
executes and delivers to the Company a Joinder Agreement in the form attached
hereto as Annex A-1 and to the extent that the failure to execute and deliver a
Spousal Consent could impair or adversely affect the obligations of the
transferor or transferee set forth herein, or otherwise could impair or
adversely affect the enforceability of any provisions of this Agreement,
executes and delivers a Spousal Consent in the form attached hereto as Annex B.
Notwithstanding the foregoing, (1) it is understood that a transfer of limited
partnership interests, limited liability company interests or similar interests
in any of the Sponsor Stockholders, any other private equity fund or any parent
entity with respect to any such Sponsor Stockholder or private equity fund shall
not constitute a transfer for purposes of this Agreement so long as there is no
change of control of such entity, and such entity (other than a Sponsor
Stockholder or a Co-Investor party hereto) was not formed for the purpose of
acquiring a direct or indirect interest in DTI Securities of the Company, (2)
the foregoing clause (1) is not intended to, and shall not permit, the transfer
of any direct or indirect interest in any DTI Securities of the Company held by
an MSD Partners Stockholder or its direct or indirect equityholders to the MD
Stockholders or their Affiliates or Permitted Transferees other than one or more
acquisitions by an MD Stockholder or one or more of its Affiliates or Permitted
Transferees of direct or indirect interests in an MSD Partners Stockholder from
an employee or investment professional of MSD Partners or any of its Affiliates
in connection with the departure or termination of such employee or investment
professional from MSD Partners or such Affiliate; provided, that subject to the
immediately succeeding clause (3), any DTI Securities acquired by an MD
Stockholder or one or more of its Affiliates or Permitted Transferees pursuant
to this clause (2) shall be subject to the transfer restrictions in this ARTICLE
IV if such DTI Securities are proposed to be subsequently transferred by such MD
Stockholder, Affiliate or Permitted Transferee to any Person that is not an
employee or investment professional of MSD Partners or any of its Affiliates or
Permitted Transferee of the MD Stockholders, (3) nothing herein prohibits MD
Stockholders from having a direct or indirect interest in the MSD Partners
Stockholders on the Closing Date or from selling or transferring any interest in
an MSD Partners Stockholder at any time following the Closing Date to an
employee or investment professional of MSD Partners or any of its Affiliates and
no such sale shall be deemed a “transfer” hereunder and (4) (A) any conversion
of Class A DTI Common Stock, Class B DTI Common Stock or Class D DTI Common
Stock to Class C DTI Common Stock and/or (B) any redemption or reclassification
of the Series A Stock or Series B Stock as contemplated by the Company’s Fourth
Amended and Restated Certificate of Incorporation shall not be deemed a
“transfer” hereunder; provided, that in the case of clauses (2) and (3), at no
time shall the MD Stockholders, without the prior written consent of the SLP
Stockholders, hold direct or indirect interests in the MSD Partners Stockholders
representing more than 25% of the outstanding equity interests of the MSD
Partners Stockholders in the aggregate.

 

41



--------------------------------------------------------------------------------

(ii) Any purported transfer of DTI Securities or any interest in any DTI
Securities by any Stockholder that is not in compliance with this Agreement
shall be null and void, and the Company shall refuse to recognize any such
transfer for any purpose and shall not reflect in its register of stockholders
or otherwise any change in record ownership of DTI Securities pursuant to any
such transfer.

(iii) Prior to an IPO, the Company shall not issue any DTI Securities upon
original issue or reissue or otherwise dispose of any DTI Securities (other than
DTI Securities registered under the Securities Act) unless the recipient or
transferee of such DTI Securities (if other than a Stockholder) shall agree to
become a party to this Agreement pursuant to ARTICLE VII hereof or, to the
extent such DTI Securities are issued pursuant to an employee plan or agreement
with a Person other than an MD Stockholder, the Management Stockholders
Agreement pursuant to the terms thereof.

(b) Fees and Expenses. Except as otherwise provided herein or in any other
applicable agreement between a Stockholder (or any of its Affiliates) and the
Company, any Stockholder that proposes to transfer DTI Securities in accordance
with the terms and conditions hereof shall be responsible for any fees and
expenses incurred by the Company in connection with such transfer.

(c) Securities Law Acknowledgement. Each Stockholder acknowledges that the DTI
Common Stock has not been registered under the Securities Act and may not be
transferred, except as otherwise provided herein, pursuant to an effective
registration statement under the Securities Act or pursuant to an exemption from
registration under the Securities Act. Each Stockholder agrees that it will not
transfer any DTI Common Stock at any time if such action would (i) constitute a
violation of any securities laws of any applicable jurisdiction or a breach of
the conditions to any exemption from registration of DTI Common Stock under any
such laws or a breach of any undertaking or agreement of such Stockholder
entered into pursuant to such laws or in connection with obtaining an exemption
thereunder, (ii) cause the Company to become subject to the registration
requirements of the U.S. Investment Company Act of 1940, as amended from time to
time or (iii) be a non-exempt “prohibited transaction” under ERISA or Section
4975 of the Code or cause all or any portion of the assets of the Company to
constitute “plan assets” for purposes of fiduciary responsibility or prohibited
transaction provisions of Title I of ERISA or Section 4975 of the Code. Each
Stockholder agrees it shall not be entitled to any certificate for any or all of
the DTI Common Stock, unless the Board shall otherwise determine.

(d) Legend.

(i) Each certificate (or book-entry share) evidencing DTI Common Stock shall
bear the following restrictive legend, either as an endorsement or on the face
thereof:

THE SALE, ASSIGNMENT, TRANSFER OR OTHER DISPOSITION OF THE SECURITIES EVIDENCED
BY THIS CERTIFICATE IS RESTRICTED BY THE TERMS OF AN AMENDED AND RESTATED
SPONSOR STOCKHOLDERS AGREEMENT, DATED AS OF SEPTEMBER 7, 2016, AS IT MAY BE
AMENDED, MODIFIED OR

 

42



--------------------------------------------------------------------------------

SUPPLEMENTED FROM TIME TO TIME, COPIES OF WHICH ARE ON FILE WITH THE ISSUER OF
THIS CERTIFICATE. NO SUCH SALE, ASSIGNMENT, TRANSFER OR OTHER DISPOSITION SHALL
BE EFFECTIVE UNLESS AND UNTIL THE TERMS AND CONDITIONS OF SUCH STOCKHOLDERS
AGREEMENT HAVE BEEN COMPLIED WITH IN FULL.

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, OR UNDER THE SECURITIES
LAWS OF ANY OTHER JURISDICTION AND MAY NOT BE SOLD OR TRANSFERRED OTHER THAN IN
ACCORDANCE WITH THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OF 1933, AS
AMENDED (OR OTHER APPLICABLE LAW), OR AN EXEMPTION THEREFROM.

(ii) In the event that either or both of the paragraphs in the restrictive
legend set forth in Section 4.1(d)(i) has ceased to be applicable, the Company
shall provide any Stockholder, or their respective transferees, at their
request, without any expense to such Persons (other than applicable transfer
taxes and similar governmental charges, if any), with new certificates (or
evidence of book-entry share) for such DTI Securities of like tenor not bearing
such paragraph(s) of the legend with respect to which the restriction has ceased
and terminated (it being understood that the restriction referred to in the
first paragraph of the legend in Section 4.1(d)(i) shall cease and terminate
only upon the termination of this ARTICLE IV with respect to the Stockholder
holding such DTI Securities).

(e) No Other Proxies or Voting Agreements. No Stockholder shall grant any proxy
or enter into or agree to be bound by any voting trust with respect to any DTI
Securities or enter into any agreements or arrangements of either kind with any
person with respect to any DTI Securities inconsistent with the provisions of
this Agreement (whether or not such agreements and arrangements are with other
Stockholders or holders of DTI Securities who are not parties to this
Agreement), including agreements or arrangements with respect to the
acquisition, disposition or voting (if applicable) of any DTI Securities, nor
shall any Stockholder act, for any reason, as a member of a group or in concert
with any other persons in connection with the acquisition, disposition or voting
(if applicable) of any DTI Securities in any manner which is inconsistent with
the provisions of this Agreement.

Section 4.2. Specified Restrictions on Transfers.

(a) Restrictions on Transfers During Restricted Period. Subject to
Section 4.2(c), until the earlier of (x) October 29, 2018 and (y) the
consummation of an IPO (and subject to any applicable lock-up or no transfer
period in connection with such IPO) (the “Restricted Period”):

(i) no Stockholder (including, for the avoidance of doubt, any Permitted
Transferee of a Stockholder) may transfer any DTI Securities without the prior
written consent of each of the MD Stockholders and the SLP Stockholders, except
transfers of DTI Securities:

(A) in a Qualified Sale Transaction;

 

43



--------------------------------------------------------------------------------

(B) pursuant to the “tag-along” rights of such Stockholder under Section 4.4 in
respect of (x) any transfer by the MD Stockholders or the MSD Partners
Stockholders that has been approved in advance by the SLP Stockholders or (y) a
Sale Transaction that either is a Qualified Sale Transaction or has been
approved by the SLP Stockholders;

(C) pursuant to the “drag-along” rights under Section 4.5 in connection with a
Qualified Sale Transaction (in each case, subject to the “tag-along” rights of
the other Stockholders under Section 4.4); or

(D) to a Permitted Transferee of such Stockholder.

(b) Restrictions on Transfers After Restricted Period. Subject to Section 4.2(c)
and Section 4.3, from and after October 29, 2018 and prior to the consummation
of an IPO (and subject to any applicable lock-up or no transfer period in
connection with such IPO):

(i) MD Stockholders. The MD Stockholders and their Permitted Transferees may
only transfer their DTI Securities to the same extent as such Persons were
permitted to transfer DTI Securities during the Restricted Period (without
taking into effect clause (x) of the definition thereof) as set forth in
Section 4.2(a); provided, however, that:

(A) the MD Stockholders and their Permitted Transferees shall be permitted,
during such period from and after October 29, 2018, to transfer (in addition to
any transfers of DTI Securities that would be permitted in the absence of this
subclause (A)) in any twelve (12) month period up to a number of shares of DTI
Common Stock equal to 5% of the number of shares of DTI Common Stock held by the
MD Stockholders and their Permitted Transferees immediately following the
completion of the Merger (as adjusted for any stock split, stock dividend,
reverse stock split or similar event occurring after the date of this
Agreement), subject to the “tag-along” rights of the other Stockholders as, and
only to the extent, described in Section 4.4; and

(B) from and after the occurrence of a Disabling Event (but, in the case of a
Disability, MD, or MD’s power-of-attorney, guardian or comparable person has
irrevocably waived MD’s rights under Section 9.7 and ARTICLE III other than any
rights that exist during the occurrence of a Disabling Event), the MD
Stockholders and their Permitted Transferees may freely transfer any DTI
Securities, subject to the “tag-along” rights of the other Stockholders as
described in Section 4.4.

 

44



--------------------------------------------------------------------------------

(ii) MSD Partners Stockholders; SLP Stockholders. The MSD Partners Stockholders
and the SLP Stockholders and their respective Permitted Transferees may transfer
any DTI Securities; provided, however, that:

(A) such transfer of DTI Securities shall be subject to the “tag-along” rights
of such other Stockholders as, and only to the extent, described in Section 4.4;
and

(B) prior to contacting or negotiating with potential transferees or entering
into any agreement with respect to such transfer of DTI Securities, such
transferring Stockholder shall (1) provide written notice of its desire to
transfer such DTI Securities to the MD Stockholders (a “Transfer Notice”), (2)
if the MD Stockholders provide such transferring Stockholder written notice of
their desire to negotiate to purchase such DTI Securities within five (5) days
of their receipt of such Transfer Notice, negotiate with the MD Stockholders for
a period of thirty (30) days commencing on the date of the MD Stockholders’
receipt of the applicable Transfer Notice (or such longer period as may be
agreed to in writing by the MD Stockholders and the transferring Stockholder)
(such period, the “Negotiation Period”) with respect to the all-cash price per
share that the MD Stockholders are prepared to pay to such transferring
Stockholder to acquire such DTI Securities proposed to be transferred by such
transferring Stockholder and (3) not transfer or enter into any agreement to
transfer such DTI Securities within 120 days after the end of the Negotiation
Period to any third party for a per share price per DTI Security less than the
per share price per DTI Security, if any, irrevocably offered by the MD
Stockholders in writing during the Negotiation Period (and if no definitive
agreement with respect to such transfer has been entered into by such
transferring Stockholder within 120 days after the end of the Negotiation
Period, this Section 4.2(b)(ii)(B) shall apply again to any subsequent transfer
of such DTI Securities); provided, however, that if the MD Stockholders fail to
(x) provide notice to the transferring Stockholder of its desire to negotiate
within five (5) days of its receipt of the Transfer Notice and/or (y)
irrevocably offer in definitive form in writing to the transferring Stockholder
an all-cash per share price which it will pay for the acquisition of such DTI
Securities within the Negotiation Period, then in each of the case of the
foregoing clauses (x) and (y), such transferring Stockholder may sell its DTI
Securities to a third party transferee for any price during the 120-day period
(provided, that if such transferring Stockholder has entered into a definitive
agreement to effect a sale or transfer of its DTI Securities within 120 days
after the end of the Negotiation Period, which sale or transfer of DTI
Securities or definitive agreement with respect thereto is subject to any
governmental or regulatory approval, then such 120-day period shall be extended
until the expiration of ten (10) days after all such approvals shall have been
received or obtained) following the last day of the five (5) day period
referenced in the foregoing subclause (1) or the end of the Negotiation Period
referenced in the foregoing subclause (2), as applicable (and if no definitive
agreement with respect to such transfer has been entered into by such
transferring Stockholder within 120 days after the end of the Negotiation
Period, this Section 4.2(b)(ii)(B) shall apply again to any subsequent transfer
of

 

45



--------------------------------------------------------------------------------

such DTI Securities); provided, further, that this Section 4.2(b)(ii)(B) shall
not be applicable from and after the occurrence and during the continuation of a
Disabling Event.

(iii) MD Co-Investors. The MD Co-Investors and their Permitted Transferees may
not transfer any DTI Securities without the prior written consent of the MD
Stockholders, except transfers of DTI Securities:

(A) in a Qualified Sale Transaction; or

(B) pursuant to the “tag-along” rights of such Stockholder under Section 4.4 in
respect of (x) any transfer by the MD Stockholders or the MSD Partners
Stockholders that has been approved by the SLP Stockholders or (y) any Qualified
Sale Transaction.

(iv) MSD Partners Co-Investors. The MSD Partners Co-Investors and their
Permitted Transferees may not transfer any DTI Securities without the prior
written consent of the MSD Partners Stockholders, except transfers of DTI
Securities:

(A) in a Qualified Sale Transaction; or

(B) pursuant to the “tag-along” rights of such Stockholder under described in
Section 4.4 in respect of (x) any transfer by the MD Stockholders or the MSD
Partners Stockholders that has been approved by the SLP Stockholders or (y) any
Qualified Sale Transaction.

(v) No Stockholder or any Permitted Transferee thereof may tender or otherwise
transfer any DTI Securities pursuant to, under or in respect of any liquidity or
similar program established, maintained or offered for the benefit of or to the
employees of the Company or its Subsidiaries.

(c) Additional Restrictions on Transfer. Notwithstanding anything herein to the
contrary, prior to the consummation of an IPO, no Stockholder may transfer any
DTI Securities to any Person if:

(i) such Person is a Competitor; or

(ii) such Person’s holding of any DTI Securities would,

(A) cause a violation of applicable law or regulation with respect to foreign
ownership controls; or

(B) result in the termination of a material government contract of the Company
or its Subsidiaries due to such Person being a non-U.S. person or having
non-U.S. ownership; provided, that in the case of this clause (B), (x) the
Company has complied with the immediately succeeding sentence and (y) the
Company and the Specified Subsidiaries shall have, and shall have caused their
respective Subsidiaries to have, previously taken reasonable mitigation efforts
with respect to such Person that may be required by the applicable governmental
entity to permit such Person to hold DTI Securities;

 

46



--------------------------------------------------------------------------------

In the event that a Stockholder that desires to transfer DTI Securities notifies
the Company thereof of such intent and identifies to the Company the proposed
transferee of such DTI Securities, (1) the Company shall promptly (and in any
event, within five (5) Business Days) notify such Stockholder in writing whether
the proposed transferee’s or transferees’ holding of such DTI Securities would
result in the termination of a material government contract of the Company or
its Subsidiaries due to such Person being a non-U.S. person or having non-U.S.
ownership, and the failure of the Company to provide such a notice within such
time period shall be deemed to be an irrevocable determination by the Company
that the proposed transferee’s or transferees’ holding of such DTI Securities
would not result in the termination of a material government contract of the
Company or its Subsidiaries due to such Person being a non-U.S. person or having
non-U.S. ownership, (2) such Stockholder shall be entitled to conclusively rely
upon any such determination by the Company for purposes of this Agreement
(including any failure of the Company to provide notice pursuant to the
foregoing clause (1)) that the proposed transferee’s or transferees’ holding of
such DTI Securities would not result in the termination of a material government
contract of the Company or its Subsidiaries due to such Person being a non-U.S.
person or having non-U.S. ownership and (3) such Stockholder may transfer DTI
Securities to any such transferee or transferees, subject to the other
provisions of this Agreement.

Section 4.3. Permitted Transfers. Notwithstanding anything to the contrary
herein, each Stockholder and its Permitted Transferees may transfer DTI
Securities held by him, her or it to a Permitted Transferee of such Stockholder
without complying with the provisions of this ARTICLE IV, other than Section
4.1; provided, that such Permitted Transferee shall have executed and delivered
to the Company a Joinder Agreement in the form attached hereto as Annex A-1 as
contemplated in Section 4.1(a) and ARTICLE VII, or otherwise agreed with all
parties hereto, in a written instrument reasonably satisfactory to the MD
Stockholders and the SLP Stockholders, that he, she or it will immediately
convey record and beneficial ownership of all such DTI Securities and all rights
and obligations hereunder to such Stockholder or another Permitted Transferee of
such Stockholder if, and immediately prior to such time that, he, she or it
ceases to be a Permitted Transferee of such Stockholder.

Section 4.4. Tag-Along Rights.

(a) Subject to Section 4.4(h) and receipt of prior written approval of any
applicable Stockholder as may be required pursuant to Section 4.1 and/or Section
4.2, (x) if any Initiating Tag-Along Seller proposes to transfer all or a
portion of their DTI Securities to any Person (other than to a Permitted
Transferee of such Initiating Tag-Along Seller) or (y) a Sale Transaction is
entered into by the MD Stockholders that either is a Qualified Sale Transaction
or has been approved by the SLP Stockholders (each of the transfers in the
foregoing clauses (x) and (y), a “Tag-Along Sale”), then the Initiating
Tag-Along Seller shall give, or direct the Company to give and the Company shall
so promptly give, written notice (a “Tag-Along Sale Notice”) of such proposed
transfer to all Eligible Tag-Along Sellers with respect to such Tag-Along Sale
at least fifteen (15) days prior to each of the consummation of such proposed
transfer and the delivery of a Tag-Along Sale Notice setting forth (i) the
number and type of each class of DTI Securities proposed to be transferred, (ii)
the consideration to be received for such DTI

 

47



--------------------------------------------------------------------------------

Securities by such Initiating Tag-Along Seller, including any Additional
Consideration received, (iii) the identity of the purchaser (the “Tag-Along
Buyer”), (iv) a copy of all definitive documents relating to such Tag-Along
Sale, including all documents that the Eligible Tag-Along Seller would be
required to execute in order to participate in such Tag-Along Sale and all other
agreements or documents referred to, or referenced, therein, (v) a detailed
summary of all material terms and conditions of the proposed transfer, (vi) the
fraction, expressed as a percentage, determined by dividing the number of DTI
Securities to be purchased from the Initiating Tag-Along Seller and its
Permitted Transferees by the total number of DTI Securities held by the
Initiating Tag-Along Seller and its Permitted Transferees (the “Tag-Along Sale
Percentage”) and (vii) an invitation to each Eligible Tag-Along Seller to
irrevocably agree to include in the Tag-Along Sale up to a number of DTI
Securities held by such Eligible Tag-Along Seller equal to the product of the
total number of DTI Securities held by such Eligible Tag-Along Seller multiplied
by the Tag-Along Sale Percentage, subject to adjustment pursuant to the
Tag-Along Sale Priority and the Tag-Along Sale Proration as contemplated in
Section 4.4(c) (such amount of DTI Securities with respect to each Eligible
Tag-Along Seller, such Eligible Tag-Along Seller’s “Tag-Along Shares”). In the
event that any MD Related Party directly or indirectly receives any compensation
or other consideration or benefit arising out of or in connection with the
applicable Tag-Along Sale (other than any bona fide cash and/or equity
compensation (whether in the form of an initial equity grant or otherwise) for
service as an executive officer of the acquiring or surviving company or any of
their Subsidiaries or, with respect to MD Related Parties, any bona fide
commercial arrangement that is not a “Related Party Transaction” because of the
proviso of the definition thereof between an MD Related Party and the proposed
Tag-Along Buyer or any of its Affiliates which commercial arrangement has been
binding and in full force and effect (or, in the absence of a binding legal
arrangement, to the extent a course of dealing has been in place) for at least
twelve (12) months prior to the date that the Tag-Along Sale Notice is provided
to the Eligible Tag-Along Seller) pursuant to any non-competition,
non-solicitation, no-hire, or other arrangement separate from the transfer of
the DTI Securities of the Company (“Additional Consideration”), the value of
such Additional Consideration (as reasonably determined by the Board, subject to
the consent of the SLP Stockholders not to be unreasonably withheld, conditioned
or delayed) shall be deemed to have been part of the consideration paid or
payable to the MD Stockholders in respect of their DTI Securities in such
Tag-Along Sale and shall be reflected in the amount offered by the Tag-Along
Buyer set forth in the applicable Tag-Along Sale Notice. In the event that more
than one MD Stockholder, more than one MSD Partners Stockholder or more than one
SLP Stockholder, as the case may be, proposes to execute a Tag-Along Sale as an
Initiating Tag-Along Seller, then all such transferring MD Stockholders, MSD
Partners Stockholders and/or SLP Stockholders, as the case may be, shall be
treated as the Initiating Tag-Along Seller, and the DTI Securities held and to
be transferred by such MD Stockholders, MSD Partners Stockholders or SLP
Stockholders, as the case may be, shall be aggregated as set forth in Section
9.16, including for purposes of calculating the applicable Tag-Along Sale
Percentage. Notwithstanding anything in this Section 4.4 to the contrary, but
subject to Section 4.4(c), if the Initiating Tag-Along Seller is transferring
DTI Common Stock or vested in-the-money Company Stock Options in such Tag-Along
Sale, each of the Eligible Tag-Along Sellers shall be entitled to transfer the
same proportion of DTI Securities held by such Eligible Tag-Along Seller as the
proportion of the Initiating Tag-Along Seller’s DTI Common Stock and vested
in-the-money Company Stock Options relative to the Initiating Tag-Along Seller’s
total number of such DTI Securities that are being sold by the

 

48



--------------------------------------------------------------------------------

Initiating Tag-Along Seller in such Tag-Along Sale. For the avoidance of doubt,
no DTI Securities that are subject to any vesting or similar condition may be
transferred prior to such time as such DTI Securities have fully vested;
provided, that it is understood that if such DTI Securities vest in connection
with such Tag-Along Sale, such DTI Securities may be transferred in connection
therewith in accordance with this Section 4.4.

(b) Upon delivery of a Tag-Along Sale Notice, each Eligible Tag-Along Seller may
elect to include all or a portion of such Eligible Tag-Along Seller’s Tag-Along
Shares in such Tag-Along Sale (Eligible Tag-Along Sellers who make such an
election being an “Electing Tag-Along Seller” and, together with the Initiating
Tag-Along Seller and all other Persons (other than any Affiliates of the
Initiating Tag-Along Seller) who otherwise are transferring, or have exercised a
contractual or other right to transfer, DTI Securities in connection with such
Tag-Along Sale, the “Tag-Along Sellers”), at the same price per share equivalent
of DTI Common Stock and pursuant to the same terms and conditions as agreed to
by the Initiating Tag-Along Seller and otherwise in accordance with this Section
4.4, by sending an irrevocable written notice (a “Tag-Along Participation
Notice”) to the Initiating Tag-Along Seller within fifteen (15) days of the date
the Tag-Along Sale Notice is received by such Eligible Tag-Along Seller,
indicating such Electing Tag-Along Seller’s irrevocable election, subject to
Section 4.4(d), to include its Tag-Along Shares in the Tag-Along Sale and
setting forth the number of Eligible Tag-Along Seller’s Tag-Along Shares it
elects to include. Following such fifteen (15) day period, each Electing
Tag-Along Seller that has delivered a Tag-Along Participation Notice shall be
entitled to sell to such proposed transferee, on the same terms and conditions
as, and concurrently with, the other Electing Tag-Along Sellers and the
Initiating Tag-Along Seller, such Electing Tag-Along Seller’s Tag-Along Shares
it elects to include, which terms and conditions have been set forth in the
Tag-Along Sale Notice, subject to the Tag-Along Sale Priority and the Tag-Along
Sale Proration as contemplated in Section 4.4(c). Each Eligible Tag-Along Seller
who does not deliver a Tag-Along Participation Notice within such fifteen (15)
day period shall have waived and be deemed to have waived all of such Eligible
Tag-Along Seller’s rights with respect to such Tag-Along Sale. For the avoidance
of doubt, it is understood that in order to be entitled to exercise its right to
include Tag-Along Shares in a Tag-Along Sale pursuant to this Section 4.4, each
Electing Tag-Along Seller must agree to make the same representations and
warranties, covenants, indemnities and agreements to the Tag-Along Buyer as made
by the Initiating Tag-Along Seller and any Electing Tag-Along Seller in
connection with the Tag-Along Sale (and shall be subject to the same escrow or
other holdback arrangements as such Persons so long as such escrows or other
holdbacks are proportionately based on the amount of consideration received for
the sale of DTI Securities in such Tag-Along Sale transaction); provided, that:

(i) each Electing Tag-Along Seller shall be entitled to receive its pro rata
portion (based on the relative amount (and taking into account the per share
equivalent of DTI Common Stock) of DTI Securities sold in such Tag-Along Sale
transaction) of any deferred consideration or indemnification payments relating
to such Tag-Along Sale (provided, however, that, with respect to any unexercised
Company Stock Options proposed to be transferred in such Tag-Along Sale by any
Tag-Along Seller, the per share consideration in respect thereof shall be
reduced by the exercise price of such options or, if required pursuant to the
terms of such options or such Tag-Along Sale, such Tag-Along Seller must
exercise the relevant option and transfer the relevant shares of DTI Common
Stock (rather than the option) (in each case, net of any amounts required to be
withheld by the Company in connection with such exercise));

 

49



--------------------------------------------------------------------------------

(ii) the aggregate amount of liability of each Electing Tag-Along Seller shall
not exceed the proceeds received by such Electing Tag-Along Seller in such
Tag-Along Sale;

(iii) all indemnification obligations (other than with respect to the matters
referenced in Section 4.4(b)(iv)) shall be on a several and not joint basis to
the Tag-Along Sellers pro rata (based on the amount of consideration received by
each Tag-Along Seller in the Tag-Along Sale transaction);

(iv) no Electing Tag-Along Seller shall be responsible for any indemnification
obligations and/or liabilities (including through escrow or hold back
arrangements) for (A) breaches or inaccuracies of representations and warranties
made with respect to any other Tag-Along Seller’s (1) ownership of and title to
DTI Securities, (2) organization and authority or (3) conflicts and consents and
any other matter concerning such other Person and/or (B) breaches of any
covenant specifically relating to any other Tag-Along Seller; and

(v) no Stockholders that have elected to be an Electing Tag-Along Seller shall
be required in connection with such Tag-Along Sale transaction to agree to (A)
any employee, customer or other non-solicitation, no-hire or other similar
provision, (B) any non-competition or similar restrictive covenant and/or (C)
any term that purports to bind any portfolio company or investment of any
Electing Tag-Along Seller or any of their respective Affiliates.

(c) Notwithstanding anything in this Section 4.4 to the contrary, if the
Initiating Tag-Along Seller is any of the MD Stockholders (or, for the avoidance
of doubt, any of their Permitted Transferees) and such Initiating Tag-Along
Seller seeks to transfer DTI Common Stock representing a majority of the DTI
Common Stock beneficially owned by the MD Stockholders immediately following the
Original Closing, then the number of Tag-Along Shares that an Eligible Tag-Along
Seller may include in any Tag-Along Sale pursuant to this Section 4.4 shall be
an amount equal to 100% of the equity securities in the Company, Dell and their
respective Subsidiaries (excluding any shares of Class V Stock) held by such
Eligible Tag-Along Seller (such right, the “Tag-Along Sale Priority”). Further,
in the event that Stockholders having the right to participate in a Tag-Along
Sale (including the Initiating Tag-Along Seller, the “Participating Sellers”)
have elected to include more DTI Securities in the aggregate than the Tag-Along
Buyer is willing to purchase (the “Tag-Along Demand”), the number of DTI
Securities permitted to be sold by the Participating Sellers shall be reduced
such that each Tag-Along Seller is permitted to sell only its pro rata share of
the Tag-Along Demand (in proportion to the number of DTI Securities held by each
Participating Seller) (the “Tag-Along Sale Proration”); provided that, in a
Tag-Along Sale subject to Tag-Along Sale Priority rights, the number of DTI
Securities to be sold by Participating Sellers with Tag-Along Sale Priority
shall not be reduced.

 

50



--------------------------------------------------------------------------------

(d) Notwithstanding the delivery of any Tag-Along Sale Notice, all
determinations as to whether to complete any Tag-Along Sale and as to the
timing, manner, price and, subject to Section 4.4(b)(i) through (v), other terms
and conditions of any such Tag-Along Sale shall be at the sole discretion of the
Initiating Tag-Along Seller, and none of the Initiating Tag-Along Seller, its
Affiliates and their respective Representatives shall have any liability to any
Electing Tag-Along Seller arising from, relating to or in connection with the
pursuit, consummation, postponement, abandonment or terms and conditions of any
proposed Tag-Along Sale except to the extent such Initiating Tag-Along Seller
failed to comply with the provisions of this Section 4.4; provided, that (i) if
the Initiating Tag-Along Seller agrees to amend, restate, modify or supplement
the terms and/or conditions of the Tag-Along Sale after such time that any
Stockholder has elected to be an Electing Tag-Along Seller in accordance with
the terms of this Section 4.4, the Initiating Tag-Along Seller shall promptly
notify the Company and each Electing Tag-Along Seller of such amendment,
restatement, modification and/or supplement and (ii) each such Electing
Tag-Along Seller shall have the right to withdraw its Tag-Along Participation
Notice by delivering written notice of such withdrawal to the Initiating
Tag-Along Seller within five (5) Business Days of the date of receipt of such
notice from the Initiating Tag-Along Seller.

(e) Notwithstanding anything in this Section 4.4 to the contrary, this Section
4.4 shall not apply to (i) any transfers of DTI Securities to a Permitted
Transferee of the transferring Stockholder, (ii) any transfers of DTI Securities
pursuant to Section 4.5 and/or (iii) any transfer of DTI Common Stock in a
registered public offering (whether in a Demand Registration, Piggyback
Registration, Marketed Underwritten Shelf Take-Down or otherwise), it being
understood that participation rights in connection with transfers of DTI Common
Stock in a registered public offering (whether in a Demand Registration,
Piggyback Registration, Marketed Underwritten Shelf Take-Down or otherwise)
shall be governed by the terms of the Registration Rights Agreement.

(f) All reasonable and documented out-of-pocket costs and expenses incurred by
the Company, its Subsidiaries and/or the Tag-Along Sellers in connection with
such Tag-Along Sale shall be allocated and borne on a pro rata basis by each
Tag-Along Seller in accordance with the amount of consideration otherwise
received by each Tag-Along Seller in such Tag-Along Sale. For the avoidance of
doubt, it is understood that this Section 4.4(f) shall not prevent any Tag-Along
Sale to be structured in a manner such that some or all of the such costs and
expenses result in a pro rata reduction in the consideration received by the
Tag-Along Sellers in such Tag-Along Sale.

(g) Notwithstanding anything herein to the contrary, if the Initiating Tag-Along
Seller has not completed the proposed Tag-Along Sale within one hundred twenty
(120) days following delivery of the Tag-Along Sale Notice in accordance with
this Section 4.4, the Initiating Tag-Along Seller may not then effect such
proposed Tag-Along Sale without again complying with the provisions of this
Section 4.4; provided, that if such proposed Tag-Along Sale is subject to, and
conditioned on, one or more prior regulatory approvals, then such one hundred
twenty (120) day period shall be extended solely to the extent necessary until
no later than the expiration of ten (10) days after all such approvals shall
have been received.

 

51



--------------------------------------------------------------------------------

(h) The “tag-along” rights described in this Section 4.4 shall survive an IPO
(and shall be exercisable by any Stockholder) in respect of a single or series
of related transfers of DTI Securities by the MD Stockholders equal to 10% or
more of the then outstanding DTI Common Stock to the same Person or “group”
(within the meaning of Section 13(d) of the Exchange Act) (other than a
Permitted Transferee of the MD Stockholders) and shall automatically terminate
upon, the earlier of (i) the 18-month anniversary of an IPO and (ii) such time
following an IPO that the MD Stockholders no longer beneficially own DTI Common
Stock representing a majority of the DTI Common Stock beneficially owned by the
MD Stockholders immediately following the Original Closing Date, provided, that
in addition to any other applicable provisions in this Section 4.4 (including
the Tag-Along Sale Priority and the Tag-Along Sale Proration), such transfer of
DTI Securities shall also be subject to the Priority Sell-Down pursuant to the
Registration Rights Agreement; provided, further, that any registered offering
of DTI Securities shall be governed by the terms of the Registration Rights
Agreement.

Section 4.5. Drag-Along Rights.

(a) Subject to Section 4.5(h), an Initiating Drag-Along Seller shall be entitled
to give, or direct the Company to give and the Company shall so promptly give,
written notice (a “Drag-Along Sale Notice”) to the other Stockholders that such
Initiating Drag-Along Seller or the Company has entered into a Qualified Sale
Transaction (a “Drag-Along Sale”), and that such Initiating Drag-Along Seller is
requiring the other Stockholders (all Stockholders participating in a Drag-Along
Sale pursuant to this Section 4.5, the “Dragged-Along Sellers,” and together
with the Initiating Drag-Along Seller and all other Persons (other than any
Affiliates of the Initiating Drag-Along Seller) who otherwise are transferring,
have a contractual obligation to transfer, or have exercised a contractual or
other right to transfer, DTI Securities in connection with such Drag-Along Sale,
the “Drag-Along Sellers”) to participate, agree and take such actions reasonably
necessary to sell in such Drag-Along Sale, on the same price per share
equivalent of DTI Common Stock, consideration, terms and conditions as the
Initiating Drag-Along Seller and in the manner set forth in this Section 4.5, a
number of DTI Securities held by such Dragged-Along Seller determined by
multiplying (A) the number of DTI Securities held by such Dragged-Along Seller
at the time the Drag-Along Sale Notice for such Drag-Along Sale is given by (B)
a fraction, expressed as a percentage, the numerator of which is the number of
DTI Securities to be transferred by the Initiating Drag-Along Seller and its
Permitted Transferees in such Drag-Along Sale and the denominator of which is
the total number of DTI Securities held at such time by the Initiating
Drag-Along Seller and its Permitted Transferees (such fraction, the “Drag-Along
Sale Percentage”), subject to adjustment pursuant to the Drag-Along Sale
Priority as contemplated in Section 4.5(c). The Drag-Along Sale Notice shall be
delivered to all Dragged-Along Sellers at least fifteen (15) days prior to each
of the consummation of such Drag-Along Sale and the delivery of a Drag-Along
Sale Notice setting forth (i) the number and type of each class of DTI
Securities proposed to be transferred, (ii) the consideration to be received for
such DTI Securities, including any Additional Consideration received, (iii) the
identity of the other Person(s) party to the Drag-Along Sale, (iv) a detailed
summary of all material terms and conditions of the proposed transfer, (v) the
Drag-Along Sale Percentage, (vi) the date of the anticipated completion of the
proposed Drag-Along Sale (which date shall not be less than fifteen (15) days
after the delivery of such notice) and (vii) any action or actions required of
the Dragged-Along Sellers in connection with the Drag-Along Sale. In the event
that any MD Related Party directly or indirectly receives any Additional
Consideration in connection with any

 

52



--------------------------------------------------------------------------------

Drag-Along Sale, the value of such Additional Consideration (as reasonably
determined by the Board, subject to the consent of the SLP Stockholders, not to
be unreasonably withheld, conditioned or delayed) shall be deemed to have been
part of the consideration paid or payable to the MD Stockholders in respect of
their DTI Securities in such Drag-Along Sale transaction and shall be reflected
in the amount offered by the proposed transferee set forth in the applicable
Drag-Along Sale Notice. In the event that more than one MD Stockholder and/or
more than one SLP Stockholder is the Initiating Drag-Along Seller, then all such
transferring MD Stockholders and/or SLP Stockholders, as the case may be, shall
be treated as the Initiating Drag-Along Seller, and the DTI Securities held and
to be transferred by such MD Stockholders and/or SLP Stockholders, as the case
may be, shall be aggregated as set forth in Section 9.16, including for purposes
of calculating the applicable Drag-Along Sale Percentage. Notwithstanding
anything in this Section 4.5 to the contrary, but subject to Section 4.5(c), if
the MD Stockholders and the MSD Partners Stockholders are transferring some, but
not all of their DTI Common Stock or vested in-the-money Company Stock Options
in any Drag-Along Sale, each of the other Stockholders shall be entitled to
transfer the same proportion of DTI Common Stock held by it as the proportion,
in the aggregate, of the MD Stockholders’ and the MSD Partners Stockholders’ DTI
Common Stock and vested in-the-money Company Stock Options (relative to the MD
Stockholders’ and the MSD Partners Stockholders’ total number of such DTI
Securities) that are being sold by the MD Stockholders and the MSD Partners
Stockholders in such Drag-Along Sale. For the avoidance of doubt, no DTI
Securities that are subject to any vesting or similar condition may be
transferred prior to such time as such DTI Securities have fully vested;
provided, that it is understood that if such DTI Securities vest in connection
with such Drag-Along Sale, such DTI Securities shall be required to be
transferred in connection therewith in accordance with this Section 4.5.

(b) Upon delivery of a Drag-Along Sale Notice, all Dragged-Along
Sellers participating in a Drag-Along Sale pursuant to this Section 4.5 shall be
required to agree to make the same representations, warranties, covenants,
indemnities and agreements as the applicable Initiating Drag-Along Seller and
all other Drag-Along Sellers in such Drag-Along Sale (and shall be subject to
the same escrow or other holdback arrangements as such Persons so long as such
escrows or other holdbacks are proportionately based on the amount of
consideration received for the sale of DTI Securities in such Drag-Along Sale
transaction); provided, that:

(i) each Dragged-Along Seller shall be entitled to receive its pro rata portion
(based on the relative amount (and taking into account the per share equivalent
of DTI Common Stock) of DTI Securities sold in such Drag-Along Sale transaction)
of any deferred consideration or indemnification payments relating to such
Drag-Along Sale transaction (provided, however, that, with respect to any
unexercised Company Stock Options proposed to be transferred in such Drag-Along
Sale by any Drag-Along Seller, the per share consideration in respect thereof
shall be reduced by the exercise price of such options or, if required pursuant
to the terms of such options or such Drag-Along Sale, such Drag-Along Seller
must exercise the relevant option and transfer the relevant shares of DTI Common
Stock (rather than the option) (in each case, net of any amounts required to be
withheld by the Company in connection with such exercise));

 

53



--------------------------------------------------------------------------------

(ii) the aggregate amount of liability of each Dragged-Along Seller shall not
exceed the proceeds received by such Dragged-Along Seller in such Drag-Along
Sale;

(iii) all indemnification obligations (other than with respect to the matters
referenced in Section 4.5(b)(iv)) shall be on a several and not joint basis to
the Drag-Along Sellers pro rata (based on the amount of consideration received
by each Drag-Along Seller in the Drag-Along Sale transaction);

(iv) no Dragged-Along Seller shall be responsible for any indemnification
obligations and/or liabilities (including through escrow or hold back
arrangements) for (A) breaches or inaccuracies of representations and warranties
made with respect to any other Drag-Along Seller’s (1) ownership of and title to
equity securities, (2) organization and authority or (3) conflicts and consents
and any other matter concerning such other Person and/or (B) breaches of any
covenant specifically relating to any other Drag-Along Sellers; and

(v) no Dragged-Along Seller shall be required in connection with such Drag-Along
Sale transaction to agree to (A) any employee, customer or other
non-solicitation, no-hire or other similar provision, (B) any non-competition or
similar restrictive covenant and/or (C) any term that purports to bind any
portfolio company or investment of any a Dragged-Along Seller or any of their
respective Affiliates.

(c) Notwithstanding anything in this Section 4.5 to the contrary, (i) if a
Drag-Along Sale is structured or otherwise effected (A) such that less than 100%
of the DTI Securities are being transferred or (B) as a sale of less than all of
the assets of the DTI Group (as defined in the Company’s Fourth Amended and
Restated Certificate of Incorporation), each Stockholder (other than any MD
Stockholder) shall have the option of selling in such Drag-Along Sale 100% of
the equity securities of the Company, Dell and their respective Subsidiaries
held by such Stockholder (excluding any shares of Class V Stock) on the same
terms and conditions as applicable to other DTI Securities being sold in such
Drag-Along Sale (such right, the “Drag-Along Sale Priority”) and (ii) in the
event that in connection with a Drag-Along Sale, MD, the MD Stockholders, the
MSD Partners Stockholders or their Permitted Transferees, Affiliates or family
members that beneficially own DTI Securities, roll over or exchange (or are
entitled to roll over or exchange) all or a portion of such DTI Securities in
such Drag-Along Sale, they shall only be permitted to do so if the other
Stockholders are permitted, but not required, to roll over a pro rata portion of
their DTI Securities at the same price per DTI Security and with the same rights
and preferences related thereto (other than differences in governance rights
attributable to the size of such Person’s post-Drag-Along Sale ownership).

(d) In connection with a Drag-Along Sale, at the request of the Initiating
Drag-Along Seller or the Company (at the direction of the Initiating Drag-Along
Seller), each Drag-Along Seller shall, subject to the limitations set forth in
Section 4.5(b):

(i) (A) sign a written resolution voting all of such Dragged-Along Seller’s
voting DTI Securities in favor of such Drag-Along Sale (if such a vote is
required) or (B) at the Company’s annual meeting of stockholders or at any other
meeting

 

54



--------------------------------------------------------------------------------

of the stockholders of the Company, however called, including any adjournment,
recess or postponement thereof, in each case to the extent that such
Dragged-Along Seller’s DTI Securities are entitled to vote thereon, or in any
other circumstance in which the vote, consent or other approval of the
stockholders of the Company is sought, (x) appear at each meeting of
stockholders or otherwise cause all of the voting DTI Securities beneficially
owned by such Dragged-Along Seller as of the applicable record date to be
counted as present thereat for purposes of calculating a quorum and (y) vote (or
cause to be voted), in person or by proxy, all of such Dragged-Along Seller’s
voting DTI Securities as of the applicable record date in favor of such
Drag-Along Sale (if such a vote is required); and

(ii) take or cause to be taken all such actions as are reasonably required or
necessary in order to facilitate and consummate expeditiously such Drag-Along
Sale pursuant to this Section 4.5, including (A) executing, acknowledging and
delivering consents, assignments, waivers and other documents or instruments and
(B) filing applications, reports, returns, filings and other documents or
instruments with governmental authorities.

(e) Notwithstanding the delivery of any Drag-Along Sale Notice, all
determinations as to whether to complete any Drag-Along Sale and as to the
timing, manner, price and, subject to Section 4.5(b)(i) through (v), other terms
and conditions of any such Drag-Along Sale shall be at the sole discretion of
the Initiating Drag-Along Seller, and none of the Initiating Drag-Along Seller,
its Affiliates and their respective Representatives shall have any liability to
any Dragged-Along Seller arising from, relating to or in connection with the
pursuit, consummation, postponement, abandonment or terms and conditions of any
proposed Drag-Along Sale except to the extent such Initiating Drag-Along Seller
failed to comply with the provisions of this Section 4.5; provided, that (i) if
the Initiating Drag-Along Seller agrees to amend, restate, modify or supplement
the terms and/or conditions of the Drag-Along Sale after such time that the
Drag-Along Sale Notice has been delivered to the Dragged-Along Sellers in
accordance with the terms of this Section 4.5, the Initiating Drag-Along Seller
shall promptly notify the Company and cause to be delivered to each
Dragged-Along Seller a revised Drag-Along Sale Notice containing all of the
items required of a Drag-Along Sale Notice as set forth in Section 4.5(a) at
least fifteen (15) days prior to the consummation of such Drag-Along Sale.

(f) All reasonable and documented out-of-pocket costs and expenses incurred by
the Company, its Subsidiaries and/or any of the Sponsor Stockholders and their
Permitted Transferees in connection with a Drag-Along Sale shall either be (i)
borne in full by the Company or (ii) allocated and borne on a pro rata basis by
each Drag-Along Seller in accordance with the amount of consideration otherwise
received by each Drag-Along Seller in such Drag-Along Sale. For the avoidance of
doubt, it is understood that this Section 4.5(f) shall not prevent any
Drag-Along Sale to be structured in a manner such that some or all of the such
costs and expenses result in a pro rata reduction in the consideration received
by the Drag-Along Sellers in such Drag-Along Sale.

(g) Notwithstanding anything herein to the contrary, if the Initiating
Drag-Along Seller has not completed the proposed Drag-Along Sale within one
hundred eighty (180) days following delivery of the Drag-Along Sale Notice in
accordance with this Section 4.5, then

 

55



--------------------------------------------------------------------------------

such Drag-Along Sale Notice shall be null and void, each Dragged-Along Seller
shall be released from its obligations under such Drag-Along Sale Notice and it
shall be necessary for a separate Drag-Along Sale Notice to be furnished by the
Initiating Drag-Along Seller, and the other terms and provisions of this Section
4.5 separately complied with, in order to consummate such Drag-Along Sale
pursuant to this Section 4.5; provided, that if such proposed Drag-Along Sale is
subject to, and conditioned on, one or more prior regulatory approvals, then
such one hundred eighty (180) day period shall be extended solely to the extent
necessary until no later than the expiration of ten (10) days after all such
approvals shall have been received.

(h) This Section 4.5 automatically terminates without any further action upon an
IPO.

Section 4.6. Diligence Access and Cooperation. The Company agrees to provide,
and shall cause its Subsidiaries and controlled Affiliates and its and their
respective officers, employees, financial advisors, attorneys, accountants,
consultants, agents and other representatives to provide, such cooperation as
may reasonably be requested (including with respect to timeliness) in connection
with and to assist in the structuring and/or facilitation of any sale or
transfer of DTI Securities by any Sponsor Stockholder, Co-Investor and/or their
respective Permitted Transferees permitted by this ARTICLE IV, including Section
4.5. Such reasonable cooperation will include (a) participation in meetings,
drafting sessions and due diligence sessions, (b) access to the properties,
facilities, material contracts and books and records, including financial
statements, projections and accountants’ work papers, (c) access to the
officers, management, employees, financial advisors, attorneys, accountants,
consultants, agents and other representatives of the Company and its
Subsidiaries as may be required or requested in connection with such
transaction, (d) promptly furnishing to the transferor, any Initiating
Drag-Along Seller (if applicable), transferee or acquiror and its or their
advisors and representatives financial and other pertinent information regarding
the Company and its Subsidiaries as may be reasonably requested by the
transferor or Initiating Drag-Along Seller (if applicable) and (e) assisting the
transferor or Initiating Drag-Along Seller (if applicable) and their advisors
and/or representatives in the preparation and execution of any documents in
connection with such transfer or sale, each of subclauses (a) through (e) to the
extent reasonably requested and required for such sale or transfer or Drag-Along
Sale (if applicable) to be effectuated. Prior to the Company, its Subsidiaries
or its or their respective officers, employees, financial advisors, attorneys,
accountants, consultants, agents and other representatives providing any
confidential information to a third party as contemplated in this Section 4.6,
such third party shall be required to execute a confidentiality agreement as
provided for in Section 6.3(c)(ii).

Section 4.7. IPO Rights.

(a) SLP Stockholders IPO Right.

(i) IPO Notice. If at any time the SLP Stockholders determine in good faith that
the Company could consummate a Minimum Float IPO in which the Initial SLP
Stockholders will be able to receive an SLP Implied Return with respect to their
aggregate equity investment on and after the Original Closing Date in the
Company and its Subsidiaries of an amount equal to at least:

(A) 1.8 times the aggregate investment by the Initial SLP Stockholders (without
duplication) on and after the Original Closing Date in the equity of the DTI
Group if such Minimum Float IPO is consummated prior to October 29, 2016;

 

56



--------------------------------------------------------------------------------

(B) 2.1 times the aggregate investment by the Initial SLP Stockholders (without
duplication) on and after the Original Closing Date in the equity of the DTI
Group if such Minimum Float IPO is consummated on or after October 29, 2016 and
prior to October 29, 2017; or

(C) 2.3 times the aggregate investment by the Initial SLP Stockholders (without
duplication) on and after the Original Closing Date in the equity of the DTI
Group if such Minimum Float IPO is consummated on or after October 29, 2017 and
prior to October 29, 2018 (such implied returns contemplated in clauses (A)
through (D), the “Applicable IPO Return,” which, for the avoidance of doubt,
shall be measured as of the date of the SLP IPO Notice); and/or

(D) (x) on or after October 29, 2018 or (y) upon the occurrence and during the
continuation of a Disabling Event, no minimum implied return or amount shall be
applicable (provided, that if the Disabling Event is a Disability of MD, then
this subclause (y) shall cease to apply upon the cessation of such Disabling
Event; provided, further, that so long as the SLP Stockholders have delivered an
SLP IPO Notice during the continuation of a Disabling Event, then the Company
shall proceed with a Minimum Float IPO),

then the SLP Stockholders may provide written notice to the Company requesting
that the Company commence a Minimum Float IPO (such notice, an “SLP IPO
Notice”).

(ii) Reasonable Best Efforts. Upon receipt of an SLP IPO Notice, the Company and
the Stockholders shall each use their respective reasonable best efforts to
effect a Minimum Float IPO as soon as reasonably practicable, and in any event,
within one hundred eighty (180) days following the Company’s receipt of an SLP
IPO Notice, provided, that reasonable best efforts shall not be deemed to
require that any Stockholder sell shares in the IPO. Without limiting the
foregoing, following receipt of an SLP IPO Notice, the Stockholders and the
Company agree to use their respective reasonable best efforts to promptly take,
and cause each of their Subsidiaries, officers, employees, agents and
representatives to promptly take, all such actions, and cause to be done all
such things, as may be necessary or appropriate to consummate a Minimum Float
IPO, including pursuant to Section 2.3 of the Registration Rights Agreement and
causing the Company to (A) promptly engage such financial advisors, accountants,
attorneys and other advisors as may be appropriate (and the Stockholders shall
waive, and cause their Affiliates to waive, any conflicts of interest resulting
from the engagement of such Persons by the Company), (B) reorganize,
consolidate, exchange, combine or otherwise restructure the Company and its
Subsidiaries as may be appropriate (and in accordance with Section 6.9), (C)
amend, modify, repeal or restate the governing, constituent or Organizational
Documents of the Company or its Subsidiaries, (D) participate in and

 

57



--------------------------------------------------------------------------------

otherwise facilitate any due diligence process, (E) prepare, comment to, revise
or modify the registration statement, prospectus, investor and/or rating agency
materials, SEC correspondence and any other necessary documentation, including
any amendments to any of the foregoing, (F) implement all necessary corporate
governance procedures and policies, including those related to whistleblowers,
affiliate transactions, insider trading, Regulation FD, any listing or FINRA
code of business conduct or ethics, (G) appoint qualified independent directors,
(H) engage a “big four” accounting firm and (I) participate in a reasonable
number of rating agency meetings, road shows and any other investor
presentations (clauses (A) through (I), collectively, the “IPO Efforts”). In
connection with the foregoing, the Company shall keep the SLP Stockholders
reasonably apprised of the status of effecting such Minimum Float IPO, and
consult with the SLP Stockholders and their representatives and consider in good
faith the SLP Stockholders’ and their representatives’ advice and
recommendations with respect to such Minimum Float IPO.

(iii) Withdrawal / Revocation Rights. Notwithstanding anything in this
Section 4.7(a) to the contrary, the SLP Stockholders may withdraw and revoke the
SLP IPO Notice by providing written notice thereof to the Company (and
contemporaneously to the MD Stockholders), in which case the Company and the
Stockholders shall cease all further efforts in pursuit of such Minimum Float
IPO (unless such Minimum Float IPO is a Qualified IPO (without giving effect to
Section 4.7(a)(iv)) or is consummated after October 29, 2018). If the SLP IPO
Notice has been withdrawn or revoked by the SLP Stockholders as provided in the
immediately preceding sentence, the SLP Stockholders (A) shall not be permitted
to deliver another SLP IPO Notice to the Company for six (6) months following
such revocation or withdrawal and (B) shall pay the reasonable and documented
out-of-pocket costs and expenses incurred by the Company and its Subsidiaries in
connection with preparation for such Minimum Float IPO.

(iv) Other. A Minimum Float IPO consummated by the Company in accordance with
this Section 4.7(a) in connection with an SLP IPO Notice shall be deemed to be a
“Qualified IPO” and shall not be subject to the SLP Stockholders’ consent right
under Section 3.3(b). For the avoidance of doubt, the SLP Stockholders’ delivery
of an SLP IPO Notice shall not affect the MD Stockholders’ right to effect a
Qualified Sale Transaction prior to the consummation of a Minimum Float
IPO. Except as otherwise provided herein, all costs and expenses, including
those of the Company, Dell, the MD Stockholders and the SLP Stockholders, to
effect such an IPO in connection with SLP IPO Notice pursuant to this
Section 4.7(a), shall be borne, paid and, to the extent not so borne or paid,
promptly reimbursed upon written request, by the Company.

(b) MD Stockholders IPO Right.

(i) IPO Notice. At any time on or after October 29, 2018, the MD Stockholders
may provide written notice to the Company requesting that the Company commence a
Minimum Float IPO (such notice, an “MD IPO Notice”).

(ii) Reasonable Best Efforts. Upon receipt of an MD IPO Notice, the Company and
the Stockholders shall each use their respective reasonable best efforts to

 

58



--------------------------------------------------------------------------------

effect a Minimum Float IPO as soon as reasonably practicable, and in any event,
within one hundred eighty (180) days following the Company’s receipt of an MD
IPO Notice, provided, that reasonable best efforts shall not be deemed to
require that any Stockholder sell shares in the IPO. Without limiting the
foregoing, following receipt of an MD IPO Notice, the Stockholders and the
Company agree to use their respective reasonable best efforts to promptly take,
and cause each of their Subsidiaries, officers, employees, agents and
representatives to promptly take, all such actions, and cause to be done all
such things, as may be necessary or appropriate to consummate a Minimum Float
IPO, including pursuant to Section 2.3 of the Registration Rights Agreement and
causing the Company to take the IPO Efforts. In connection with the foregoing,
the Company shall keep the MD Stockholders and the SLP Stockholders reasonably
apprised of the status of effecting such Minimum Float IPO.

(iii) Withdrawal / Revocation Rights. Notwithstanding anything in this Section
4.7(b), the MD Stockholders may withdraw and revoke the MD IPO Notice by
providing written notice thereof to the Company (and contemporaneously to the
SLP Stockholders), in which case, the Company and the Stockholders shall cease
all further efforts in pursuit of such Minimum Float IPO. If the MD IPO Notice
has been withdrawn or revoked by the MD Stockholders as provided in the
immediately preceding sentence, the MD Stockholders (A) shall not be permitted
to deliver another MD IPO Notice to the Company for six (6) months following
such revocation or withdrawal and (B) shall pay the reasonable and documented
out-of-pocket costs and expenses incurred by the Company and its Subsidiaries in
connection with preparation for such Minimum Float IPO.

(iv) Other. A Minimum Float IPO consummated by the Company in accordance with
this Section 4.7(b) in connection with an MD IPO Notice shall be deemed to be a
“Qualified IPO” and shall not be subject to the SLP Stockholders’ consent right
under Section 3.3(b). Except as otherwise provided herein, all costs and
expenses, including those of the Company, Dell, the MD Stockholders and the SLP
Stockholders, to effect such an IPO in connection with an MD IPO Notice shall be
borne, paid and, to the extent not so borne or paid, promptly reimbursed upon
written request, by the Company.

ARTICLE V

PARTICIPATION RIGHTS

Section 5.1. Right of Participation.

(a) Offer. Subject to Section 5.2, not less than fifteen (15) Business Days
prior to the consummation of any Post-Closing Issuance, the Company shall
deliver a written notice regarding such Post-Closing Issuance (each, a
“Participation Notice”) to each Participation Eligible Stockholder, which
Participation Notice shall include:

(i) the principal terms and conditions of the proposed Post-Closing Issuance,
including (A) a description and the number of Participation Securities to be
included in the Post-Closing Issuance, (B) the maximum and minimum price per
unit of

 

59



--------------------------------------------------------------------------------

the Participation Securities or the aggregate principal amount of the
Participation Securities (as applicable), in each case, as determined by the
Board, including a description of any non-cash consideration sufficiently
detailed to permit valuation thereof, (C) the proposed manner of disposition,
(D) if known, the name and address of the Person or Persons to whom the
Participation Securities will be issued (the “Prospective Purchaser”) and (E) if
known, the proposed date of the Post-Closing Issuance, or if not known, the
anticipated date of the Post-Closing Issuance.

(ii) an irrevocable offer by the Company to issue, at the option of each
Participation Eligible Stockholder, to such Participation Eligible Stockholder
such portion of the Participation Securities to be included in the Post-Closing
Issuance as may be requested by such Participation Eligible Stockholder (subject
to Section 5.1(c), not to exceed such Participation Eligible Stockholder’s
Participation Portion of the total amount of Participation Securities to be
included in the Post-Closing Issuance), on the same terms and conditions and at
the same price per unit, with respect to each Participation Security issued.

(b) Exercise.

(i) General. Subject to Section 5.2 and Section 5.3, each Participation Eligible
Stockholder shall have the right to purchase such portion of the Participation
Securities to be included in the Post-Closing Issuance as may be requested by
such Stockholder (subject to Section 5.1(c), not to exceed such Stockholder’s
Participation Portion of the total amount of Participation Securities to be
included in the Post-Closing Issuance), on the same terms and conditions and at
the same price per unit, with respect to each Participation Security issued,
unless otherwise agreed in writing by the MD Stockholders and the SLP
Stockholders. In order to exercise such right, each Participation Eligible
Stockholder shall provide written notice of such exercise to the Company within
ten (10) Business Days after the date of receipt of the Participation Notice
specifying the number or aggregate principal amount of Participation Securities
(subject to Section 5.1(c), not to exceed such Stockholder’s Participation
Portion of the total number of Participation Securities to be included in the
Post-Closing Issuance) that such Participation Eligible Stockholder desires to
purchase (each an “Exercising Stockholder”). Each Participation Eligible
Stockholder who does not exercise such right in compliance with the above
requirements, including the applicable time periods, shall be deemed to have
waived all of such Participation Eligible Stockholder’s rights to participate in
such Post-Closing Issuance, and the Company shall thereafter be free to issue
Participation Securities in such Post-Closing Issuance to the Prospective
Purchaser, any Exercising Stockholders and any other stockholders of the
Company, at a price no less than the minimum price set forth in the
Participation Notice and on other principal terms and conditions not materially
more favorable to the Prospective Purchaser than those set forth in the
Participation Notice (“Compliant Terms”), without any further obligation to such
non-exercising Participation Eligible Stockholder pursuant to this ARTICLE
V. If, prior to consummation of the proposed Post-Closing Issuance, the terms of
such proposed Post-Closing Issuance shall change with the result that the price
shall be less than the minimum price set forth in the Participation Notice or
the other principal terms shall be materially more favorable to the Prospective
Purchaser than those set forth

 

60



--------------------------------------------------------------------------------

in the Participation Notice, it shall be necessary for a separate Participation
Notice to be furnished, and the terms and provisions of this Section 5.1
separately complied with, in order to consummate such Post-Closing Issuance
pursuant to this Section 5.1.

(ii) Irrevocable Exercise. The exercise by each Exercising Stockholder of its
rights under this ARTICLE V shall be irrevocable except as hereinafter provided,
and each such Exercising Stockholder shall be bound and obligated to acquire the
Participation Securities in the Post-Closing Issuance as such Exercising
Stockholder shall have specified in such Exercising Stockholder’s written
commitment on the price, terms and conditions of such Post-Closing Issuance so
long as they are Compliant Terms.

(iii) Time Limitation. If at the end of the one hundred twentieth (120th) day
after the date of the delivery of the Participation Notice the Company has not
completed the Post-Closing Issuance, each Exercising Stockholder shall be
released from such holder’s obligations under this ARTICLE V with respect to the
offer subject to such Participation Notice, the Participation Notice shall be
null and void, and it shall be necessary for a separate Participation Notice to
be furnished to all Stockholders, and the terms and provisions of this Section
5.1 separately complied with, in order to consummate such Post-Closing Issuance
pursuant to this Section 5.1; provided, that such one hundred twenty (120) day
period shall be extended for up to one-hundred and eighty (180) days to the
extent necessary to comply with any regulatory requirements applicable to such
proposed Post-Closing Issuance.

(c) Calculation of Participation Securities. The Exercising Stockholders shall
be entitled to purchase in the Post-Closing Issuance a number of Participation
Securities equal to the lesser of (A) the maximum number of Participation
Securities such Exercising Stockholder has elected to purchase in the
Post-Closing Issuance in its, his or her irrevocable written notice of
acceptance and (B) such Exercising Stockholder’s Participation Portion.

(d) Post-Issuance Participation Notice. Notwithstanding the first sentence of
Section 5.1(a), the Company may elect to deliver a Participation Notice with
respect to any Post-Closing Issuance after completion of such Post-Closing
Issuance. If the Company shall so elect to deliver any Participation Notice
after completion of the applicable Post-Closing Issuance, then the terms of such
Post-Closing Issuance shall be required to permit each of the Participation
Eligible Stockholders receiving such Participation Notice a period of not less
than ten (10) Business Days after delivery thereof to deliver to the Company
with a written commitment to purchase such Participation Eligible Stockholder’s
Participation Portion of the total amount of Participation Securities included
in such Post-Closing Issuance (whether pursuant to the resale of Participation
Securities by the initial purchaser(s) of such Participation Securities or the
issuance by the Company of additional Participation Securities) upon the terms,
and subject to the conditions, set forth in this Section 5.1.

(e) Further Assurances. Each Exercising Stockholder shall take or cause to be
taken all such reasonable actions as are reasonably necessary in order to
consummate expeditiously each Post-Closing Issuance pursuant to this Section
5.1, including (i) executing, acknowledging and delivering consents,
assignments, waivers and other documents or instruments, (ii) filing
applications, reports, returns, filings and other documents or instruments

 

61



--------------------------------------------------------------------------------

with governmental authorities and (iii) otherwise cooperating with the Company
and the Prospective Purchaser. Without limiting the generality of the foregoing,
each such Exercising Stockholder agrees to execute and deliver such subscription
and other agreements as shall be reasonably requested by the Company in
connection with such Post-Closing Issuance.

(f) Expenses. All costs and expenses incurred by the Company and the Sponsor
Stockholders in connection with any proposed Post-Closing Issuance of
Participation Securities (whether or not consummated), including all attorney’s
fees and charges, all accounting fees and charges and, only with respect to the
Company, all finders, brokerage or investment banking fees, charges or
commissions, shall be paid by the Company. The Sponsor Stockholders shall be
required to pay their own finders, brokerage or investment banking fees, charges
or commissions, if any, in connection with any proposed Post-Closing Issuance of
Participation Securities, unless otherwise agreed with the Company.

(g) Closing. The consummation of a Post-Closing Issuance pursuant to this
Section 5.1 (the “Participation Closing”) shall take place on such date, at such
time and at such place as the Company shall specify by notice to each Exercising
Stockholder, but in any event, not earlier than ten (10) Business Days prior to
the date such notice is provided to each Exercising Stockholder (unless
otherwise agreed to by each such Exercising Stockholder). At any Participation
Closing, each Exercising Stockholder shall be delivered the certificates or
other instruments evidencing the Participation Securities to be issued to such
Exercising Stockholder, registered in the name of such Exercising Stockholder or
such holder’s designated nominee, with any transfer tax stamps affixed, if
applicable (other than any transfer tax stamps required by reason of the
Participation Securities being registered in a name other than that of the
Exercising Stockholder), against delivery by such Exercising Stockholder of the
applicable consideration by wire transfer of immediately available funds to the
account or accounts designated by the Company.

Section 5.2. Excluded Transactions. The provisions of this ARTICLE V shall not
apply to Post-Closing Issuances by the Company of any Excluded Securities.

Section 5.3. Termination of ARTICLE V. This ARTICLE V automatically terminates
without any further action upon an IPO.

ARTICLE VI

ADDITIONAL AGREEMENTS

Section 6.1. Further Assurances. From time to time, at the reasonable request of
the MD Stockholders or the SLP Stockholders and without further consideration,
each party hereto shall execute and deliver such additional documents and take
all such further action as may be necessary or appropriate to consummate and
make effective, in the most expeditious manner practicable, the transactions
contemplated by this Agreement.

Section 6.2. Other Businesses; Waiver of Certain Duties.

(a) Each of the Company, the Specified Subsidiaries, and each Stockholder (for
itself and on behalf of the Company) hereby expressly acknowledges and agrees,
to the fullest extent permitted by applicable law and subject to any express
agreement that may from time to time be in effect, any Covered Person may, and
shall have no duty not to:

(i) invest in, carry on and conduct, whether directly, or as a partner in any
partnership, or as a joint venturer in any joint venture, or as an officer,
director, stockholder, equityholder or investor in any Person, or as a
participant in any syndicate, pool, trust or association, any business of any
kind, nature or description, whether or not such business is competitive with or
in the same or similar lines of business as the Company or any of its
Subsidiaries (including for this purpose VMware and its subsidiaries);

 

62



--------------------------------------------------------------------------------

(ii) do business with any client, customer, vendor or lessor of any of the
Company or its Affiliates; and/or

(iii) make investments in any kind of property in which the Company may make
investments.

To the fullest extent permitted by Section 122(17) of the DGCL or any other
applicable law in the event that the applicable entity is not incorporated,
formed or organized as a corporation in the State of Delaware, the Company and
the Specified Subsidiaries hereby renounce any interest or expectancy of the
Company or such Specified Subsidiary, as the case may be, to participate in any
business or investments of any Covered Person as currently conducted or as may
be conducted in the future, and waives any claim against a Covered Person and
shall indemnify a Covered Person against any claim that such Covered Person is
liable to the Company, any Specified Subsidiary or their respective stockholders
for breach of any fiduciary duty solely by reason of such Person’s participation
in any such business or investment. The Company and the Specified Subsidiaries
shall pay in advance any expenses incurred in defense of such claim as provided
in this provision. In the event that a Covered Person acquires knowledge of a
potential transaction or matter which may constitute a corporate opportunity for
both (x) the Covered Person in his or her capacity as a partner, member,
employee, officer or director of the MSD Partners Stockholders or the SLP
Stockholders, as applicable, and (y) the Company or any Specified Subsidiary,
the Covered Person shall not have any duty to offer or communicate information
regarding such corporate opportunity to the Company or any Specified
Subsidiary. To the fullest extent permitted by Section 122(17) of the DGCL or
any other applicable law in the event that the applicable entity is not
incorporated, formed or organized as a corporation in the State of Delaware, the
Company and each Specified Subsidiary hereby renounces any interest or
expectancy of the Company or such Specified Subsidiary in any potential
transaction or matter of which the Covered Person acquires knowledge, except for
any corporate opportunity which is expressly offered to a Covered Person in
writing solely in his or her capacity as an officer or director of the Company,
any Specified Subsidiary or any of their respective Subsidiaries (including for
this purpose VMware and its subsidiaries) and waives any claim against each
Covered Person and shall indemnify a Covered Person against any claim, that such
Covered Person is liable to the Company, any Specified Subsidiary or their
respective stockholders for breach of any fiduciary duty solely by reason of the
fact that such Covered Person (A) pursues or acquires any corporate opportunity
for its own account or the account of any Affiliate or other Person, (B)
directs, recommends, sells, assigns or otherwise transfers such corporate
opportunity to another Person or (C) does not communicate information regarding
such corporate opportunity

 

63



--------------------------------------------------------------------------------

to the Company or such Specified Subsidiary; provided, however, in each such
case, that any corporate opportunity which is expressly offered to a Covered
Person in writing solely in his or her capacity as an officer or director of the
Company, a Specified Subsidiary or any of their respective Subsidiaries
(including for this purpose VMware and its subsidiaries) shall belong to the
Company or such Specified Subsidiary, as the case may be. The Company and the
Specified Subsidiaries shall pay in advance any expenses incurred in defense of
such claim as provided in this provision, except to the extent that a Covered
Person is determined by a final, non-appealable order of a Delaware court having
competent jurisdiction (or any other judgment which is not appealed in the
applicable time) to have breached this Section 6.2(a), in which case any such
advanced expenses shall be promptly reimbursed to the Company or such Specified
Subsidiary, as applicable.

(b) The Company, the Specified Subsidiaries and each of the Stockholders agrees
that the waivers, limitations, acknowledgments and agreements set forth in this
Section 6.2 shall not apply to any alleged claim or cause of action against any
of the Sponsor Stockholders based upon the breach or nonperformance by such
Sponsor Stockholder of this Agreement or any other agreement to which such
Person is a party.

(c) The provisions of this Section 6.2, to the extent that they restrict the
duties and liabilities of the Sponsor Stockholders or any Sponsor Director
otherwise existing at law or in equity, are agreed by the Company, the Specified
Subsidiaries and each of the Stockholders to replace such other duties and
liabilities of the Sponsor Stockholders or any Sponsor Director to the fullest
extent permitted by applicable law.

Section 6.3. Confidentiality.

(a) Each Stockholder agrees to keep confidential and not disclose to any third
party any materials and/or information provided to it by or on behalf of the
Company or any of its Subsidiaries (which for purposes of this Section 6.3 shall
include VMware and its subsidiaries), and, subject to Section 6.3(b), not to use
any such information other than in connection with its investment in the Company
(“Confidential Information”); provided, however, that the term “Confidential
Information” does not include information that:

(i) is already in such recipient’s possession (provided, that such information
is not subject to another confidentiality agreement with or other obligation of
secrecy to any Person);

(ii) is or becomes generally available to the public other than as a result of a
disclosure, directly or indirectly, by such recipient or its Representatives;

(iii) is or becomes available to such recipient on a non-confidential basis from
a source other than any of the Stockholders or any of their respective
Representatives (provided, that such source is not known by such recipient to be
bound by a confidentiality agreement with or other obligation of secrecy to any
Person); and/or

(iv) is or was independently developed by such recipient or its Representatives
without the use of any Confidential Information.

 

64



--------------------------------------------------------------------------------

(b) The Company acknowledges that the SLP Stockholders’ (including its
affiliated private equity funds’) and MSD Partners Stockholders’ (including its
affiliated private equity funds’) review of the Confidential Information will
inevitably enhance their knowledge and understanding of the Company’s and its
Subsidiaries’ industries in a way that cannot be separated from such
Stockholder’s or its affiliated private equity funds’ other knowledge and the
Company agrees that Section 6.3(a) shall not restrict such Stockholder’s
(including its affiliated private equity funds’) use of such overall knowledge
and understanding of such industries, including in connection with the purchase,
sale, consideration of and decisions related to other investments and serving on
the boards of such investments.

(c) Notwithstanding anything in this Section 6.3 to the contrary, any such
Stockholder may disclose Confidential Information to:

(i) such Stockholder’s and its Affiliates’ Representatives who are subject to a
customary confidentiality obligation to such Stockholder or its Affiliates;

(ii) any Person to which such Stockholder offers or may propose to offer to
transfer any DTI Securities (provided, that (x) such transfer would be permitted
by the terms of this Agreement (assuming the receipt of all consents required
hereunder) and (y) the prospective transferee agrees to be subject to a
customary confidentiality agreement with the Company or Dell);

(iii) any other Stockholder or its Affiliates, or their respective
Representatives, or any member of a Board or any board of directors of any
Subsidiary of the Company;

(iv) the extent required to be disclosed by such Stockholder or its Affiliates,
or their respective Representatives, by deposition, interrogatory, request for
documents, subpoena, civil investigative demand or similar process, law,
regulation, legal or judicial process or audit or inquiries by a regulator, bank
examiner or self-regulatory organization or pursuant to mandatory professional
ethics rules (but only to the extent so required and after notifying the Company
to the extent reasonably practicable and requesting confidential treatment);

(v) current or prospective limited partners of a Stockholder or its affiliated
private equity funds who are subject to confidentiality obligations to such
Stockholder or its affiliated private equity funds; and/or

(vi) to such other Person(s) with the Company’s prior written consent.

Section 6.4. Publicity. Except as may be required by applicable law or
regulation (but only after using reasonable best efforts to give the MD
Stockholders and the SLP Stockholders an opportunity to review and comment), no
Stockholder shall make any public announcement regarding, or filings with
respect to, the transactions contemplated by the Merger Agreement without the
prior written consent of the MD Stockholders and the SLP Stockholders.

 

65



--------------------------------------------------------------------------------

Section 6.5. Certain Tax Matters.

(a) Each of the Sponsor Stockholders and the Company acknowledge that, in
connection with the Original Merger, (i) the contribution by the MD Stockholders
of shares of common stock, par value $0.01 per share, of Dell, and cash to the
Company in exchange for shares of Original Stock and (ii) the contribution by
the other Stockholders of shares of common stock, par value $0.01 per share, of
Dell, and cash to the Company in exchange for shares of Original Stock, in each
case, at the Original Closing, taken together (the “Contribution”), were
intended to qualify as an exchange described in Section 351 of the Code. In
connection therewith, each of the Initial SLP Stockholders agreed, without the
prior written consent of the MD Stockholders (such consent not to be
unreasonably withheld, conditioned or delayed); provided, that it shall be
deemed to be unreasonable to withhold such consent if the MD Stockholders have
been advised by their counsel that the Contribution fails to qualify as an
exchange described in Section 351 of the Code), (x) not to take any position
inconsistent with the treatment of the Contribution as an exchange described in
Section 351 of the Code, except to the extent otherwise required pursuant to a
“determination” within the meaning of Section 1313(a) of the Code or a change in
law after the date of the Contribution and (y) not to take any action that could
reasonably be expected to cause the Contribution to fail to qualify as an
exchange described in Section 351 of the Code (including any action that is
inconsistent with the representations warranties or covenants made by such
Stockholder in the Original Agreement).

(b) Each Stockholder that was required to deliver a tax representation letter to
counsel to the MD Stockholders pursuant to Section 2.17 of the Interim Investors
Agreement (a “Tax Representation Letter”), hereby represents and warrants to the
MD Stockholders, as of the Original Closing Date, as follows: (i) such
Stockholder has delivered the Tax Representation Letter in accordance with the
requirements of Section 2.17 of the Interim Investors Agreement and (ii) the
representations and warranties of such Stockholder set forth in such Tax
Representation Letter were true, correct and complete as of the Original Closing
Date. Notwithstanding anything to the contrary herein or in any Tax
Representation Letter delivered by the Company, in no event shall the Company be
liable to any party (including the MD Stockholders) for the failure of any
representation, warranty or covenant contained in its Tax Representation Letter
to be true, correct or complete or for the Company’s failure to comply with any
covenant contained in such Tax Representation Letter.

Section 6.6. Restriction on Employee Equity Program. Without the prior written
consent of the MD Stockholders and the SLP Stockholders, prior to an IPO, the
Company shall not issue, nor shall it permit any of its Subsidiaries to issue,
any options or other equity grants or awards (including any Company Awards)
under any employee equity program unless such options, grants or other awards
(including Company Awards), and any resulting equity securities of the Company
or any of its Subsidiaries, are subject to the terms and provisions of the
Management Stockholders Agreement.

Section 6.7. Expense Reimbursement.

(a) Directors; Board Observers. The Company shall, or shall cause a Specified
Subsidiary to, promptly and upon request, reimburse the MD Stockholders or the
SLP Stockholders, as applicable, for all reasonable and documented out-of-pocket
costs and expenses of their respective director nominees of each Board and the
Board Observers, if any, incurred in connection with Board service, including
travel, lodging and meal expenses in connection with Board or committee
meetings.

 

66



--------------------------------------------------------------------------------

(b) MD Stockholders; SLP Stockholders. From and after the date hereof, Dell
shall pay directly or reimburse, or cause to be paid directly or reimbursed,
with respect to MD, the SLP Stockholders, SLP and its Affiliates:

(i) the ongoing reasonable out-of-pocket costs and expenses incurred by such
Persons in connection with the MD Stockholders’ and the SLP Stockholders’
investment in the Company, including (A) fees, expenses and reasonable
out-of-pocket disbursements of any independent professionals and organizations,
including independent accountants, outside legal counsel or consultants retained
by such Persons, (B) reasonable costs and expenses of any outside services or
independent contractors such as financial printers, couriers, business
publications, on-line financial services or similar services, retained or used
by such Persons or any of their respective Affiliates and (C) transportation or
any other expense not associated with their or their Affiliates’ ordinary
operations;

(ii) the payment or reimbursement of the SLP Stockholders’ or their Affiliates’
reasonable out-of-pocket costs and expenses for their “value creation” personnel
and/or employees, but only to the extent that the MD Stockholders or the Company
have requested such personnel or employees to provide services to the Company
and/or its Subsidiaries pursuant to an engagement letter agreed with the Company
and/or its Subsidiaries; and

(iii) payment or reimbursement of the costs and expenses (including internal
costs, overhead, compensation and expenses of a similar nature, but excluding
the costs and expenses paid or reimbursed pursuant to Section 6.7(b)(ii)) for
the SLP Stockholders or their Affiliates’ “value creation” personnel and/or
employees, but only to the extent that the MD Stockholders or the Company have
requested such personnel or employees to provide services to the Company and/or
its Subsidiaries pursuant to an engagement letter agreed with the Company and/or
its Subsidiaries;

provided, that all payments or reimbursement for such expenses will be made by
wire transfer in same-day funds to the bank account(s) designated by such
applicable Stockholder or its relevant Affiliate promptly upon or as soon as
practicable following request for reimbursement.

(c) Co-Investors. To the extent (A) any of the MD Stockholders has agreed with
one or more MD Co-Investors to provide for ongoing reimbursement of reasonable
and documented out-of-pocket expenses of such MD Co-Investors for monitoring
their investment in the Company or the MSD Partners Stockholders have agreed
with one or more MSD Partners Co-Investors to provide for ongoing reimbursement
of reasonable and documented out-of-pocket expenses of such MSD Partners
Co-Investors for monitoring their investment in the Company and (B) Merger Sub
has entered into one or more letter agreements with any such MD Co-Investors
and/or any such MSD Partners Co-Investors with respect thereto, the Company
hereby assumes each such letter agreement and agrees to pay and perform, all
unperformed obligations of Merger Sub under and pursuant to each such letter
agreement; provided, that in no event shall

 

67



--------------------------------------------------------------------------------

the aggregate amount of reimbursement of such expenses for all MD Co-Investors
and MSD Partners Co-Investors exceed $1,000,000 without the prior written
consent of the SLP Stockholders.

Section 6.8. Information Rights; Visitation Rights.

(a) Information Rights.

(i) Information Generally. The Company shall deliver, or cause to be delivered,
to each of (v) the MD Stockholders (for so long they are entitled to nominate a
Group II Director or MD Post-IPO Director Nominee), (w) the SLP Stockholders
(for so long as they are entitled to nominate a Group III Director or SLP
Post-IPO Director Nominee), (x) the 10% Holders, (y) solely with respect to the
subsequent clauses (B), (C) and (D), the 5% Holders and the MSD Partners
Stockholders and (z) the VCOC Investors or their designated representatives:

(A) to the extent prepared in the ordinary course of business of the Company
and/or any of its Subsidiaries (which for purposes of this Section 6.8 shall
include VMware and its subsidiaries), as soon as available, and in any event
within thirty (30) days after the end of each month, the consolidated balance
sheet (or other similar monthly financial accounts) of the Company and its
consolidated Subsidiaries as at the end of such month and the related
consolidated statements of income, cash flows and changes in stockholders’
equity for such month and the portion of the fiscal year then ended of the
Company and its consolidated Subsidiaries, in each case, setting forth the
figures for the corresponding periods of the previous fiscal year, or, in the
case of such balance sheet, for the last day of such month, in comparative form,
all in reasonable detail (or in such other presentation or format as is prepared
in the ordinary course of business of the Company and/or any of its
Subsidiaries);

(B) as soon as available and in any event within forty-five (45) days after the
end of each of the first three (3) quarters of each fiscal year of the Company,
consolidated balance sheets of the Company and its consolidated Subsidiaries as
of the end of such period, and the related consolidated statements of income,
cash flows and changes in stockholders’ equity of the Company and its
consolidated Subsidiaries for the period then ended and the portion of the
fiscal year then ended, in each case (x) prepared in conformity with generally
accepted accounting principles in the United States applied on a consistent
basis, except as otherwise noted therein, and subject to the absence of
footnotes and to year-end adjustments and (y) setting forth the figures for the
corresponding periods of the previous fiscal year, or, in the case of such
balance sheet, for the last day of such fiscal quarter, in comparative form, all
in reasonable detail;

(C) as soon as available and in any event within ninety (90) days after the end
of each fiscal year of the Company, (1) a copy of the audited consolidated
balance sheet of the Company and its consolidated Subsidiaries as of the end of
such fiscal year, and the audited consolidated statements of income,

 

68



--------------------------------------------------------------------------------

cash flows and changes in stockholders’ equity of the Company and its
consolidated Subsidiaries for the fiscal year then ended, in each case, (x)
prepared in conformity with generally accepted accounting principles in the
United States applied on a consistent basis, except as otherwise noted therein,
(y) setting forth in comparative form the figures for the immediately preceding
fiscal year, all in reasonable detail and (2) a copy of the report, opinion or
certification of the Company’s independent accountant with respect to the
Company’s financial statements for such fiscal year;

(D) to the extent prepared in the ordinary course of business, with reasonable
promptness after the transmission (but in any event, within three (3) Business
Days), a copy of each valuation of the Company undertaken for purposes of
management equity grants;

(E) as soon as practicable after the discovery by any member of senior
management of the Company or any Specified Subsidiary of any material adverse
event or material litigation, a written statement summarizing such event or
litigation in reasonable detail; and

(F) with reasonable promptness after the transmission or occurrence (but in any
event, within three (3) Business Days), other reports, including communications
directed at stockholders of the Company generally or the financial community,
and any reports filed by the Company with the SEC or any stock exchange (if and
when applicable).

(ii) Debt Financing-Related Information. The Company shall deliver, or cause to
be delivered, to each of (w) the MD Stockholders, (x) the SLP Stockholders, (y)
the MSD Partners Stockholders and (z) the 5% Holders all information required to
be delivered by the Company or its Subsidiaries to the creditors, lenders and/or
noteholders pursuant to the terms of the senior secured indebtedness and the
debt securities, in each case, incurred or issued to finance the Merger and the
transactions contemplated thereby and by the related transactions entered into
in connection therewith, as such indebtedness may be in effect from time to
time.

(iii) Other Information. The Company shall deliver, or cause to be delivered
with reasonable promptness to the MD Stockholders and the SLP Stockholders such
other information and data with respect to the Company or any of its
consolidated Subsidiaries as from time to time may be reasonably requested by
such Stockholder, including a complete, correct and accurate capitalization
table for the DTI Securities.

(iv) SEC Filings. At any time during which the Company is subject to the
periodic reporting requirements of the Exchange Act or voluntarily reports
thereunder, the Company may satisfy its obligations pursuant to Section
6.8(a)(i)(B) and Section 6.8(a)(i)(C) by filing with the SEC (via the EDGAR
system) on a timely basis annual and quarterly reports satisfying the
requirements of the Exchange Act.

 

69



--------------------------------------------------------------------------------

(b) Visitation Rights.

(i) The Company shall, and shall cause its Subsidiaries to, permit each of (x)
the MD Stockholders (for so long as they either (1) beneficially own at least 5%
of the issued and outstanding DTI Common Stock or (2) are entitled to nominate a
Group II Director or MD Post-IPO Director Nominee), (y) the MSD Partners
Stockholders (for so long as they beneficially own at least 5% of the issued and
outstanding DTI Common Stock) and (z) the SLP Stockholders (for so long as they
either (1) beneficially own at least 5% of the issued and outstanding DTI Common
Stock or (2) are entitled to nominate a Group III Director or SLP Post-IPO
Director Nominee), at any time and from time to time during normal business
hours and with reasonable prior notice, reasonable access to:

(A) examine and make copies of and abstracts from the books, records, material
contracts, properties, employees and management of the Company and its
Subsidiaries;

(B) visit the properties of the Company and its Subsidiaries; and

(C) discuss the affairs, finances and accounts of the Company and its
Subsidiaries with any of the directors, officers or employees of the Company and
the independent accountants of the Company.

(c) Termination of Section 6.8. The provisions of this Section 6.8 shall
automatically terminate upon the completion of an IPO, other than with respect
to the MD Stockholders, the MSD Partners Stockholders and the SLP Stockholders.

Section 6.9. Cooperation with Reorganizations and SEC Filings.

(a) Mergers, Reorganizations, Etc. In the event of any merger, amalgamation,
statutory share exchange or other business combination or reorganization of the
Company, on the one hand, with any of its Subsidiaries (which for this purpose
includes VMware and its subsidiaries), on the other hand, the Stockholders
shall, to the extent necessary, as determined by the approval of the MD
Stockholders and the SLP Stockholders, execute a stockholders agreement with
terms that are substantially equivalent (to the extent practicable) to, mutatis
mutandis, such terms of this Agreement.

(b) IPO Reorganization. Notwithstanding anything herein to the contrary, in
connection with and subject to the consummation of any IPO, each of the
Stockholders hereby acknowledges and agrees that, except as otherwise agreed to
by the MD Stockholders and the SLP Stockholders, each share of Series A Common
Stock held by any (i) “Management Stockholder” party to the Management
Stockholders Agreement (as “Management Stockholder” is defined therein) and (ii)
“New Class A Stockholder” party to the Class A Stockholders Agreement (as “New
Class A Stockholder” is defined therein) shall be exchanged for a newly issued
share of Class C DTI Common Stock.

(c) Further Assurances. In connection with any proposed transaction contemplated
by Section 6.9(a) or Section 6.9(b), each Stockholder shall take such actions as
may be reasonably required and otherwise cooperate in good faith with the
Company and the other Stockholders, including taking all actions reasonably
requested by the Company or the MD

 

70



--------------------------------------------------------------------------------

Stockholders and the SLP Stockholders, acting jointly, and executing and
delivering all agreements, instruments and documents as may be reasonably
required in order to consummate any such proposed transaction contemplated by
Section 6.9(a) or Section 6.9(b).

(d) SEC Filings. Each Stockholder agrees, to the extent practicable and as
requested by the MD Stockholders and the SLP Stockholders, acting jointly, to
use reasonable efforts to take or avoid taking (as applicable) actions that
would potentially cause liability to the Company or any Stockholder under
Section 13 or Section 16 of the Exchange Act or the rules and regulations
promulgated thereunder. To the extent that the Company or any Stockholder
determines that it is obligated to make filings under Section 13 or Section 16
of the Exchange Act or the rules and regulations promulgated thereunder, each
Stockholder agrees to use reasonable efforts to cooperate with the Person that
determines that it has such a filing obligation, including by promptly providing
information reasonably required by such Person for any such filing.

Section 6.10. VMware Board of Directors. Unless otherwise agreed to by the MD
Stockholders and the SLP Stockholders, for so long as the Company and/or its
Subsidiaries beneficially own securities of VMware representing a majority of
the votes entitled to be cast for the election of the members of the VMware
Board of Directors, the Company agrees to take, and cause its Subsidiaries to
take, any and all actions available to it or them to ensure that a
representative designated by each of (a) the MD Stockholders, for so long as a
Designation Rights Trigger Event has not occurred with respect to the Class A
DTI Common Stock, and (b) the SLP Stockholders, for so long as a Designation
Rights Trigger Event has not occurred with respect to the Class B DTI Common
Stock, will be nominated and elected to serve as a member of the VMware Board of
Directors.

Section 6.11. VMware Section 16 Liability. The Company will not and shall cause
its Subsidiaries (including VMware and its subsidiaries) not to enter into or
effect any transaction in Class V Common Stock or the common stock or other
securities of VMware that could potentially cause liability to any MD
Stockholder, MSD Partners Stockholder, SLP Stockholder or any of their
respective Affiliates under Section 16 of the Exchange Act by virtue of such
Person’s ownership of stock of the Company or as a member of the Company’s Board
or the board of directors of VMware, in each case without the prior written
consent of each of the foregoing parties which could incur such liability.

ARTICLE VII

ADDITIONAL PARTIES

Section 7.1. Additional Parties. Additional parties may be added to and be bound
by and receive the benefits afforded by, and be subject to the obligations
provided by, this Agreement upon the execution and delivery of a Joinder
Agreement in the form attached hereto as Annex A-1 by such additional party to
the Company and the acceptance thereof by the Company, provided, however, that
the addition of Specified Subsidiaries to this Agreement shall be governed by
Section 3.2(a) and not this Section 7.1. To the extent permitted by Section 9.8,
amendments may be effected to this Agreement reflecting such rights and
obligations, consistent with the terms of this Agreement, of such additional
Stockholder as the MD Stockholders, the SLP Stockholders and such additional
Stockholder may agree. Promptly after signing and

 

71



--------------------------------------------------------------------------------

delivering such a Joinder Agreement, the Company will promptly deliver an
updated Capitalization Table to each Stockholder and separately, upon written
request by any Stockholder, a conformed copy of such Joinder Agreement.

ARTICLE VIII

INDEMNIFICATION; INSURANCE

Section 8.1. Indemnification of Directors. In addition to any other
indemnification rights that the directors have pursuant to the Organizational
Documents of the Company, each of the directors of the Company shall have the
right to enter into, and the Company agrees to enter into, an indemnification
agreement substantially in the form of Annex C attached hereto (the “Director
Indemnification Agreements”).

Section 8.2. Indemnification of Stockholders.

(a) To the fullest extent permitted by applicable law, the Company will, and
will cause each of the Specified Subsidiaries to, indemnify, exonerate and hold
the Stockholders and each of their respective partners, stockholders, members,
Affiliates, directors, officers, fiduciaries, managers, controlling Persons,
employees and agents and each of the partners, stockholders, members,
Affiliates, directors, officers, fiduciaries, managers, controlling Persons,
employees and agents of each of the foregoing (collectively, the “Indemnitees”)
free and harmless from and against any and all actions, causes of action, suits,
claims, proceedings, liabilities, losses, damages and costs and out-of-pocket
expenses in connection therewith (including reasonable attorneys’ fees and
expenses) incurred by the Indemnitees or any of them before or after the date of
this Agreement (collectively, the “Indemnified Liabilities”), arising out of any
action, cause of action, suit, arbitration or claim arising directly or
indirectly out of, or in any way relating to, (i) such Stockholder’s or its
Affiliates’ ownership of Securities or such Stockholder’s or its Affiliates’
control or ability to influence the Company or any of its Subsidiaries (which
for purposes of this ARTICLE VIII shall include VMware and its subsidiaries) or
their respective predecessors or successors (other than any such Indemnified
Liabilities (x) to the extent such Indemnified Liabilities arise out of any
willful breach of this Agreement by such Indemnitee or its Affiliates or other
related Persons or (y) without limiting any other rights to indemnification, to
the extent such control or the ability to control the Company or any of its
Subsidiaries derives from such Stockholder’s or its Affiliates’ capacity as an
officer or director of the Company or any of its Subsidiaries) or (ii) the
business, operations, properties, assets or other rights or liabilities of the
Company or any of its Subsidiaries; provided, however, that if and to the extent
that the foregoing undertaking may be unavailable or unenforceable for any
reason, the Company will, and will cause the Specified Subsidiaries to, make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law. For the purposes of this
Section 8.2, none of the circumstances described in the limitations contained in
the proviso in the immediately preceding sentence shall be deemed to apply
absent a final non-appealable judgment of a court of competent jurisdiction to
such effect, in which case to the extent any such limitation is so determined to
apply to any Indemnitee as to any previously advanced indemnity payments made by
the Company or any of the Specified Subsidiaries, then such payments shall be
promptly repaid by such Indemnitee to the Company and the Specified
Subsidiaries, as applicable. The rights of any Indemnitee to indemnification
hereunder will be in addition to any other rights any

 

72



--------------------------------------------------------------------------------

such Person may have under any other agreement or instrument to which such
Indemnitee is or becomes a party or is or otherwise becomes a beneficiary or
under law or regulation or under the Organizational Documents of the Company or
any of its Subsidiaries.

(b) The Company acknowledges and agrees that the Company shall, and to the
extent applicable shall cause the Specified Subsidiaries to, be fully and
primarily responsible for the payment to the Indemnitee in respect of
Indemnified Liabilities in connection with any Jointly Indemnifiable Claim,
pursuant to and in accordance with (as applicable) the terms of (i) applicable
law, (ii) the Organizational Documents of the Company, (iii) the Director
Indemnification Agreements, (iv) this Agreement, (v) any other agreement between
the Company or any Specified Subsidiary and the Indemnitee pursuant to which the
Indemnitee is indemnified, (vi) the laws of the jurisdiction of incorporation or
organization of any Specified Subsidiary and/or (vii) the Organizational
Documents of any Specified Subsidiary (clauses (i) through (vii) collectively,
the “Indemnification Sources”), irrespective of any right of recovery the
Indemnitee may have from any Indemnitee Related Entities. Under no circumstance
shall the Company or any Specified Subsidiary be entitled to any right of
subrogation or contribution by the Indemnitee-Related Entities and no right of
advancement or recovery the Indemnitee may have from the Indemnitee-Related
Entities shall reduce or otherwise alter the rights of the Indemnitee or the
obligations of the Company or any Specified Subsidiary under the Indemnification
Sources. In the event that any of the Indemnitee-Related Entities shall make any
payment to the Indemnitee in respect of indemnification with respect to any
Jointly Indemnifiable Claim, (x) the Company shall, and to the extent applicable
shall cause the Specified Subsidiaries to, reimburse the Indemnitee-Related
Entity making such payment to the extent of such payment promptly upon written
demand from such Indemnitee-Related Entity, (y) to the extent not previously and
fully reimbursed by the Company and/or any Specified Subsidiary pursuant to
clause (x), the Indemnitee-Related Entity making such payment shall be
subrogated to the extent of the outstanding balance of such payment to all of
the rights of recovery of the Indemnitee against the Company and/or any
Specified Subsidiary, as applicable, and (z) Indemnitee shall execute all papers
reasonably required and shall do all things that may be reasonably necessary to
secure such rights, including the execution of such documents as may be
necessary to enable the Indemnitee-Related Entities effectively to bring suit to
enforce such rights.

(c) The Company and Stockholders agree that each of the Indemnitees and
Indemnitee-Related Entities shall be third-party beneficiaries with respect to
this Section 8.2, entitled to enforce this Section 8.2 as though each such
Indemnitee and Indemnitee-Related Entity were a party to this Agreement. The
Company shall cause each of the Specified Subsidiaries to perform the terms and
obligations of this Section 8.2 as though each such Specified Subsidiary was a
party to this Agreement.

Section 8.3. Insurance. The Company shall, and shall cause the Specified
Subsidiaries to, at all times maintain a policy or policies of insurance
providing directors’ and officers’ liability insurance to the extent reasonably
satisfactory to the MD Stockholders and the SLP Stockholders, and Indemnitees
shall be covered by such policy or policies, in accordance with its or their
terms, to the maximum extent of the coverage provided to any other director or
officer of the Company or any Specified Subsidiary. If, at the time the Company
or any of the Specified Subsidiaries receives from an Indemnitee any notice of
the commencement of any action, cause of action, suit, claim or proceeding, and
the Company or a Specified Subsidiary has such insurance in effect which would
reasonably be expected to cover such Action or Proceeding, the Company shall
give prompt notice of the commencement of such action, cause

 

73



--------------------------------------------------------------------------------

of action, suit, claim or proceeding to the insurers in accordance with the
procedures set forth in such policy or policies. The Company shall thereafter
take all necessary or reasonably desirable action to cause such insurers to pay,
on behalf of the Indemnitees, all amounts payable as a result of such action,
cause of action, suit, claim or proceeding in accordance with the terms of such
policy or policies.

ARTICLE IX

MISCELLANEOUS

Section 9.1. Entire Agreement. This Agreement (together with the Management
Stockholders Agreement, the Registration Rights Agreement, the Class A
Stockholders Agreement, the Class C Stockholders Agreement and the Subscription
Agreements) constitutes the entire understanding and agreement between the
parties and supersedes and replaces any prior understanding, agreement or
statement of intent, in each case, written or oral, of any and every nature with
respect thereto. In the event of any inconsistency between this Agreement and
any document executed or delivered to effect the purposes of this Agreement,
including the Organizational Documents of any Person, this Agreement shall
govern as among the parties hereto. Each of the parties hereto shall exercise
all voting and other rights and powers available to it so as to give effect to
the provisions of this Agreement and, if necessary, to procure (so far as it is
able to do so) any required amendment to the Company’s and/or its Subsidiaries’
Organizational Documents, in order to cure any such inconsistency.

Section 9.2. Effectiveness. This Agreement shall become effective solely upon
(i) execution of this Agreement by each of the Company and the Sponsor
Stockholders and (ii) the consummation of the Closing (as defined in the Merger
Agreement). In the event that the Merger Agreement is terminated for any reason
without the Closing having occurred, this Agreement shall not become effective,
shall be void ab initio and the Original Agreement shall continue in full force
and effect without amendment or restatement.

Section 9.3. Specific Performance. The parties hereto agree that the obligations
imposed on them in this Agreement are special, unique and of an extraordinary
character, and that, in the event of breach by any party, damages would not be
an adequate remedy and each of the other parties shall be entitled to specific
performance and injunctive and other equitable relief in addition to any other
remedy to which it may be entitled, at law or in equity. The parties hereto
further agree to waive any requirement for the securing or posting of any bond
in connection with the obtaining of any such injunctive or other equitable
relief.

Section 9.4. Governing Law. This Agreement and all claims or causes of action
(whether in tort, contract or otherwise) that may be based upon, arise out of or
relate to this Agreement or the negotiation, execution or performance of this
Agreement (including any claim or cause of action based upon, arising out of or
related to any representation or warranty made in or in connection with this
Agreement) shall be governed by and construed in accordance with the laws of the
State of Delaware, regardless of the laws that might otherwise govern under
applicable principles of conflicts of laws.

 

74



--------------------------------------------------------------------------------

Section 9.5. Submissions to Jurisdictions; WAIVER OF JURY TRIAL.

(a) Each of the parties hereto hereby irrevocably acknowledges and consents that
any legal action or proceeding brought with respect to this Agreement or any of
the obligations arising under or relating to this Agreement shall be brought and
determined exclusively in the Court of Chancery in the State of Delaware (or,
only if the Court of Chancery in the State of Delaware declines to accept
jurisdiction over a particular matter, any Federal court of the United States of
America sitting in the State of Delaware), and each of the parties hereto hereby
irrevocably submits to and accepts with regard to any such action or proceeding,
for itself and in respect of its property, generally and unconditionally, the
exclusive jurisdiction of the Court of Chancery in the State of Delaware (or,
only if the Court of Chancery in the State of Delaware declines to accept
jurisdiction over a particular matter, any Federal court of the United States of
America sitting in the State of Delaware). Each party hereby further irrevocably
waives any claim that the Court of Chancery in the State of Delaware (or, only
if the Court of Chancery in the State of Delaware declines to accept
jurisdiction over a particular matter, any Federal court of the United States of
America sitting in the State of Delaware) lacks jurisdiction over such party,
and agrees not to plead or claim, in any legal action or proceeding with respect
to this Agreement or the transactions contemplated hereby brought in the Court
of Chancery in the State of Delaware (or, only if the Court of Chancery in the
State of Delaware declines to accept jurisdiction over a particular matter, any
Federal court of the United States of America sitting in the State of Delaware),
that any such court lacks jurisdiction over such party.

(b) Each party irrevocably consents to the service of process in any legal
action or proceeding brought with respect to this Agreement or any of the
obligations arising under or relating to this Agreement by the mailing of copies
thereof by registered or certified mail, postage prepaid, to such party, at its
address for notices as provided in Section 9.13 of this Agreement, such service
to become effective ten (10) days after such mailing. Each party hereby
irrevocably waives any objection to such service of process and further
irrevocably waives and agrees not to plead or claim in any action or proceeding
commenced hereunder or under any other documents contemplated hereby, that
service of process was in any way invalid or ineffective. Subject to Section
9.5(c), the foregoing shall not limit the rights of any party to serve process
in any other manner permitted by applicable law. The foregoing consents to
jurisdiction shall not constitute general consents to service of process in the
State of Delaware for any purpose except as provided above and shall not be
deemed to confer rights on any Person other than the respective parties to this
Agreement.

(c) Each of the parties hereto hereby waives any right it may have under the
laws of any jurisdiction to commence by publication any legal action or
proceeding with respect to this Agreement or any of the obligations under or
relating to this Agreement. To the fullest extent permitted by applicable law,
each of the parties hereto hereby irrevocably waives the objection which it may
now or hereafter have to the laying of the venue of any suit, action or
proceeding with respect to this Agreement or any of the obligations arising
under or relating to this Agreement in the Court of Chancery in the State of
Delaware (or, only if the Court of Chancery in the State of Delaware declines to
accept jurisdiction over a particular matter, any Federal court of the United
States of America sitting in the State of Delaware), and hereby further
irrevocably waives and agrees not to plead or claim that the Court of Chancery
in the State of Delaware (or, only if the Court of Chancery in the State of
Delaware declines to accept jurisdiction over a particular matter, any Federal
court of the United States of America sitting in the State of Delaware) is not a
convenient forum for any such suit, action or proceeding.

 

75



--------------------------------------------------------------------------------

(d) The parties hereto agree that any judgment obtained by any party hereto or
its successors or assigns in any action, suit or proceeding referred to above
may, in the discretion of such party (or its successors or assigns), be enforced
in any jurisdiction, to the extent permitted by applicable law.

(e) EACH OF THE PARTIES HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY
SUIT, ACTION OR PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH OF
THE PARTIES (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF ANY SUIT, ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
9.5(e).

Section 9.6. Obligations. All obligations hereunder shall be satisfied in full
without set-off, defense or counterclaim.

Section 9.7. Consents, Approvals and Actions.

(a) MD Stockholders. All actions required to be taken by, or approvals or
consents of, the MD Stockholders under this Agreement, the Management
Stockholders Agreement, the Class A Stockholders Agreement, the Class C
Stockholders Agreement and the Registration Rights Agreement, shall be taken by
consent or approval by, or agreement of MD or his permitted assignee; provided,
that upon the occurrence and during the continuation of a Disabling Event, such
approval or consent shall be taken by consent or approval by, or agreement of,
the holders of a majority of the DTI Securities held by the MD Stockholders, and
in each case, such consent, approval or agreement shall constitute the necessary
action, approval or consent by the MD Stockholders.

(b) SLP Stockholders. All actions required to be taken by, or approvals or
consents of, the SLP Stockholders under this Agreement, the Management
Stockholders Agreement, the Class A Stockholders Agreement, the Class C
Stockholders Agreement and the Registration Rights Agreement, shall be taken by
consent or approval by, or agreement of the holders of a majority of the DTI
Securities held by the SLP Stockholders, and in each case such consent, approval
or agreement shall constitute the necessary action, approval or consent by the
SLP Stockholders.

(c) MSD Partners Stockholders. All actions required to be taken by, or approvals
or consents of, the MSD Partners Stockholders under this Agreement, the
Management

 

76



--------------------------------------------------------------------------------

Stockholders Agreement, the Class A Stockholders Agreement, the Class C
Stockholders Agreement and the Registration Rights Agreement, shall be taken by
consent or approval by, or agreement of, the holders of a majority of the DTI
Securities held by the MSD Partners Stockholders, and such consent, approval or
agreement shall constitute the necessary action, approval or consent by the MSD
Partners Stockholders.

Section 9.8. Amendment; Waiver.

(a) Except as set forth in Section 9.8(b), any amendment, modification,
supplement or waiver to or of any provision of this Agreement, the Management
Stockholders Agreement, the Class A Stockholders Agreement, the Class C
Stockholders Agreement or the Registration Rights Agreement shall require the
prior written approval of the MD Stockholders and the SLP Stockholders;
provided, that if the express terms of any such amendment, modification,
supplement or waiver disproportionately and adversely affects a Stockholder
(other than the Sponsor Stockholders) or an MSD Partners Stockholder relative to
the SLP Stockholders, it shall require the prior written consent of the holders
of a majority of the DTI Securities held by such affected Stockholders and their
Permitted Transferees in the aggregate.

(b) Notwithstanding the foregoing, (i) any addition of a transferee of DTI
Securities or a recipient of DTI Securities as a party hereto pursuant to
ARTICLE VII shall not constitute an amendment hereto and the applicable Joinder
Agreement need be signed only by the Company and such transferee or recipient
and (ii) the Company shall promptly amend the books and records of the Company
appropriately and as and to the extent necessary to reflect the removal or
addition of a Stockholder, any changes in the amount and/or type of DTI
Securities beneficially owned by each Stockholder and/or the addition of a
transferee of DTI Securities or a recipient of any DTI Securities, in each case,
pursuant to and in accordance with the terms of this Agreement.

(c) Any failure by any party at any time to enforce any of the provisions of
this Agreement shall not be construed a waiver of such provision or any other
provisions hereof. The waiver by any party hereto of a breach of any provision
of this Agreement shall not operate or be construed as a further or continuing
waiver of such breach or as a waiver of any other or subsequent breach. Except
as otherwise expressly provided herein, no failure on the part of any party to
exercise, and no delay in exercising, any right, power or remedy hereunder, or
otherwise available in respect hereof at law or in equity, shall operate as a
waiver thereof, nor shall any single or partial exercise of such right, power or
remedy by such party preclude any other or further exercise thereof or the
exercise of any other right, power or remedy.

Section 9.9. Assignment of Rights By Stockholders.

(a) Subject to Section 9.9(b), no Stockholder may assign or transfer its rights
under this Agreement except with the prior consent of the MD Stockholders and
the SLP Stockholders. Any purported assignment of rights or obligations under
this Agreement in derogation of this Section 9.9 shall be null and void.

(b) Notwithstanding anything in this Agreement to the contrary (but without
limiting the restrictions on transfer contained in ARTICLE IV):

(i) the MD Stockholders may assign or transfer their rights under this Agreement
solely in connection with, and subject to the consummation of, a Qualified Sale
Transaction; and

 

77



--------------------------------------------------------------------------------

(ii) the SLP Stockholders may assign or transfer all of their rights under this
Agreement to any Person to whom the SLP Stockholders transfer DTI Securities
beneficially owned by the SLP Stockholders (and such transferee who is
transferred such rights shall be deemed to be the SLP Stockholders for all
purposes hereunder); provided, that the SLP Stockholders may only assign or
transfer all of their rights under or pursuant to ARTICLE III and Section 4.7(a)
(and thereafter the SLP Stockholders shall retain no such rights) to any Person
or group of Affiliated Persons to whom the SLP Stockholders transfer greater
than a majority of the DTI Securities beneficially owned by the SLP Stockholders
immediately following the Closing (as adjusted for any stock split, stock
dividend, reverse stock split or similar event occurring after the Closing) (and
such transferee who is transferred such rights shall be deemed to be the SLP
Stockholders for all purposes hereunder); provided, further, that the SLP
Stockholders may only assign or transfer (A) all of their rights under or
pursuant to Section 3.1(c)(iv)(B) prior to an IPO and (B) their rights set forth
in Section 3.3, in whole but not in part; provided, further, that the SLP
Stockholders shall retain the right, at their election, to be deemed the “SLP
Stockholders” for purposes of ARTICLE IV (other than the right to be an
Initiating Drag-Along Seller pursuant to clause (y) of the definition thereof);
and

(iii) the MSD Partners Stockholders may assign or transfer all of their rights
under this Agreement to any Person or group of Affiliated Persons to whom the
MSD Partners Stockholders transfer greater than a majority of the DTI Securities
beneficially owned by the MSD Partners Stockholders immediately following the
Closing (as adjusted for any stock split, stock dividend, reverse stock split or
similar event occurring after the Closing) (and such transferee who is
transferred such rights shall be deemed to be the MSD Partners Stockholders for
all purposes hereunder).

Section 9.10. Binding Effect. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
parties’ successors and permitted assigns.

Section 9.11. Third Party Beneficiaries. Except for Section 3.5, Section 6.2,
ARTICLE VIII and Section 9.14 (which will be for the benefit of the Persons set
forth therein, and any such Person will have the rights provided for therein),
this Agreement does not create any rights, claims or benefits inuring to any
Person that is not a party hereto, and it does not create or establish any third
party beneficiary hereto.

Section 9.12. Termination. This Agreement shall terminate only (i) by written
consent of the MD Stockholders (for so long as the MD Stockholders own DTI
Securities) and the SLP Stockholders (for so long as the SLP Stockholders own
DTI Securities), (ii) upon the consummation of a Drag-Along Sale or (iii) upon
the dissolution or liquidation of the Company; provided, that Section 3.5 shall
survive any such termination and remain in full force and effect; provided,
further, that in the case of a termination pursuant to clauses (i) or (ii),
Section 6.7 and

 

78



--------------------------------------------------------------------------------

ARTICLE VIII shall survive any such termination and remain in full force and
effect unless and solely to the extent expressly waived in writing, with
reference to such provisions, by the MD Stockholders and the SLP Stockholders.

Section 9.13. Notices. Any and all notices, designations, offers, acceptances or
other communications provided for herein shall be deemed to be sufficient if
contained in a written instrument delivered in person or sent by facsimile (with
written confirmation of transmission), e-mail (with written confirmation of
transmission) or nationally-recognized overnight courier, which shall be
addressed:

(a) in the case of the Company, to its principal office to the attention of its
General Counsel;

(b) in the case of the Stockholders identified below, to the following
respective addresses, e-mail addresses or facsimile numbers:

 

If to any of the SLP Stockholders or the SLP Denali Co-Investor, to: c/o Silver
Lake Partners 2775 Sand Hill Road Suite 100 Menlo Park, CA 94025 Attention:  
Karen King Facsimile:   (650) 233-8125 E-mail:  karen.king@silverlake.com and  
c/o Silver Lake Partners 9 West 57th Street 32nd Floor New York, NY 10019
Attention:   Andrew J. Schader Facsimile:   (212) 981-3535 E-mail:
 andy.schader@silverlake.com with a copy (which shall not constitute actual or
constructive notice) to: Simpson Thacher & Bartlett LLP 2475 Hanover Street Palo
Alto, CA 94304 Attention:   Rich Capelouto   Chad A. Skinner Facsimile:   (650)
251-5002 Email:  rcapelouto@stblaw.com Email:  cskinner@stblaw.com

 

79



--------------------------------------------------------------------------------

If to any of the MD Stockholders, to: Michael S. Dell c/o Dell Inc. One Dell Way
Round Rock, TX 78682 Facsimile:   (512) 283-1469 Email:  michael@dell.com with a
copy (which shall not constitute actual or constructive notice) to: Wachtell,
Lipton, Rosen & Katz 51 West 52nd Street New York, NY 10019 Attention:   Steven
A. Rosenblum   Andrew J. Nussbaum   Gordon S. Moodie Facsimile:   (212) 403-2000
Email:  sarosenblum@wlrk.com Email:  ajnussbaum@wlrk.com
Email:  gsmoodie@wlrk.com and MSD Capital, L.P. 645 Fifth Avenue 21st Floor  
New York, NY 10022-5910 Attention:   Marc R. Lisker   Marcello Liguori
Facsimile:   (212) 303-1772 Email:  mlisker@msdcapital.com Email:
 mliguori@msdcapital.com If to any of the MSD Partners Stockholders, to: MSD
Partners, L.P.

645 Fifth Avenue

21st Floor

New York, NY 10022-5910

Attention:   Marc R. Lisker   Marcello Liguori Facsimile:   (212) 303-1772
Email:  mlisker@msdpartners.com Email:  mliguori@msdpartners.com

 

80



--------------------------------------------------------------------------------

with a copy (which shall not constitute actual or constructive notice) to:
Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, NY 10019

Attention:   Steven A. Rosenblum   Andrew J. Nussbaum   Gordon S. Moodie
Facsimile:   (212) 403-2000 Email:  sarosenblum@wlrk.com Email:
 ajnussbaum@wlrk.com Email:  gsmoodie@wlrk.com

(c) in the case of any other Stockholder, to the address, e-mail address or
facsimile number appearing in the Capitalization Table provided by the Company
and/or in its Joinder Agreement (if applicable).

Any and all notices, designations, offers, acceptances or other communications
shall be conclusively deemed to have been given, delivered or received (i) in
the case of personal delivery, on the day of actual delivery thereof, (ii) in
the case of facsimile or e-mail, on the day of transmittal thereof if given
during the normal business hours of the recipient, and on the Business Day
during which such normal business hours next occur if not given during such
hours on any day and (iii) in the case of dispatch by nationally-recognized
overnight courier, on the next Business Day following the disposition with such
nationally-recognized overnight courier. By notice complying with the foregoing
provisions of this Section 9.13, each party shall have the right to change its
mailing address, e-mail address or facsimile number for the notices and
communications to such party. The Stockholders hereby consent to the delivery of
any and all notices, designations, offers, acceptances or other communications
provided for herein by Electronic Transmission addressed to the email address or
facsimile number of such Stockholders as provided herein.

Section 9.14. No Third Party Liability. This Agreement may only be enforced
against the named parties hereto. All claims or causes of action (whether in
contract or tort) that may be based upon, arise out of or relate to this
Agreement, or the negotiation, execution or performance of this Agreement
(including any representation or warranty made in or in connection with this
Agreement or as an inducement to enter into this Agreement), may be made only
against the entities that are expressly identified as parties hereto; and no
past, present or future director, officer, employee, incorporator, member,
partner, stockholder, Affiliate, portfolio company in which any such party or
any of its investment fund Affiliates have made a debt or equity investment (and
vice versa), agent, attorney or representative of any party hereto (including
any Person negotiating or executing this Agreement on behalf of a party hereto),
unless party to this Agreement, shall have any liability or obligation with
respect to this Agreement or with respect any claim or cause of action (whether
in contract or tort) that may arise out of or relate to this Agreement, or the
negotiation, execution or performance of this Agreement (including a
representation or warranty made in or in connection with this Agreement or as an
inducement to enter into this Agreement).

Section 9.15. No Partnership. Nothing in this Agreement and no actions taken by
the parties under this Agreement shall constitute a partnership, association or
other co-operative entity between any of the parties or constitute any party the
agent of any other party for any purpose.

 

81



--------------------------------------------------------------------------------

Section 9.16. Aggregation; Beneficial Ownership.

(a) Subject to Section 9.16(c), all DTI Securities held or acquired by (a) the
MD Stockholders and their Affiliates and Permitted Transferees, (b) the MSD
Partners Stockholders and their Affiliates and Permitted Transferees or (c) the
SLP Stockholders and their Affiliates and Permitted Transferees shall be
aggregated together for the purpose of determining the availability of any
rights under and application of any limitations under this Agreement, and each
such Stockholder and its Affiliates may apportion such rights as among
themselves in any manner they deem appropriate.

(b) Subject to Section 9.16(c), without limiting the generality of the
foregoing:

(i) for the purposes of calculating the beneficial ownership of the MD
Stockholders, all of the MD Stockholders’ DTI Common Stock, the MSD Partners
Stockholders’ DTI Common Stock, all of their respective Affiliates’ DTI Common
Stock and all of their respective Permitted Transferees’ DTI Common Stock
(including in each case DTI Common Stock issuable upon exercise, delivery or
vesting of Company Awards) shall be included as being owned by the MD
Stockholders and as being outstanding.

(ii) for the purposes of calculating the beneficial ownership of any other
Stockholder, all of such Stockholder’s DTI Common Stock, all of its Affiliates’
DTI Common Stock and all of its Permitted Transferees’ DTI Common Stock
(including in each case DTI Common Stock issuable upon exercise, delivery or
vesting of Company Awards) shall be included as being owned by such Stockholder
and as being outstanding.

(c) Notwithstanding anything herein to the contrary, in the case of any transfer
of DTI Securities by the MD Stockholders, their Affiliates or Permitted
Transferees after MD’s death to an individual or Person other than an (i)
individual or entity described in clauses (i)(A), (i)(B), (i)(C) or (i)(D) of
the definition of “Permitted Transferee” or (ii) MD Fiduciary, such DTI
Securities shall not be deemed to be owned by the MD Stockholders for purposes
of Section 3.1.

Section 9.17. Severability. If any portion of this Agreement shall be declared
void or unenforceable by any court or administrative body of competent
jurisdiction, such portion shall be deemed severable from the remainder of this
Agreement, which shall continue in all respects to be valid and enforceable.

Section 9.18. Counterparts. This Agreement may be executed in any number of
counterparts (which delivery may be via facsimile transmission or e-mail if in
.pdf format), each of which shall be deemed an original, but all of which
together shall constitute a single instrument.

[Remainder of page intentionally left blank]

 

82



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed this Sponsor
Stockholders Agreement or caused this Sponsor Stockholders Agreement to be
signed by its officer thereunto duly authorized as of the date first written
above.

 

COMPANY: DELL TECHNOLOGIES INC.   By:  

/s/ Janet B. Wright

    Name:   Janet B. Wright     Title:   Vice President and Assistant Secretary

 

[Sponsor Stockholders Agreement]



--------------------------------------------------------------------------------

SPECIFIED SUBSIDIARY: DENALI INTERMEDIATE INC.   By:  

/s/ Janet B. Wright

    Name:   Janet B. Wright     Title:   Vice President and Assistant Secretary

 

[Sponsor Stockholders Agreement]



--------------------------------------------------------------------------------

SPECIFIED SUBSIDIARY: DELL INC.   By:  

/s/ Janet B. Wright

    Name:   Janet B. Wright     Title:   Vice President and Assistant Secretary

 

[Sponsor Stockholders Agreement]



--------------------------------------------------------------------------------

SPECIFIED SUBSIDIARY: EMC CORPORATION   By:  

/s/ Janet B. Wright

    Name:   Janet B. Wright     Title:   Senior Vice President and Assistant
Secretary

 

[Sponsor Stockholders Agreement]



--------------------------------------------------------------------------------

SPECIFIED SUBSIDIARY: DENALI FINANCE CORP.   By:  

/s/ Janet B. Wright

    Name:   Janet B. Wright     Title:   Vice President and Assistant Secretary

 

[Sponsor Stockholders Agreement]



--------------------------------------------------------------------------------

SPECIFIED SUBSIDIARY: DELL INTERNATIONAL L.L.C.   By:  

/s/ Janet B. Wright

    Name:   Janet B. Wright     Title:   Vice President and Assistant Secretary

 

[Sponsor Stockholders Agreement]



--------------------------------------------------------------------------------

MD STOCKHOLDER:

/s/ Michael S. Dell

MICHAEL S. DELL

 

[Sponsor Stockholders Agreement]



--------------------------------------------------------------------------------

MD STOCKHOLDER: SUSAN LIEBERMAN DELL SEPARATE PROPERTY TRUST   By:  

/s/ Marc R. Lisker

    Name:   Marc R. Lisker     Title:   President, Hexagon Trust Company

 

[Sponsor Stockholders Agreement]



--------------------------------------------------------------------------------

MSD PARTNERS STOCKHOLDERS: MSDC DENALI INVESTORS, L.P. By:   MSDC Denali (GP),
LLC, its General Partner By:  

/s/ Marcello Liguori

  Name:   Marcello Liguori   Title:   Authorized Signatory MSDC DENALI EIV, LLC
By:   MSDC Denali (GP), LLC, its Managing Member By:  

/s/ Marcello Liguori

  Name:   Marcello Liguori   Title:   Authorized Signatory

 

[Sponsor Stockholders Agreement]



--------------------------------------------------------------------------------

SLP STOCKHOLDERS: SILVER LAKE PARTNERS III, L.P. By: Silver Lake Technology
Associates III, L.P., its general partner By:   SLTA III (GP), L.L.C., its
general partner By:   Silver Lake Group, L.L.C., its managing member By:  

/s/ James Davidson

  Name:   James Davidson   Title:   Managing Director SILVER LAKE PARTNERS IV,
L.P. By: Silver Lake Technology Associates IV, L.P., its general partner By:  
SLTA IV (GP), L.L.C., its general partner By:   Silver Lake Group, L.L.C., its
managing member By:  

/s/ James Davidson

  Name:   James Davidson   Title:   Managing Director SILVER LAKE TECHNOLOGY
INVESTORS III, L.P. By: Silver Lake Technology Associates III, L.P., its general
partner By:   SLTA III (GP), L.L.C., its general partner By:   Silver Lake
Group, L.L.C., its managing member By:  

/s/ James Davidson

  Name:   James Davidson   Title:   Managing Director

 

[Sponsor Stockholders Agreement]



--------------------------------------------------------------------------------

SILVER LAKE TECHNOLOGY INVESTORS IV, L.P. By: Silver Lake Technology Associates
IV, L.P., its general partner By:   SLTA IV (GP), L.L.C., its general partner
By:   Silver Lake Group, L.L.C., its managing member By:  

/s/ James Davidson

  Name:   James Davidson   Title:   Managing Director SLP DENALI CO-INVEST, L.P.
By: SLP Denali Co-Invest GP, L.L.C., its general partner By:   Silver Lake
Technology Associates III, L.P., its managing member By:   SLTA III (GP),
L.L.C., its general partner By:   Silver Lake Group, L.L.C., its managing member
By:  

/s/ James Davidson

  Name:   James Davidson   Title:   Managing Member

 

[Sponsor Stockholders Agreement]



--------------------------------------------------------------------------------

Annex A-1

FORM OF

JOINDER AGREEMENT

The undersigned is executing and delivering this Joinder Agreement pursuant to
that certain Amended and Restated Sponsor Stockholders Agreement, dated as of
September 7, 2016 (as amended, restated, supplemented or otherwise modified in
accordance with the terms thereof, the “Sponsor Stockholders Agreement”) by and
among Dell Technologies Inc., Denali Intermediate Inc., Dell Inc., EMC, Denali
Finance Corp., Dell International L.L.C., each other Specified Subsidiary that
may become a party thereto in accordance with the terms thereof, Michael S.
Dell, Susan Lieberman Dell Separate Property Trust, MSDC Denali Investors, L.P.,
MSDC Denali EIV, LLC, Silver Lake Partners III, L.P., Silver Lake Partners IV,
L.P., Silver Lake Technology Investors III, L.P., Silver Lake Technology
Investors IV, L.P., SLP Denali Co-Invest, L.P. and any other Persons who become
a party thereto in accordance with the terms thereof. Capitalized terms used but
not defined in this Joinder Agreement shall have the respective meanings
ascribed to such terms in the Sponsor Stockholders Agreement.

By executing and delivering this Joinder Agreement to the Sponsor Stockholders
Agreement, the undersigned hereby adopts and approves the Sponsor Stockholders
Agreement and agrees, effective commencing on the date hereof and as a condition
to the undersigned’s becoming the transferee of DTI Securities, to become a
party to, and to be bound by and comply with the provisions of, the Sponsor
Stockholders Agreement applicable to a Stockholder [and] [an MD Stockholder / MD
Co-Investor][MSD Partners Stockholder / MSD Partners Co-Investor][SLP
Stockholder], respectively, in the same manner as if the undersigned were an
original signatory to the Sponsor Stockholders Agreement.

[The undersigned hereby represents and warrants that, pursuant to this Joinder
Agreement and the Sponsor Stockholders Agreement, it is a Permitted Transferee
of [●] and will be the lawful record owner of [●] shares of [Insert description
of series / type of Security] of the Company as of the date hereof. The
undersigned hereby covenants and agrees that it will take all such actions as
required of a Permitted Transferee as set forth in the Sponsor Stockholders
Agreement, including but not limited to conveying its record and beneficial
ownership of any DTI Securities and all rights, title and obligations thereunder
back to the initial transferor Stockholder or to another Permitted Transferee of
the original transferor Stockholder, as the case may be, immediately prior to
such time that the undersigned no longer meets the qualifications of a Permitted
Transferee as set forth in the Sponsor Stockholders Agreement.]1

The undersigned acknowledges and agrees that Section 9.2 through Section 9.5 of
the Sponsor Stockholders Agreement are incorporated herein by reference, mutatis
mutandis.

[Remainder of page intentionally left blank]

 

1  [To be included for transfers of DTI Securities to Permitted Transferees]



--------------------------------------------------------------------------------

Accordingly, the undersigned has executed and delivered this Joinder Agreement
as of the      day of             ,         .

 

 

Signature

 

Print Name Address:  

 

 

 

Telephone:  

 

Facsimile:  

 

Email:  

 



--------------------------------------------------------------------------------

AGREED AND ACCEPTED as of the      day of             ,         . DELL
TECHNOLOGIES INC. By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Annex A-2

FORM OF

SPECIFIED SUBSIDIARY JOINDER AGREEMENT

The undersigned is executing and delivering this Specified Subsidiary Joinder
Agreement pursuant to that certain Amended and Restated Sponsor Stockholders
Agreement, dated as of September 7, 2016 (as amended, restated, supplemented or
otherwise modified in accordance with the terms thereof, the “Sponsor
Stockholders Agreement”) by and among Dell Technologies Inc., Denali
Intermediate Inc., Dell Inc., EMC, Denali Finance Corp., Dell International
L.L.C., each other Specified Subsidiary that may become a party thereto in
accordance with the terms thereof, Michael S. Dell, Susan Lieberman Dell
Separate Property Trust, MSDC Denali Investors, L.P., MSDC Denali EIV, LLC,
Silver Lake Partners III, L.P., Silver Lake Partners IV, L.P., Silver Lake
Technology Investors III, L.P., Silver Lake Technology Investors IV, L.P., SLP
Denali Co-Invest, L.P. and any other Persons who become a party thereto in
accordance with the terms thereof. Capitalized terms used but not defined in
this Joinder Agreement shall have the respective meanings ascribed to such terms
in the Sponsor Stockholders Agreement.

By executing and delivering this Joinder Agreement to the Sponsor Stockholders
Agreement, the undersigned hereby adopts and approves the Sponsor Stockholders
Agreement and agrees, effective commencing on the date hereof, to become a party
to, and to be bound by and comply with the provisions of, the Sponsor
Stockholders Agreement applicable to a Specified Subsidiary, in the same manner
as if the undersigned were an original signatory to the Sponsor Stockholders
Agreement.

The undersigned acknowledges and agrees that Section 9.2 through Section 9.5 of
the Sponsor Stockholders Agreement are incorporated herein by reference, mutatis
mutandis.

Accordingly, the undersigned has executed and delivered this Specified
Subsidiary Joinder Agreement as of the      day of             ,         .

 

SPECIFIED SUBSIDIARY: [●] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Annex B

FORM OF

SPOUSAL CONSENT

In consideration of the execution of that certain Amended and Restated Sponsor
Stockholders Agreement, dated as of September 7, 2016 (as amended, restated,
supplemented or otherwise modified in accordance with the terms thereof, the
“Sponsor Stockholders Agreement”) by and among Dell Technologies Inc., Denali
Intermediate Inc., Dell Inc., EMC, Denali Finance Corp., Dell International
L.L.C., each other Specified Subsidiary that may become a party thereto in
accordance with the terms thereof, Michael S. Dell, Susan Lieberman Dell
Separate Property Trust, MSDC Denali Investors, L.P., MSDC Denali EIV, LLC,
Silver Lake Partners III, L.P., Silver Lake Partners IV, L.P., Silver Lake
Technology Investors III, L.P., Silver Lake Technology Investors IV, L.P., SLP
Denali Co-Invest, L.P. and any other Persons who become a party thereto in
accordance with the thereof, I,                                         , the
spouse of                                         , who is a party to the
Sponsor Stockholders Agreement, do hereby join with my spouse in executing the
foregoing Sponsor Stockholders Agreement and do hereby agree to be bound by all
of the terms and provisions thereof, in consideration of the issuance,
acquisition or receipt of DTI Securities and all other interests I may have in
the shares and securities subject thereto, whether the interest may be pursuant
to community property laws or similar laws relating to marital property in
effect in the state or province of my or our residence as of the date of signing
this consent. Capitalized terms used but not defined herein shall have the
meaning ascribed to such terms in the Sponsor Stockholders Agreement.

 

Dated as of                  ,             

 

    (Signature of Spouse)    

 

    (Print Name of Spouse)



--------------------------------------------------------------------------------

Annex C

FORM OF DIRECTOR INDEMNIFICATION AGREEMENT

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (this “Agreement”) is made and entered into,
effective                     , by and between Dell Technologies Inc., a
Delaware corporation (the “Company”), and                      (“Indemnitee”).
This Agreement shall supersede the prior indemnification agreement between the
Company and Indemnitee dated as of                      and, for the avoidance
of doubt, this Agreement shall apply to any Expenses, Indemnifiable Claims and
Indemnifiable Losses incurred or arising on, prior to or after the date of this
Agreement.

Recitals

 

A. Competent and experienced persons are reluctant to serve or to continue to
serve as directors or officers of corporations unless they are provided with
adequate protection through insurance or indemnification (or both) against
claims against them arising out of their service and activities as directors.

 

B. Uncertainties relating to the availability of adequate insurance for
directors and officers have increased the difficulty for corporations to attract
and retain competent and experienced persons to serve as directors or officers.

 

C. The Board of Directors of the Company (the “Board”) has determined that the
continuation of present trends in litigation will make it more difficult to
attract and retain competent and experienced persons to serve as directors or
officers of the Company and, in some cases, of its subsidiaries, that this
situation is detrimental to the best interests of the Company’s stockholders and
that the Company should act to assure its directors and officers that there will
be increased certainty of adequate protection in the future.

 

D. It is reasonable, prudent and necessary for the Company to obligate itself
contractually to indemnify its directors and officers to the fullest extent
permitted by applicable law in order to induce them to serve or continue to
serve as directors or officers of the Company or its subsidiaries.

 

E. Indemnitee’s willingness to continue to serve in his or her current capacity
is predicated, in substantial part, upon the Company’s willingness to indemnify
him or her to the fullest extent permitted by the laws of the State of Delaware
and upon the other undertakings set forth in this Agreement.

 

F.

In recognition of the need to provide Indemnitee with substantial protection
against personal liability, in order to procure Indemnitee’s continued service,
and to enhance Indemnitee’s ability to serve the Company in an effective manner,
and in order to provide such protection pursuant to express contract rights
(intended to be enforceable irrespective of any amendment to the Company’s
Certificate of Incorporation or Bylaws (collectively, the “Constituent
Documents”), any



--------------------------------------------------------------------------------

  Change of Control (as defined in Section 1(a)) or any change in the
composition of the Board), the Company wishes to provide in this Agreement for
the indemnification of and the advancement of Expenses (as defined in Section
1(e)) to Indemnitee as set forth in this Agreement.

Now, therefore, for and in consideration of the foregoing premises, Indemnitee’s
agreement to continue to serve the Company in his or her current capacity and
the mutual covenants and agreements contained herein, the parties hereby agree
as follows:

 

1. Certain Definitions — In addition to terms defined elsewhere herein, the
following terms shall have the respective meanings indicated below when used in
this Agreement:

 

  (a) “Change of Control” shall mean the occurrence of any of the following
events:

 

  (i) The acquisition after the date of this Agreement by any individual, entity
or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) (a “Person”), of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 15% or more of either the then outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this paragraph (i), the
following acquisitions shall not constitute a Change of Control:

 

  (A) any acquisition directly from the Company or any Controlled Affiliate of
the Company;

 

  (B) any acquisition by the Company or any Controlled Affiliate of the Company;

 

  (C) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any Controlled Affiliate of the Company;

 

  (D) any acquisition by Mr. Michael S. Dell, his Affiliates or Associates (as
such terms are defined in Rule 12b-2 promulgated under the Exchange Act), his
heirs or any trust or foundation to which he has transferred or may transfer
Outstanding Company Common Stock or Outstanding Company Voting Securities; or

 

  (E) any acquisition by any entity or its security holders pursuant to a
transaction that complies with clauses (A), (B), and (C) of paragraph (iii)
below;



--------------------------------------------------------------------------------

  (ii) Individuals who, as of the date of this Agreement, constitute the Board
(collectively, the “Incumbent Directors”) cease for any reason to constitute at
least a majority of the Board; provided, however, that any individual who
becomes a director of the Company subsequent to the date of this Agreement and
whose election or appointment by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least a majority of the then
Incumbent Directors, shall be considered as an Incumbent Director, unless such
individual’s initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board;

 

  (iii)

Consummation of a reorganization, merger, consolidation, sale or other
disposition of all or substantially all the assets of the Company or an
acquisition of assets of another corporation (a “Business Combination”), unless,
in each case, following such Business Combination (A) all or substantially all
of the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including a
corporation that as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be,
(B) no Person (excluding any employee benefit plan (or related trust) of the
Company or the corporation resulting from such Business Combination and any
Person referred to in clause (D) of paragraph (i) above) beneficially owns,
directly or indirectly, 15% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership of the
Company existed prior to the Business Combination and (C) at least a majority of
the members of



--------------------------------------------------------------------------------

  the board of directors of the corporation resulting from such Business
Combination were Incumbent Directors at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination;

 

  (iv) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company; or

 

  (v) The occurrence of any other event of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or a
response to any similar item on any similar schedule or form) under the Exchange
Act, whether or not the Company is then subject to such reporting requirement.

Notwithstanding the foregoing, in no event shall a Change in Control be deemed
to have occurred if, after the occurrence of any of the events described in
Sections 1(a)(i), 1(a)(ii), 1(a)(iii), 1(a)(iv) or 1(a)(v), Dell Technologies
Inc., a Delaware corporation, directly or indirectly through a Controlled
Affiliate, beneficially owns a majority of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors.

 

  (b) “Claim” shall mean (i) any threatened, asserted, pending or completed
claim, demand, action, suit or proceeding (including any cross claim or
counterclaim in any action, suit or proceeding), whether civil, criminal,
administrative, arbitrative, investigative or other and whether made pursuant to
federal, state or other law (including securities laws); and (ii) any inquiry or
investigation (including discovery), whether made, instituted or conducted by
the Company or any other party, including any federal, state or other
governmental entity, that Indemnitee in good faith believes might lead to the
institution of any such claim, demand, action, suit or proceeding.

 

  (c) “Controlled Affiliate” shall mean any corporation, limited liability
company, partnership, joint venture, trust or other entity or enterprise,
whether or not for profit, that is directly or indirectly controlled by the
Company. For purposes of this definition, the term “control” shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of an entity or enterprise, whether
through the ownership of voting securities, through other voting rights, by
contract or otherwise; provided, however, that direct or indirect beneficial
ownership of capital stock or other interests in an entity or enterprise
entitling the holder to cast 20% or more of the total number of votes generally
entitled to be cast in the election of directors (or persons performing
comparable functions) of such entity or enterprise shall be deemed to constitute
“control” for purposes of this definition.



--------------------------------------------------------------------------------

  (d) “Disinterested Director” shall mean a director of the Company who is not
and was not a party to the Claim with respect to which indemnification is sought
by Indemnitee.

 

  (e) “Expenses” shall mean all costs, expenses (including attorneys’ and
experts’ fees and expenses) and obligations paid or incurred in connection with
investigating, defending (including affirmative defenses and counterclaims),
being a witness in or participating in (including on appeal), or preparing to
investigate, defend, be a witness in or participate in (including on appeal),
any Claim relating to an Indemnifiable Claim.

 

  (f) “Indemnifiable Claim” shall mean any Claim based upon, arising out of or
resulting from any of the following:

 

  (i) Any actual, alleged or suspected act or failure to act by Indemnitee in
his or her capacity as a director or officer of the Company or as a director,
officer, employee, member, manager, trustee, fiduciary or agent (collectively, a
“Representative”) of any Controlled Affiliate or other corporation, limited
liability company, partnership, joint venture, employee benefit plan, trust or
other entity or enterprise, whether or not for profit, as to which Indemnitee is
or was serving at the request of the Company as a Representative;

 

  (ii) Any actual, alleged or suspected act or failure to act by Indemnitee with
respect to any business, transaction, communication, filing, disclosure or other
activity of the Company or any other entity or enterprise referred to in
clause (i) of this Section 1(f); or

 

  (iii) Indemnitee’s status as a current or former director or officer of the
Company or as a current or former Representative of the Company or any other
entity or enterprise referred to in clause (i) of this Section 1(f) or any
actual, alleged or suspected act or failure to act by Indemnitee in connection
with any obligation or restriction imposed upon Indemnitee by reason of such
status.

In addition to any service at the actual request of the Company, for purposes of
this Agreement, Indemnitee shall be deemed to be serving or to have served at
the request of the Company as a Representative of another entity or enterprise
if Indemnitee is or was serving as a director, officer, employee, member,
manager, trustee, fiduciary or agent of such entity or enterprise and (A) such
entity or enterprise is or at the time of such service was a Controlled
Affiliate, (B) such entity or enterprise is or at the time of such service was
an employee benefit plan (or related trust) sponsored or maintained by the
Company or a Controlled Affiliate or (C) the Company or a Controlled Affiliate
directly or indirectly caused Indemnitee to be nominated, elected, appointed,
designated, employed, engaged or selected to serve in such capacity.



--------------------------------------------------------------------------------

  (g) “Indemnifiable Losses” shall mean any and all Losses relating to, arising
out of or resulting from any Indemnifiable Claim.

 

  (h) “Independent Counsel” shall mean a law firm, or a member of a law firm,
that is experienced in matters of corporation law and, as of the time of
selection with respect to any Indemnifiable Claim, is not nor in the past five
years has been retained to represent (i) the Company or Indemnitee in any matter
material to either such party (other than with respect to matters concerning
Indemnitee under this Agreement or other indemnitees under similar
indemnification agreements) or (ii) any other party to the Indemnifiable Claim
giving rise to a claim for indemnification hereunder. Notwithstanding the
foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or Indemnitee in
an action to determine Indemnitee’s rights under this Agreement.

 

  (i) “Losses” means any and all Expenses, damages (including punitive,
exemplary and the multiplied portion of any damages), losses, liabilities,
judgments, payments, fines, penalties (whether civil, criminal or other), awards
and amounts paid in settlement (including all interest, assessments and other
charges paid or incurred in connection with or with respect to any of the
foregoing).

 

2. Indemnification Obligation — Subject to Section 9, the Company shall
indemnify, defend and hold harmless Indemnitee, to the fullest extent permitted
by the laws of the State of Delaware in effect on the date hereof or as such
laws may from time to time hereafter be amended to increase the scope of such
permitted indemnification, against any and all Indemnifiable Claims and
Indemnifiable Losses.

 

3. Exclusions – Notwithstanding any provision in this Agreement, the Company
shall not be obligated under this Agreement to make any indemnification payment
in connection with any Claim involving Indemnitee:

 

  (a) for which payment has actually been made to or on behalf of Indemnitee
under any insurance policy or other indemnity provision, except with respect to
any excess Losses beyond the amount paid under any insurance policy or other
indemnity provision; or

 

  (b)

for (i) an accounting of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Exchange Act or similar provisions of state statutory law
or common law, (ii) any reimbursement of the Company by Indemnitee of any bonus
or other incentive-based or equity-based compensation or of any profits realized
by Indemnitee from the sale of



--------------------------------------------------------------------------------

  securities of the Company, as required in each case under the Exchange Act
(including any such reimbursements that arise from an accounting restatement of
the Company pursuant to Section 304 of the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act”), or the payment to the Company of profits arising from the
purchase and sale by Indemnitee of securities in violation of Section 306 of the
Sarbanes-Oxley Act) or (iii) any reimbursement of the Company by Indemnitee of
any compensation pursuant to any compensation recoupment or clawback policy
adopted by the Board or the compensation committee of the Board, including but
not limited to any such policy adopted to comply with stock exchange listing
requirements implementing Section 10D of the Exchange Act; or

 

  (c) except as provided in Sections 5 and 24 of this Agreement, in connection
with any Claim initiated by Indemnitee, including any Claim initiated by
Indemnitee against the Company or its directors, officers, employees or other
indemnitees, unless (i) the Board authorized the Claim prior to its initiation
or (ii) the Company provides the indemnification, in its sole discretion,
pursuant to the powers vested in the Company under applicable law.

 

4. Advancement of Expenses — Indemnitee shall have the right to advancement by
the Company prior to the final disposition of any Indemnifiable Claim of any and
all Expenses relating to, arising out of or resulting from any Indemnifiable
Claim paid or incurred by Indemnitee and as to which Indemnitee provides
supporting documentation. Indemnitee’s right to such advancement is not subject
to the satisfaction of any standard of conduct. Without limiting the generality
or effect of the foregoing, within 15 calendar days after any request by
Indemnitee, the Company shall, in accordance with such request (but without
duplication), (a) pay such Expenses on behalf of Indemnitee, (b) advance to
Indemnitee funds in an amount sufficient to pay such Expenses or (c) reimburse
Indemnitee for such Expenses; provided, however, that Indemnitee shall repay,
without interest, any amounts actually advanced to Indemnitee that, at the final
disposition of the Indemnifiable Claim to which the advance related, were in
excess of amounts paid or incurred by Indemnitee with respect to Expenses
relating to, arising out of or resulting from such Indemnifiable
Claim. Indemnitee shall qualify for advances upon the execution and delivery to
the Company of this Agreement, which shall constitute an undertaking providing
that Indemnitee undertakes to repay the amounts advanced (without interest) to
the extent that it ultimately is determined that Indemnitee is not entitled to
be indemnified by the Company. No other form of undertaking shall be required
other than the execution of this Agreement. This Section 4 shall not apply to
any claim made by Indemnitee for which indemnity is excluded pursuant to Section
3.

 

5.

Indemnification for Additional Expenses — Without limiting the generality or
effect of the foregoing, the Company shall indemnify and hold harmless
Indemnitee against and, if requested by Indemnitee, shall reimburse



--------------------------------------------------------------------------------

  Indemnitee for, or advance to Indemnitee, within 15 calendar days of such
request accompanied by supporting documentation for specific Expenses to be
reimbursed or advanced, any and all Expenses paid or incurred by Indemnitee in
connection with any Claim made, instituted or conducted by Indemnitee for
(a) indemnification or reimbursement or advance payment of Expenses by the
Company under any provision of this Agreement or under any other agreement or
provision of the Constituent Documents now or hereafter in effect relating to
Indemnifiable Claims or (b) recovery under any directors’ and officers’
liability insurance policies maintained by the Company, regardless in each case
of whether Indemnitee ultimately is determined to be entitled to such
indemnification, reimbursement, advance or insurance recovery, as the case may
be; provided, however, that Indemnitee shall return, without interest, any such
advance of Expenses (or portion thereof) that remains unspent at the final
disposition of the Claim to which the advance related.

 

6. Indemnification For Expenses of a Witness — Notwithstanding any other
provision of this Agreement, to the fullest extent permitted by applicable law
and to the extent that Indemnitee is, by reason of an Indemnifiable Claim, a
witness or otherwise asked to participate in any Claim to which Indemnitee is
not a party, Indemnitee shall be indemnified against all Expenses actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection
therewith.

 

7. Partial Indemnity — If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for some or a portion of any
Indemnifiable Loss but not for all of the total amount thereof, the Company
shall nevertheless indemnify Indemnitee for the portion thereof to which
Indemnitee is entitled.

 

8. Procedure for Notification — To obtain indemnification under this Agreement
with respect to an Indemnifiable Claim or Indemnifiable Loss, Indemnitee shall
submit to the Company a written request therefor, including a brief description
(based upon information then available to Indemnitee) of such Indemnifiable
Claim or Indemnifiable Loss. If, at the time of the receipt of such request, the
Company has directors’ and officers’ liability insurance in effect under which
coverage for such Indemnifiable Claim or Indemnifiable Loss is potentially
available, the Company shall give prompt written notice of such Indemnifiable
Claim or Indemnifiable Loss to the applicable insurers in accordance with the
procedures set forth in the applicable policies. The Company shall provide to
Indemnitee a copy of such notice delivered to the applicable insurers and copies
of all subsequent correspondence between the Company and such insurers regarding
the Indemnifiable Claim or Indemnifiable Loss, in each case substantially
concurrently with the delivery or receipt thereof by the Company. The failure by
Indemnitee to timely notify the Company of any Indemnifiable Claim or
Indemnifiable Loss shall not relieve the Company from any liability hereunder
unless, and only to the extent that, the Company did not otherwise learn of such
Indemnifiable Claim or Indemnifiable Loss and such failure results in forfeiture
by the Company of substantial defenses, rights or insurance coverage.



--------------------------------------------------------------------------------

9. Determination of Right to Indemnification —

 

  (a) To the extent that Indemnitee shall have been successful on the merits or
otherwise in defense of any Indemnifiable Claim or any portion thereof or in
defense of any issue or matter therein, including dismissal without prejudice,
Indemnitee shall be indemnified against all Indemnifiable Losses relating to,
arising out of or resulting from such Indemnifiable Claim in accordance with
Section 2 and no Standard of Conduct Determination (as defined in paragraph (b)
below) shall be required.

 

  (b) To the extent that the provisions of Section 9(a) are inapplicable to an
Indemnifiable Claim that shall have been finally disposed of, any determination
of whether Indemnitee has satisfied any applicable standard of conduct under
Delaware law that is a legally required condition precedent to indemnification
of Indemnitee hereunder against Indemnifiable Losses relating to, arising out of
or resulting from such Indemnifiable Claim (a “Standard of Conduct
Determination”) shall be made as follows:

 

  (i) If a Change of Control has not occurred, or if a Change of Control has
occurred but Indemnitee has requested that the Standard of Conduct Determination
be made pursuant to this clause (i):

 

  (A) By a majority vote of the Disinterested Directors, even if less than a
quorum of the Board;

 

  (B) If such Disinterested Directors so direct, by a majority vote of a
committee of Disinterested Directors designated by a majority vote of all
Disinterested Directors; or

 

  (C) If there are no such Disinterested Directors, by Independent Counsel in a
written opinion addressed to the Board, a copy of which shall be delivered to
Indemnitee; and

 

  (ii) If a Change of Control has occurred and Indemnitee has not requested that
the Standard of Conduct Determination be made pursuant to clause (i) above, by
Independent Counsel in a written opinion addressed to the Board, a copy of which
shall be delivered to Indemnitee.

Indemnitee will cooperate with the person or persons making such Standard of
Conduct Determination, including providing to such person or persons, upon
reasonable advance request, any documentation or information which is not
privileged or otherwise protected from disclosure



--------------------------------------------------------------------------------

and which is reasonably available to Indemnitee and reasonably necessary to such
determination. The Company shall indemnify and hold harmless Indemnitee against
and, if requested by Indemnitee, shall reimburse Indemnitee for, or advance to
Indemnitee, within 15 calendar days of such request, accompanied by supporting
documentation for specific expenses to be reimbursed or advanced, any and all
costs and expenses (including attorneys’ and experts’ fees and expenses)
incurred by Indemnitee in so cooperating with the person making such Standard of
Conduct Determination.

 

  (c) The Company shall use its reasonable best efforts to cause any Standard of
Conduct Determination required under Section 9(b) to be made as promptly as
practicable. If (i) the person or persons empowered or selected under
Section 9(b) to make the Standard of Conduct Determination shall not have made a
determination within 30 days after the later of (A) receipt by the Company of
written notice from Indemnitee advising the Company of the final disposition of
the applicable Indemnifiable Claim (the date of such receipt being the
“Notification Date”) and (B) the selection of an Independent Counsel, if such
determination is to be made by Independent Counsel, that is permitted under the
provisions of Section 9(e) to make such determination and (ii) Indemnitee shall
have fulfilled his or her obligations set forth in the second sentence of
Section 9(b), then Indemnitee shall be deemed to have satisfied the applicable
standard of conduct; provided, however, that such 30-day period may be extended
for a reasonable time, not to exceed an additional 30 days, if the person making
such determination in good faith requires such additional time to obtain or
evaluate documentation or information relating thereto.

 

  (d) If (i) Indemnitee shall be entitled to indemnification hereunder against
any Indemnifiable Losses pursuant to Section 9(a), (ii) no determination of
whether Indemnitee has satisfied any applicable standard of conduct under
Delaware law is a legally required condition precedent to indemnification of
Indemnitee hereunder against any Indemnifiable Losses or (iii) Indemnitee has
been determined or deemed pursuant to Section 9(b) or (c) to have satisfied any
applicable standard of conduct under Delaware law that is a legally required
condition precedent to indemnification of Indemnitee hereunder against any
Indemnifiable Losses, then the Company shall pay to Indemnitee, within 15
calendar days after the later of (x) the Notification Date with respect to the
Indemnifiable Claim or portion thereof to which such Indemnifiable Losses are
related, out of which such Indemnifiable Losses arose or from which such
Indemnifiable Losses resulted and (y) the earliest date on which the applicable
criterion specified in clause (i), (ii) or (iii) above shall have been
satisfied, an amount equal to the amount of such Indemnifiable Losses.



--------------------------------------------------------------------------------

  (e) If a Standard of Conduct Determination is to be made by Independent
Counsel pursuant to Section 9(b)(i), the Independent Counsel shall be selected
by the Board and the Company shall give written notice to Indemnitee advising
him or her of the identity of the Independent Counsel so selected. If a Standard
of Conduct Determination is to be made by Independent Counsel pursuant to
Section 9(b)(ii), the Independent Counsel shall be selected by Indemnitee and
Indemnitee shall give written notice to the Company advising it of the identity
of the Independent Counsel so selected. In either case, Indemnitee or the
Company, as applicable, may, within five business days after receiving written
notice of selection from the other, deliver to the other a written objection to
such selection; provided, however, that such objection may be asserted only on
the ground that the Independent Counsel so selected does not satisfy the
criteria set forth in the definition of “Independent Counsel” in Section 1(h)
and the objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person or firm so selected
shall act as Independent Counsel. If such written objection is properly and
timely made and substantiated, (i) the Independent Counsel so selected may not
serve as Independent Counsel unless and until such objection is withdrawn or a
court has determined that such objection is without merit and (ii) the
non-objecting party may, at its option, select an alternative Independent
Counsel and give written notice to the other party advising such other party of
the identity of the alternative Independent Counsel so selected, in which case
the provisions of the two immediately preceding sentences and clause (i) of this
sentence shall apply to such subsequent selection and notice. If applicable, the
provisions of clause (ii) of the immediately preceding sentence shall apply to
successive alternative selections. If no Independent Counsel that is permitted
under the foregoing provisions of this Section 9(e) to make the Standard of
Conduct Determination shall have been selected within 30 days after the Company
gives its initial notice pursuant to the first sentence of this Section 9(e) or
Indemnitee gives its initial notice pursuant to the second sentence of this
Section 9(e), as the case may be, either the Company or Indemnitee may petition
the Court of Chancery of the State of Delaware for resolution of any objection
that has been made by the Company or Indemnitee to the other’s selection of
Independent Counsel or for the appointment as Independent Counsel of a person
selected by the Court or by such other person as the Court shall designate, and
the person or firm with respect to whom all objections are so resolved or the
person or firm so appointed will act as Independent Counsel. In all events, the
Company shall pay all of the reasonable fees and expenses of the Independent
Counsel incurred in connection with the Independent Counsel’s determination
pursuant to Section 9(b).

 

10.

Presumption of Entitlement — In making any Standard of Conduct Determination,
the person or persons making such determination shall presume that Indemnitee
has satisfied the applicable standard of conduct, and the



--------------------------------------------------------------------------------

  Company shall, to the fullest extent not prohibited by law, have the burden of
proof to overcome that presumption in connection with the making by any person,
persons or entity of any determination contrary to that presumption. Any
Standard of Conduct Determination that is adverse to Indemnitee may be
challenged by Indemnitee in the Court of Chancery of the State of Delaware. No
determination by the Company (including by its directors or any Independent
Counsel) that Indemnitee has not satisfied any applicable standard of conduct
shall be a defense to any Claim by Indemnitee for indemnification by the Company
hereunder or create a presumption that Indemnitee has not met any applicable
standard of conduct.

 

11. No Other Presumption — For purposes of this Agreement, the termination of
any Claim by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere or its equivalent, or
an entry of an order of probation prior to judgment, shall not create a
presumption that Indemnitee did not meet any applicable standard of conduct or
that indemnification hereunder is otherwise not permitted.

 

12. Non-Exclusivity — The rights of Indemnitee hereunder shall be in addition to
any other rights Indemnitee may have under the Constituent Documents, the
substantive laws of the State of Delaware, any other contract or otherwise
(collectively, “Other Indemnity Provisions”). No amendment, alteration or repeal
of this Agreement or of any provision hereof shall limit or restrict any right
of Indemnitee under this Agreement in respect of any action taken or omitted by
Indemnitee prior to such amendment, alteration or repeal. To the extent that a
change in Delaware law, whether by statute or judicial decision, permits greater
indemnification or advancement of Expenses than would be afforded currently
under the Constituent Documents and this Agreement, it is the intent of the
parties hereto that Indemnitee shall enjoy by this Agreement the greater
benefits so afforded by such change. No right or remedy herein conferred is
intended to be exclusive of any other right or remedy, and every other right and
remedy shall be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. Subject
to Section 15, the assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
right or remedy.

 

13.

Liability Insurance and Funding — For the duration of Indemnitee’s service as a
director or officer of the Company and thereafter for so long as Indemnitee
shall be subject to any pending or possible Indemnifiable Claim, to the extent
the Company maintains policies of directors’ and officers’ liability insurance
providing coverage for directors and officers of the Company, Indemnitee shall
be covered by such policies, in accordance with their terms, to the maximum
extent of the coverage available for any other director or officer of the
Company. Upon request of Indemnitee, the Company shall provide Indemnitee with a
copy of all directors’ and officers’ liability insurance applications, binders,
policies, declarations, endorsements and other related



--------------------------------------------------------------------------------

  materials and shall provide Indemnitee with a reasonable opportunity to review
and comment on the same. Without limiting the generality or effect of the two
immediately preceding sentences, no discontinuation or significant reduction in
the scope or amount of coverage from one policy period to the next shall be
effective (a) without the prior approval thereof by a majority vote of the
Incumbent Directors, even if less than a quorum, or (b) if at the time that any
such discontinuation or significant reduction in the scope or amount of coverage
is proposed there are no Incumbent Directors, without the prior written consent
of Indemnitee (which consent shall not be unreasonably withheld or delayed). In
all policies of directors’ and officers’ liability insurance obtained by the
Company, Indemnitee shall be named as an insured in such a manner as to provide
Indemnitee the same rights and benefits, subject to the same limitations, as are
accorded to the Company’s directors and officers most favorably insured by such
policy. The Company may, but shall not be required to, create a trust fund,
grant a security interest or use other means, including a letter of credit, to
ensure the payment of such amounts as may be necessary to satisfy its
obligations to indemnify and advance expenses pursuant to this Agreement.

 

14. Subrogation — The Company hereby acknowledges that Indemnitee may have
certain rights to indemnification, advancement of expenses and/or insurance
provided by an Indemnitee-Related Entity (as defined herein). The Company hereby
agrees that (i) it is the indemnitor of first resort (i.e., its obligations to
Indemnitee are primary and any obligation of the Indemnitee-Related Entity to
advance expenses or to provide indemnification for the same expenses or
liabilities incurred by Indemnitee are secondary), (ii) it shall be required to
advance the full amount of Expenses incurred by Indemnitee and shall be liable
for the full amount of all Expenses, judgments, penalties, fines and amounts
paid in settlement to the extent legally permitted and as required by the
Certificate of Incorporation or By-laws (or any agreement between the Company
and Indemnitee), without regard to any rights Indemnitee may have against the
Indemnitee-Related Entity, and (iii) it irrevocably waives, relinquishes and
releases the Indemnitee-Related Entity from any and all claims against the
Indemnitee-Related Entity for contribution, subrogation or any other recovery of
any kind in respect thereof. The Company further agrees that no advancement or
payment by the Indemnitee-Related Entity on behalf of Indemnitee with respect to
any claim for which Indemnitee has sought indemnification from the Company shall
affect the foregoing and the Indemnitee-Related Entity shall have a right of
contribution and/or be subrogated to the extent of such advancement or payment
to all of the rights of recovery of Indemnitee against the Company. The term
“Indemnitee-Related Entity” means any company, corporation, limited liability
company, partnership, joint venture, trust, employee benefit plan or other
enterprise (other than the Company or the insurer under and pursuant to an
insurance policy of the Company) from whom an Indemnitee may be entitled to
indemnification or advancement of Expenses with respect to which the Company may
also have an indemnification or advancement obligation.



--------------------------------------------------------------------------------

15. No Duplication of Payments — Subject to the provisions of Section 14 of this
Agreement, the Company shall not be liable under this Agreement to make any
payment to Indemnitee with respect to any Indemnifiable Losses to the extent
Indemnitee has otherwise actually received payment (net of Expenses incurred in
connection therewith) under any insurance policy, the Constituent Documents or
Other Indemnity Provisions or otherwise (including from any entity or enterprise
referred to in clause (i) of the definition of “Indemnifiable Claim” in
Section 1(f)) with respect to such Indemnifiable Losses otherwise indemnifiable
hereunder.

 

16. Defense of Claims — The Company shall be entitled to participate in the
defense of any Indemnifiable Claim or to assume the defense thereof, with
counsel reasonably satisfactory to Indemnitee; provided, however, that if
Indemnitee believes, after consultation with counsel selected by Indemnitee,
that (a) the use of counsel chosen by the Company to represent Indemnitee would
present such counsel with an actual or potential conflict, (b) the named parties
in any such Indemnifiable Claim (including any impleaded parties) include both
the Company and Indemnitee and Indemnitee shall conclude that there may be one
or more legal defenses available to him or her that are different from or in
addition to those available to the Company or (c) any such representation by
such counsel would be precluded under the applicable standards of professional
conduct then prevailing, then Indemnitee shall be entitled to retain separate
counsel (but not more than one law firm plus, if applicable, local counsel with
respect to any particular Indemnifiable Claim) at the Company’s expense. The
Company shall not be liable to Indemnitee under this Agreement for any amounts
paid in settlement of any threatened or pending Indemnifiable Claim effected
without the Company’s prior written consent. The Company shall not, without the
prior written consent of Indemnitee, effect any settlement of any threatened or
pending Indemnifiable Claim that Indemnitee is or could have been a party unless
such settlement solely involves the payment of money and includes a complete and
unconditional release of Indemnitee from all liability on any claims that are
the subject matter of such Indemnifiable Claim. Neither the Company nor
Indemnitee shall unreasonably withhold its consent to any proposed settlement;
provided, however, that Indemnitee may withhold consent to (i) any settlement
that does not provide a complete and unconditional release of Indemnitee or (ii)
any settlement which imposes a monetary payment obligation upon Indemnitee which
is not being paid in full by the Company, insurance coverage or any other party
for the benefit of Indemnitee.

 

17. Successors and Binding Agreement —

 

  (a)

The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all the business or assets of the Company, by agreement in form
and substance satisfactory to Indemnitee and his or her counsel, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent the Company would be required to perform if no such succession had taken
place. This Agreement shall be



--------------------------------------------------------------------------------

  binding upon and inure to the benefit of the Company and any successor to the
Company, including any person acquiring directly or indirectly all or
substantially all the business or assets of the Company whether by purchase,
merger, consolidation, reorganization or otherwise (and such successor will
thereafter be deemed the “Company” for purposes of this Agreement), but shall
not otherwise be assignable or delegatable by the Company.

 

  (b) This Agreement shall inure to the benefit of and be enforceable by
Indemnitee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, legatees and other successors.

 

  (c) This Agreement is personal in nature and neither of the parties hereto
shall, without the consent of the other, assign or delegate this Agreement or
any rights or obligations hereunder except as expressly provided in
Sections 17(a) and 17(b). Without limiting the generality or effect of the
foregoing, Indemnitee’s right to receive payments hereunder shall not be
assignable, whether by pledge, creation of a security interest or otherwise,
other than by a transfer by Indemnitee’s will or by the laws of descent and
distribution, and in the event of any attempted assignment or transfer contrary
to this Section 17(c), the Company shall have no liability to pay any amount so
attempted to be assigned or transferred.

 

18. Duration of Agreement — This Agreement shall continue until and terminate
upon the later of: (a) ten (10) years after the date that Indemnitee shall have
ceased to serve as a director or officer of the Company or (b) one (1) year
after the final termination of any proceeding then pending in respect of an
Indemnifiable Claim and of any proceeding commenced by Indemnitee pursuant to
Section 24 of this Agreement relating thereto.

 

19. Notices — For all purposes of this Agreement, all communications, including
notices, consents, requests or approvals, required or permitted to be given
hereunder shall be in writing and shall be deemed to have been duly given when
hand delivered or dispatched by electronic facsimile transmission (with receipt
thereof orally confirmed), or five business days after having been mailed by
United States registered or certified mail, return receipt requested, postage
prepaid or one business day after having been sent for next-day delivery by a
nationally recognized overnight courier service, addressed to the Company (to
the attention of the Secretary of the Company) and to Indemnitee at the
addresses shown on the signature page hereto, or to such other address as any
party may have furnished to the other in writing and in accordance herewith,
except that notices of changes of address will be effective only upon receipt.

 

20.

Governing Law — The validity, interpretation, construction and performance of
this Agreement shall be governed by and construed in accordance with the
substantive laws of the State of Delaware, without giving effect to the
principles



--------------------------------------------------------------------------------

  of conflict of laws of such State. The Company and Indemnitee each hereby
irrevocably consent to the jurisdiction of the Chancery Court of the State of
Delaware for all purposes in connection with any action or proceeding that
arises out of or relates to this Agreement and agree that any action instituted
under this Agreement shall be brought only in the Chancery Court of the State of
Delaware.

 

21. Validity — If any provision of this Agreement or the application of any
provision hereof to any person or circumstance is held invalid, unenforceable or
otherwise illegal, the remainder of this Agreement and the application of such
provision to any other person or circumstance shall not be affected, and the
provision so held to be invalid, unenforceable or otherwise illegal shall be
reformed to the extent, and only to the extent, necessary to make it
enforceable, valid or legal. In the event that any court or other adjudicative
body shall decline to reform any provision of this Agreement held to be invalid,
unenforceable or otherwise illegal as contemplated by the immediately preceding
sentence, the parties thereto shall take all such action as may be necessary or
appropriate to replace the provision so held to be invalid, unenforceable or
otherwise illegal with one or more alternative provisions that effectuate the
purpose and intent of the original provisions of this Agreement as fully as
possible without being invalid, unenforceable or otherwise illegal.

 

22. Amendments; Waivers — No provision of this Agreement may be amended,
modified, waived or discharged unless such amendment, modification, waiver or
discharge is agreed to in writing signed by Indemnitee and the Company. No
waiver by either party hereto at any time of any breach by the other party
hereto or compliance with any condition or provision of this Agreement to be
performed by such other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.

 

23. Complete Agreement — No agreements or representations, oral or otherwise,
expressed or implied with respect to the subject matter hereof have been made by
either party that are not set forth expressly in this Agreement.

 

24.

Legal Fees and Expenses — It is the intent of the Company that Indemnitee not be
required to incur legal fees or other Expenses associated with the
interpretation, enforcement or defense of Indemnitee’s rights under this
Agreement by litigation or otherwise because the cost and expense thereof would
substantially detract from the benefits intended to be extended to Indemnitee
hereunder. Accordingly, without limiting the generality or effect of any other
provision hereof, if it should appear to Indemnitee that the Company has failed
to comply with any of its obligations under this Agreement or in the event that
the Company or any other person takes or threatens to take any action to declare
this Agreement void or unenforceable or institutes any litigation or other
action or proceeding designed to deny, or to recover from, Indemnitee the
benefits provided or intended to be provided to Indemnitee hereunder, the
Company irrevocably authorizes Indemnitee from time to time to retain counsel of
Indemnitee’s choice, at the expense of the Company as hereafter provided, to



--------------------------------------------------------------------------------

  advise and represent Indemnitee in connection with any such interpretation,
enforcement or defense, including the initiation or defense of any litigation or
other legal action, whether by or against the Company or any director, officer,
stockholder or other person affiliated with the Company, in any
jurisdiction. Notwithstanding any existing or prior attorney-client relationship
between the Company and such counsel, the Company irrevocably consents to
Indemnitee’s entering into an attorney-client relationship with such counsel,
and in that connection the Company and Indemnitee agree that a confidential
relationship shall exist between Indemnitee and such counsel. Without respect to
whether Indemnitee prevails, in whole or in part, in connection with any of the
foregoing, the Company will pay and be solely financially responsible for any
and all attorneys’ and related fees and expenses incurred by Indemnitee in
connection with any of the foregoing.

 

25. Certain Interpretive Matters —

 

  (a) No provision of this Agreement shall be interpreted in favor of, or
against, either of the parties hereto by reason of the extent to which any such
party or its counsel participated in the drafting thereof or by reason of the
extent to which any such provision is inconsistent with any prior draft hereof
or thereof.

 

  (b) It is the Company’s intention and desire that the provisions of this
Agreement be construed liberally, subject to their express terms, to maximize
the protections to be provided to Indemnitee hereunder.

 

  (c) All references in this Agreement to Sections, paragraphs, clauses and
other subdivisions refer to the corresponding Sections, paragraphs, clauses and
other subdivisions of this Agreement unless expressly provided otherwise. Titles
appearing at the beginning of any Sections, subsections or other subdivisions of
this Agreement are for convenience only, do not constitute any part of such
Sections, subsections or other subdivisions and shall be disregarded in
construing the language contained in such subdivisions. The words “this
Agreement,” “herein,” “hereby,” “hereunder,” and “hereof,” and words of similar
import, refer to this Agreement as a whole and not to any particular subdivision
unless expressly so limited. The word “or” is not exclusive, and the word
“including” (in its various forms) means “including without
limitation.” Pronouns in masculine, feminine or neuter genders shall be
construed to state and include any other gender, and words, terms and titles
(including terms defined herein) in the singular form shall be construed to
include the plural and vice versa, unless the context otherwise expressly
requires.

 

26. Counterparts — This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original but all of which together shall
constitute one and the same agreement.



--------------------------------------------------------------------------------

In witness whereof, Indemnitee has executed, and the Company has caused its duly
authorized representative to execute, this Agreement as of the date first above
written.

 

DELL TECHNOLOGIES INC.     INDEMNITEE Address:   One Dell Way     Address:  
Round Rock, TX 78682     By:  

 

   

 

Name:       Title:      

[Indemnification Agreement]



--------------------------------------------------------------------------------

Exhibit A

ANNUAL OPERATING PLAN LINE ITEMS

The Annual Operating Plan shall be prepared and presented using segment
reporting (based on the segments of the Company and its Subsidiaries in effect
as of the date hereof; provided, that the Company may from time to time change
its segments in the ordinary course).

 

  •   The Annual Operating Plan presented shall include the information, detail
and line items consistent with customary reviews of the Annual Operating Plan
presented by the Chief Financial Officer of the Company; provided, that such
Annual Operating Plan shall include (i) historical consolidated financial
information of the Company and its Subsidiaries for the immediately preceding
four fiscal quarters ended plus the interim period ending on the immediately
preceding fiscal quarter ended and thru the date the Annual Operating Plan is
submitted to the Board and the SLP Stockholders and (ii) a forecast of such
information, detail and line items for any fiscal quarters not yet completed for
the then-applicable fiscal year.

 

  •   Quarterly non-GAAP income statements and statements of cash flows for the
immediately succeeding full fiscal year budget period.

 

  •   By business unit (end-user computing (“EUC”), enterprise solutions group
(“ESG”), software and peripherals (“S&P”), Services, Software) and by Geography

 

  •   Non-GAAP revenue

 

  •   If new reporting, breakout origination fee and S&P allocated

 

  •   Memo: EUC desktops vs. mobility

 

  •   Memo: ESG servers vs. storage vs. networking

 

  •   Memo: Services S&D vs. Security vs. Apps vs. BPO

 

  •   Memo: Software bookings

 

  •   Gross profit

 

  •   Memo: EUC desktops vs. mobility

 

  •   Memo: ESG servers vs. storage vs. networking

 

  •   Memo: Services S&D vs. Security vs. Apps vs. BPO

 

  •   Memo: Software bookings

 

  •   Direct R&D

 

  •   Memo: EUC desktops vs. mobility

 

  •   Memo: ESG servers vs. storage vs. networking

 

  •   Memo: Services S&D vs. Security vs. Apps vs. BPO

 

  •   Memo: Software bookings

 

  •   Operating expenses (including cash Long Term Incentive (“LTI”), excluding
non-cash LTI)

 

  •   Roll-up R&D

 

  •   Sales

 

  •   Marketing

 

  •   G&A

 

  •   Memo: Gross Cash LTI

 

  •   Depreciation & amortization

 

  •  

Adjusted EBITDA (per the Credit Agreement dated as of September 7, 2016 (as
amended, supplemented or otherwise modified from time to time, among Denali
Intermediate Inc., Dell Inc., Dell International L.L.C., Universal Acquisition
Co., the



--------------------------------------------------------------------------------

 

lenders party thereto and Credit Suisse AG, Cayman Islands Branch as Term Loan B
Administrative Agent and Collateral Agent and JPMorgan Chase Bank, N.A. as Term
Loan A/Revolver Administrative Agent)

 

  •   Capital expenditures

 

  •   Change in working capital accounts (including deferred revenue)

 

  •   Cash conversion cycle

 

  •   Cash taxes

 

  •   Cash flow from operations

 

  •   Acquisitions / divestitures

 

  •   Capitalization: cash by region / debt by tranche